Exhibit 10.1

 

 

 

GSI GROUP CORPORATION,

THE GUARANTORS

named herein

and

The Bank of New York Mellon Trust Company, N.A., as Trustee

 

 

INDENTURE

Dated as of August 20, 2008

 

 

11% Senior Notes due 2013

 

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE

 

TIA Section

  

Indenture
Section

310(a)(1)

   7.10

      (a)(2)

   7.10

      (a)(3)

   N.A.

      (a)(4)

   N.A.

      (a)(5)

   N.A.

      (b)

   7.08; 7.10; 11.02

      (b)(1)

   7.10

      (c)

   N.A.

311(a)

   7.11

      (b)

   7.11

      (c)

   N.A.

312(a)

   2.06

      (b)

   11.03

      (c)

   11.03

313(a)

   7.06

      (b)(1)

   N.A.

      (b)(2)

   7.06

      (c)

   7.06; 11.02

      (d)

   7.06

314(a)

   4.02; 4.04; 11.02

      (b)

   N.A.

      (c)(1)

   11.04

      (c)(2)

   11.04

      (c)(3)

   N.A.

      (d)

   N.A.

      (e)

   11.05

      (f)

   N.A.

315(a)

   7.01(b)

      (b)

   7.05; 11.02

      (c)

   7.01(a)

      (d)

   7.01(c)

      (e)

   6.12

316(a) (last sentence)

   2.10

      (a)(1)(A)

   6.05

      (a)(1)(B)

   6.04

      (a)(2)

   N.A.

      (b)

   6.08

      (c)

   8.04

317(a)(1)

   6.09

      (a)(2)

   6.10

      (b)

   2.05; 7.12

318(a)

   11.01

 

N.A. means Not Applicable

Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a
part of the Indenture



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE One DEFINITIONS AND INCORPORATION BY REFERENCE
SECTION 1.01.    Definitions    1 SECTION 1.02.    Other Definitions    26
SECTION 1.03.    Incorporation by Reference of Trust Indenture Act    27 SECTION
1.04.    Rules of Construction    27 ARTICLE Two THE NOTES SECTION 2.01.   
Amount of Notes    28 SECTION 2.02.    Form and Dating    28 SECTION 2.03.   
Execution and Authentication    29 SECTION 2.04.    Registrar and Paying Agent
   29 SECTION 2.05.    Paying Agent To Hold Money in Trust    30 SECTION 2.06.
   Holder Lists    30 SECTION 2.07.    Transfer and Exchange    30 SECTION 2.08.
   Replacement Notes    31 SECTION 2.09.    Outstanding Notes    31 SECTION
2.10.    Treasury Notes    31 SECTION 2.11.    Temporary Notes    32 SECTION
2.12.    Cancellation    32 SECTION 2.13.    Defaulted Interest    32 SECTION
2.14.    CUSIP Number    32 SECTION 2.15.    Deposit of Moneys    33 SECTION
2.16.    Book-Entry Provisions for Global Notes    33 SECTION 2.17.    Special
Transfer Provisions    35 SECTION 2.18.    Computation of Interest    36 ARTICLE
Three REDEMPTION SECTION 3.01.    Election To Redeem; Notices to Trustee    36
SECTION 3.02.    Selection by Trustee of Notes To Be Redeemed    36 SECTION
3.03.    Notice of Redemption    37 SECTION 3.04.    Effect of Notice of
Redemption    38 SECTION 3.05.    Deposit of Redemption Price    38 SECTION
3.06.    Notes Redeemed in Part    38 ARTICLE Four COVENANTS SECTION 4.01.   
Payment of Notes    38

 

-i-



--------------------------------------------------------------------------------

SECTION 4.02.    Reports    39 SECTION 4.03.    Waiver of Stay, Extension or
Usury Laws    39 SECTION 4.04.    Compliance Certificate; Notice of Default   
40 SECTION 4.05.    Taxes    40 SECTION 4.06.    Limitations on Additional
Indebtedness    40 SECTION 4.07.    [Intentionally left blank]    42 SECTION
4.08.    Limitations on Restricted Payments    42 SECTION 4.09.    Limitations
on Asset Sales    45 SECTION 4.10.    Limitations on Transactions with
Affiliates    47 SECTION 4.11.    Limitations on Liens    49 SECTION 4.12.   
Conduct of Business    49 SECTION 4.13.    Additional Note Guarantees    49
SECTION 4.14.    Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries    49 SECTION 4.15.    Limitations on Designation of Unrestricted
Subsidiaries    51 SECTION 4.16.    Limitations on Sale and Leaseback
Transactions    52 SECTION 4.17.    Maintenance of Properties; Compliance with
Law    52 SECTION 4.18.    Legal Existence    53 SECTION 4.19.    Change of
Control Offer    53 SECTION 4.20.    Trigger Event    54 ARTICLE Five Successor
corporation SECTION 5.01.    Limitations on Mergers, Consolidations, Etc.    54
SECTION 5.02.    Successor Person Substituted    56 ARTICLE Six DEFAULTS AND
REMEDIES SECTION 6.01.    Events of Default    56 SECTION 6.02.    Acceleration
and Default Rate    58 SECTION 6.03.    Other Remedies    58 SECTION 6.04.   
Waiver of Past Defaults and Events of Default    58 SECTION 6.05.    Control by
Majority    59 SECTION 6.06.    Limitation on Suits    59 SECTION 6.07.    No
Personal Liability of Directors, Officers, Employees and Stockholders    59
SECTION 6.08.    Rights of Holders To Receive Payment    59 SECTION 6.09.   
Collection Suit by Trustee    59 SECTION 6.10.    Trustee May File Proofs of
Claim    60 SECTION 6.11.    Priorities    60 SECTION 6.12.    Undertaking for
Costs    60 SECTION 6.13.    Restoration of Rights and Remedies    61 ARTICLE
Seven TRUSTEE SECTION 7.01.    Duties of Trustee    61

 

-ii-



--------------------------------------------------------------------------------

SECTION 7.02.    Rights of Trustee    62 SECTION 7.03.    Individual Rights of
Trustee    64 SECTION 7.04.    Trustee’s Disclaimer    64 SECTION 7.05.   
Notice of Defaults    64 SECTION 7.06.    Reports by Trustee to Holders    64
SECTION 7.07.    Compensation and Indemnity    65 SECTION 7.08.    Replacement
of Trustee    65 SECTION 7.09.    Successor Trustee by Consolidation, Merger,
Etc.    66 SECTION 7.10.    Eligibility; Disqualification    66 SECTION 7.11.   
Preferential Collection of Claims Against Issuer    66 SECTION 7.12.    Paying
Agents    66 ARTICLE Eight AMENDMENTS, SUPPLEMENTS AND WAIVERS SECTION 8.01.   
Without Consent of Holders    67 SECTION 8.02.    With Consent of Holders    68
SECTION 8.03.    Compliance with Trust Indenture Act    69 SECTION 8.04.   
Revocation and Effect of Consents    69 SECTION 8.05.    Notation on or Exchange
of Notes    69 SECTION 8.06.    Trustee To Sign Amendments, Etc.    70 ARTICLE
Nine DISCHARGE OF INDENTURE; DEFEASANCE SECTION 9.01.    Discharge of Indenture
   70 SECTION 9.02.    Legal Defeasance    71 SECTION 9.03.    Covenant
Defeasance    71 SECTION 9.04.    Conditions to Legal Defeasance or Covenant
Defeasance    71 SECTION 9.05.    Deposited Money and U.S. Government
Obligations To Be Held in Trust; Other Miscellaneous Provisions    73 SECTION
9.06.    Reinstatement    73 SECTION 9.07.    Moneys Held by Paying Agent    73
SECTION 9.08.    Moneys Held by Trustee    73 ARTICLE Ten GUARANTEE OF NOTES
SECTION 10.01.    Guarantee    74 SECTION 10.02.    Execution and Delivery of
Guarantee    75 SECTION 10.03.    Limitation of Guarantee    75 SECTION 10.04.
   Release of Guarantor    75 SECTION 10.05.    Waiver of Subrogation    76

 

-iii-



--------------------------------------------------------------------------------

ARTICLE Eleven MISCELLANEOUS SECTION 11.01.    Trust Indenture Act Controls   
76 SECTION 11.02.    Notices    77 SECTION 11.03.    Communications by Holders
with Other Holders    78 SECTION 11.04.    Certificate and Opinion as to
Conditions Precedent    78 SECTION 11.05.    Statements Required in Certificate
and Opinion    78 SECTION 11.06.    Rules by Trustee and Agents    78 SECTION
11.07.    Business Days; Legal Holidays    79 SECTION 11.08.    Governing Law   
79 SECTION 11.09.    No Adverse Interpretation of Other Agreements    79 SECTION
11.10.    No Recourse Against Others    79 SECTION 11.11.    Successors    79
SECTION 11.12.    Multiple Counterparts    80 SECTION 11.13.    Table of
Contents, Headings, Etc.    80 SECTION 11.14.    Separability    80 SECTION
11.15.    Acts of Holders. Record Dates    80 SECTION 11.16.    Failure or
Indulgence Not Waiver    81

EXHIBITS

 

Exhibit A.    Form of Note    A-1 Exhibit B.    Form of Legend for Rule 144A
Notes and Other Notes That Are Restricted Notes    B-1 Exhibit C.    Form of
Legend for Regulation S Note    C-1 Exhibit D.    Form of Legend for Global Note
   D-1 Exhibit E.    Form of Certificate To Be Delivered in Connection with
Transfers to Non-QIB Accredited Investors    E-1 Exhibit F.    Form of
Certificate To Be Delivered in Connection with Transfers to Pursuant to
Regulation S    D-1 Exhibit G.    Form of Guarantee    G-1

 

-iv-



--------------------------------------------------------------------------------

INDENTURE, dated as of August 20, 2008, among GSI GROUP CORPORATION, a Michigan
corporation, as issuer (the “Issuer”), GSI Group Inc., a company continued and
existing under the laws of the Province of New Brunswick, Canada and the owner
of all outstanding shares of voting capital stock of the Issuer (the “Parent”),
Eagle Acquisition Corporation, a Delaware corporation (“EAC”), as a Guarantor
(as hereinafter defined), and The Bank of New York Mellon Trust Company, N.A.,
as trustee (the “Trustee”).

WHEREAS, the Issuer, the Parent and each Guarantor has duly authorized the
execution and delivery of this Indenture to provide for the issuance of the
Notes (as hereinafter defined) to be issued as this Indenture provides;

WHEREAS, the Parent and the Guarantors have duly authorized the full and
unconditional guarantee of the Notes, and to provide the general terms and
conditions of the Notes and the guarantee of same, the Parent and the Guarantors
have duly authorized the execution and delivery of this Indenture; and

WHEREAS, each of the Issuer, the Parent and the Guarantors jointly and severally
represents that all acts and things necessary to make the Notes, when executed
by the Issuer and authenticated and delivered by the Trustee as in this
Indenture provided, and issued, the valid, binding and legal obligation of the
Issuer, will, at the time of such execution, authentication and delivery, have
been done and performed and the execution and delivery by the Issuer, the Parent
and each Guarantor of this Indenture and the issue hereunder of the Notes have
in all respects been duly authorized; and the Issuer, the Parent and each
Guarantor, in the exercise of legal right and power in it vested, is executing
and delivering this Indenture and proposes to make, execute, issue, and deliver
the Notes.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

Each party agrees as follows for the benefit of the other parties and for the
equal and ratable benefit of the Holders.

ARTICLE ONE

DEFINITIONS AND INCORPORATION BY REFERENCE

SECTION 1.01. Definitions.

“Acquired Indebtedness” means (1) with respect to any Person that becomes a
Restricted Subsidiary after the Initial Issue Date, Indebtedness of such Person
and its Subsidiaries existing at the time such Person becomes a Restricted
Subsidiary that was not incurred in connection with, or in contemplation of,
such Person becoming a Restricted Subsidiary and (2) with respect to the Parent,
the Issuer or any Restricted Subsidiary, any Indebtedness of a Person (other
than the Parent, the Issuer or a Restricted Subsidiary) existing at the time
such Person is merged with or into the Issuer or a Restricted Subsidiary, or
Indebtedness expressly assumed by the Parent, the Issuer or any Restricted
Subsidiary in connection with the acquisition of an asset or assets from another
Person, which Indebtedness was not, in any case, incurred by such other Person
in connection with, or in contemplation of, such merger or acquisition;
provided, however, that Indebtedness of such acquired Person which is redeemed
or otherwise repaid at the time of or substantially contemporaneously with the
consummation of the transactions by which such acquired Person merges with or
into or becomes a Restricted Subsidiary of such specified Person shall not be
Acquired Indebtedness.

 

-1-



--------------------------------------------------------------------------------

“Adjusted Net Assets” of the Parent or of a Guarantor at any date shall mean the
lesser of the amount by which (x) the fair value of the property of the Parent
or such Guarantor exceeds the total amount of liabilities, including, without
limitation, contingent liabilities (after giving effect to all other fixed and
contingent liabilities), but excluding liabilities under the Guarantee, of the
Parent or such Guarantor at such date and (y) the present fair salable value of
the assets of the Parent or such Guarantor at such date exceeds the amount that
will be required to pay the probable liability of the Parent or such Guarantor
on its debts and all other fixed and contingent liabilities (after giving effect
to all other fixed and contingent liabilities and after giving effect to any
collection from any Subsidiary of the Parent or such Guarantor in respect of the
obligations of such Guarantor under the Guarantee), excluding Indebtedness in
respect of the Guarantee, as they become absolute and matured.

“Affiliate” of any Person means any other Person which directly or indirectly
controls or is controlled by, or is under direct or indirect common control
with, the referent Person. For purposes of Section 4.10, Affiliates shall be
deemed to include, with respect to any Person, any other Person (1) which
beneficially owns or holds, directly or indirectly, 10% or more of any class of
the Voting Stock of the referenced Person, (2) of which 10% or more of the
Voting Stock is beneficially owned or held, directly or indirectly, by the
referenced Person or (3) with respect to an individual, any immediate family
member of such Person. For purposes of this definition, “control” of a Person
shall mean the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise.

“Agent” means any Registrar, Paying Agent or agent for service or notices and
demands.

“amend” means to amend, supplement, restate, amend and restate or otherwise
modify, including successively, and “amendment” shall have a correlative
meaning.

“Annual Report” means an annual report on Form 10-K filed with the Commission
under the Exchange Act.

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of:

(1) 1.0% of the principal amount of the Note; or

(2) the excess of: (a) the present value at such Redemption Date of (i) the
redemption price of the Note at August 20, 2009 plus (ii) all required interest
payments due on the Note through August 20, 2009 (excluding accrued but unpaid
interest to the Redemption Date), computed using a discount rate equal to the
Treasury Rate as of such Redemption Date plus 50 basis points; over (b) the
principal amount of the Note.

“asset” means any asset or property.

“Asset Acquisition” means:

(1) an Investment by the Parent or any Restricted Subsidiary (including the
Issuer) in any other Person if, as a result of such Investment, such Person
shall become a Restricted Subsidiary, or shall be merged with or into the Parent
or any Restricted Subsidiary (including the Issuer), or

 

-2-



--------------------------------------------------------------------------------

(2) the acquisition by the Parent or any Restricted Subsidiary (including the
Issuer) of all or substantially all of the assets of any other Person or any
division or line of business of any other Person.

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Parent or any Restricted Subsidiary (including the
Issuer) to any Person other than the Parent or any Restricted Subsidiary
(including the Issuer) (including by means of a Sale and Leaseback Transaction
or a merger or consolidation) (collectively, for purposes of this definition, a
“transfer”), in one transaction or a series of related transactions, of any
assets of the Parent or any of its Restricted Subsidiaries (including the
Issuer), that (i) have a Fair Market Value in excess of $5.0 million, or
(ii) for aggregate consideration in excess of $5.0 million, other than in the
ordinary course of business. For purposes of this definition, the term “Asset
Sale” shall not include:

(1) transfers of cash or Cash Equivalents or any Margin Stock;

(2) transfers of assets (including Equity Interests) that are governed by and
made in accordance with Section 5.01;

(3) Permitted Investments and Restricted Payments permitted under Section 4.08;

(4) the creation of or realization on any Permitted Lien;

(5) transfers of damaged, worn-out or obsolete equipment or assets that, in the
Parent’s or the Issuer’s reasonable judgment, are no longer used or useful in
the business of the Parent, the Issuer or its Restricted Subsidiaries;

(6) sales or grants of licenses or sublicenses to use the patents, trade
secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Parent or any Restricted Subsidiary (including
the Issuer) to the extent not materially interfering with the business of Parent
and the Restricted Subsidiaries;

(7) the surrender or waiver of contract rights or the settlement, release or
surrender of contract or tort claims; and

(8) any exchange of property with a substantially equivalent Fair Market Value.

(9) sale of the Parent’s General Optics business made pursuant to agreements in
effect on the Initial Issue Date.

“Attributable Indebtedness,” when used with respect to any Sale and Leaseback
Transaction, means, as at the time of determination, the present value
(discounted at the interest rate borne by the Notes, compounded semiannually) of
the total obligations of the lessee for rental payments during the remaining
term of the lease included in such Sale and Leaseback Transaction (including any
period for which such lease has been extended); provided, however, that if such
Sale and Leaseback Transaction results in a Capitalized Lease Obligation, the
amount of Indebtedness represented thereby will be determined in accordance with
the definition of “Capitalitalized Lease Obligation”.

“Auction Rate Securities” means securities issued by State or local governments
of the United States or political subdivisions thereof, the applicable interest
rate on which is under normal circumstances subject to adjustments based on
periodic remarketing or other auction process (commonly referred to as auction
rate securities).

 

-3-



--------------------------------------------------------------------------------

“Bankruptcy Law” means Title 11 of the United States Code, as amended, or any
similar federal or state law for the relief of debtors.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the Board of Directors of such Person (or any duly authorized
committee thereof), (ii) in the case of any limited liability company, the board
of managers of such Person (or any duly authorized committee thereof), (iii) in
the case of any partnership, the board of directors of the general partner of
such Person and (iv) in any other case, the functional equivalent of the
foregoing or, in each case, other than for purposes of the definition of “Change
of Control,” any duly authorized committee of such body. Notwithstanding
anything to the contrary contained herein, for so long as the Parent is the sole
stockholder of the Issuer, any determination to be made by the Issuer may be
made by the Parent.

“Board Resolution” means a copy of a resolution certified pursuant to an
Officers’ Certificate to have been duly adopted by the Board of Directors of the
Parent or the Issuer and to be in full force and effect, and delivered to the
Trustee.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banking institutions in the City of New York are authorized or required by law
to close.

“Capitalized Lease” means a lease required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Capitalized Lease Obligations” of any Person means the Obligations of such
Person to pay rent or other amounts under a Capitalized Lease, and the amount of
such Obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Cash Equivalents” means:

(1) marketable direct obligations issued or fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the United States of America is pledged in support
thereof) maturing within 360 days of the date of acquisition thereof;

(2) demand and time deposits and certificates of deposit or acceptances,
maturing within 360 days of the date of acquisition thereof, of any financial
institution that is a member of the Federal Reserve System having combined
capital and surplus and undivided profits of not less than $500 million and is
rated “A” (or such similar equivalent rating) or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act) or any money-market fund sponsored by a registered
broker dealer or mutual fund distributor;

(3) commercial paper maturing no more than 270 days from the date of creation
thereof issued by a corporation that is not the Issuer or an Affiliate of the
Issuer, and is organized under the laws of any State of the United States of
America or the District of Columbia and rated at least A 1 by S&P or at least
P 1 by Moody’s;

(4) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clause (1) above entered into with any
commercial bank meeting the specifications of clause (2) above;

 

-4-



--------------------------------------------------------------------------------

(5) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within 360 days from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;

(6) in the case of any Foreign Subsidiary that is a Restricted Subsidiary, such
local currencies held by them from time to time; and

(7) money market or other mutual funds substantially all of whose assets
comprise securities of the types described in clauses (1) through (5) above.

“Change of Control” means the occurrence of any of the following events:

(1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), is or becomes the beneficial owner (as defined in
Rules 13d 3 and 13d 5 under the Exchange Act, except that for purposes of this
clause that person or group shall be deemed to have “beneficial ownership” of
all securities that any such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of Voting Stock representing 50% or more of the voting
power of the total outstanding Voting Stock of Parent;

(2) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors (together with or as replaced
by any new directors whose election to such Board of Directors or whose
nomination for election by the stockholders of the Issuer was approved by a vote
of the majority of the directors of the Issuer then still in office who were
either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Issuer;

(3) (a) all or substantially all of the assets of the Parent and the Restricted
Subsidiaries (including the Issuer) are sold or otherwise transferred to any
Person other than a Wholly-Owned Restricted Subsidiary or (b) the Parent or the
Issuer consolidates or merges with or into another Person or any Person
consolidates or merges with or into the Parent, in either case under this
clause (3), in one transaction or a series of related transactions in which
immediately after the consummation thereof Persons beneficially owning (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, Voting Stock representing in the aggregate a majority of the total
voting power of the Voting Stock of the Parent immediately prior to such
consummation do not beneficially own (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, Voting Stock representing a majority
of the total voting power of the Voting Stock of the Parent or the surviving or
transferee Person;

(4) the Parent ceases to own 100% of the Equity Interests of the Issuer; or

(5) the Parent or the Issuer shall adopt a plan of liquidation or dissolution or
any such plan shall be approved by the stockholders of the Parent or the Issuer.

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.

 

-5-



--------------------------------------------------------------------------------

“Consolidated Amortization Expense” for any period means the amortization
expense of the Parent and the Restricted Subsidiaries (including the Issuer) for
such period, determined on a consolidated basis in accordance with GAAP.

“Consolidated Cash Flow” for any period means, without duplication, the sum of
the amounts for such period of:

(1) Consolidated Net Income; plus

(2) in each case only to the extent (and in the same proportion) deducted in
determining Consolidated Net Income and with respect to the portion of
Consolidated Net Income attributable to any Restricted Subsidiary only if a
corresponding amount would be permitted at the date of determination to be
distributed to the Parent by such Restricted Subsidiary without prior approval
(that has not been obtained), pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to such Restricted Subsidiary or its
stockholders,

(a) Consolidated Income Tax Expense;

(b) Consolidated Amortization Expense (but only to the extent not included in
Consolidated Interest Expense);

(c) Consolidated Depreciation Expense;

(d) Consolidated Interest Expense;

(e) all other non-cash items reducing Consolidated Net Income (excluding any
non-cash charge that results in an accrual of a reserve for cash charges in any
future period) for such period;

(f) any reasonable expenses or charges relating to an equity offering, Permitted
Investment, acquisition, disposition, recapitalization or the Incurrence of
Indebtedness permitted to be Incurred by this Indenture (including a
refinancing) (whether or not successful), and in each case, deducted, and not
added back, in computing Consolidated Net Income; and

(g) restructuring charges related to the integration of Target not to exceed
$10.0 million to the extent not otherwise added back in computing Consolidated
Net Income.

in each case determined on a consolidated basis in accordance with GAAP; minus

(3) the aggregate amount of all non-cash items, determined on a consolidated
basis, to the extent such items increased Consolidated Net Income for such
period.

“Consolidated Depreciation Expense” for any period means the depreciation
expense of the Parent and the Restricted Subsidiaries (including the Issuer) for
such period, determined on a consolidated basis in accordance with GAAP.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Income Tax Expense” for any period means the provision for taxes
of the Parent and the Restricted Subsidiaries (including the Issuer), determined
on a consolidated basis in accordance with GAAP.

“Consolidated Interest Expense” for any period means the sum, without
duplication, of the total interest expense of the Parent and the Restricted
Subsidiaries (including the Issuer) for such period, determined on a
consolidated basis in accordance with GAAP and including, without duplication:

(1) imputed interest on Capitalized Lease Obligations and Attributable
Indebtedness,

(2) commissions, discounts and other fees and charges owed with respect to
letters of credit securing financial obligations, bankers’ acceptance financing
and receivables financings,

(3) the net costs associated with Hedging Obligations related to interest rates,

(4) amortization of debt discount or premium, and debt issuance costs, including
commitment fees,

(5) the interest portion of any deferred payment obligations,

(6) capitalized interest,

(7) the product of (a) all dividend payments on any series of Disqualified
Equity Interests of the Parent or any Preferred Stock of any Restricted
Subsidiary (including the Issuer) (other than any such Disqualified Equity
Interests or any Preferred Stock held by the Issuer or a Wholly-Owned Restricted
Subsidiary or to the extent paid in Qualified Equity Interests), multiplied by
(b) a fraction, the numerator of which is one and the denominator of which is
one minus the then current combined federal, state and local statutory tax rate
of the Parent and the Restricted Subsidiaries (including the Issuer), expressed
as a decimal,

(8) all interest payable with respect to discontinued operations,

(9) all interest on any Indebtedness described in clause (7) or (8) of the
definition of Indebtedness;

(10) non cash interest expense; and

(11) cash contributions to any employee stock ownership plan or trust to pay
interest or fees to any Person (other than the Parent) in connection with
Indebtedness Incurred by such plan or trust.

“Consolidated Leverage Ratio” means as of any date of determination the ratio of
(i) the aggregate principal amount of the Consolidated Total Debt of the Parent
and the Restricted Subsidiaries (including the Issuer) on a consolidated basis
as of the date of incurrence, to (ii) Consolidated Cash Flow of the Parent and
the Restricted Subsidiaries (including the Issuer) for the period of the most
recent four consecutive fiscal quarters ending prior to the date of such
determination and as to which financial statements are internally available;
provided, however, that

(1) if since the beginning of such period the Parent or any of the Restricted
Subsidiaries (including the Issuer) shall have made any Asset Disposition,
Consolidated Cash Flow for the Parent for such period shall, on a pro forma
basis, be reduced by an amount equal to the Consolidated Cash Flow (if positive)
attributable to the assets which are the subject of such Asset Disposition for
such period;

 

-7-



--------------------------------------------------------------------------------

(2) if since the beginning of such period the Parent or any of the Restricted
Subsidiaries (including the Issuer) (by merger or otherwise) shall have made an
Asset Acquisition, Consolidated Cash Flow for the Issuer for such period shall
be calculated after giving pro forma effect thereto (including the incurrence of
any Indebtedness) as if such Asset Acquisition occurred on the first day of such
period;

(3) if since the beginning of such period any Person that subsequently became a
Restricted Subsidiary of the Parent or was merged with or into the Parent or any
of the Restricted Subsidiaries (including the Issuer) since the beginning of
such period shall have made any Asset Disposition or Asset Acquisition that
would have required an adjustment pursuant to clause (1) or (2) above if made by
the Parent or any of the Restricted Subsidiaries (including the Issuer) during
such period, Consolidated Cash Flow for such period for the Parent shall be
calculated after giving pro forma effect thereto as if such Asset Disposition or
Asset Acquisition occurred on the first day of such period; and

(4) Consolidated Cash Flow and Consolidated Interest Expense for such period
shall be calculated after giving effect on a pro forma basis to any Indebtedness
incurred since the beginning of such period that remains outstanding and to the
Indebtedness giving rise to the need to calculate Consolidated Leverage Ratio
(and after giving pro forma effect to the use of proceeds thereof) as if all
such Indebtedness had been incurred or repaid on the first day of such period.

For purposes of this definition, whenever pro forma effect is to be given to an
Asset Acquisition or Asset Disposition, including the amount of Consolidated
Cash Flow relating thereto, the pro forma calculations shall be determined in
accordance with GAAP and Regulation S-X under the Securities Act.

“Consolidated Net Assets” means, as of any date, the total amount of assets of
the Parent and the Restricted Subsidiaries (including the Issuer) on a
consolidated basis at the end of the fiscal quarter immediately preceding such
date, less current liabilities, as determined in accordance with GAAP.

“Consolidated Net Income” for any period means the net income (or loss) of the
Parent and its Restricted Subsidiaries (including the Issuer) for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded from such net income (to the extent otherwise included
therein), without duplication:

(1) the net income (or loss) of any Person that is not a Restricted Subsidiary,
except to the extent that cash in an amount equal to any such income has
actually been received by the Parent or the Issuer or, subject to clause (3)
below, any Restricted Subsidiary during such period;

(2) except to the extent includible in the consolidated net income of the Parent
pursuant to the foregoing clause (1), the net income (or loss) of any Person
that accrued prior to the date that (a) such Person becomes a Restricted
Subsidiary or is merged into or consolidated with the Parent, the Issuer or any
Restricted Subsidiary or (b) the assets of such Person are acquired by the
Parent, the Issuer or any Restricted Subsidiary;

(3) the net income of any Restricted Subsidiary during such period to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of that income is not permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary during such
period, except that the Parent’s equity in a net loss of any such Restricted
Subsidiary for such period shall be included in determining Consolidated Net
Income;

 

-8-



--------------------------------------------------------------------------------

(4) unrealized gains and losses with respect to Hedging Obligations;

(5) the cumulative effect of any change in accounting principles;

(6) other than for purposes of calculating the Restricted Payments Basket, any
extraordinary or non-recurring gain (or extraordinary or non-recurring loss),
together with any related provision for taxes on any such extraordinary or
non-recurring gain (or the tax effect of any such extraordinary or non-recurring
loss), realized by the Issuer or any Restricted Subsidiary during such period;
and

(7) non-cash compensation expense.

In addition, any return of capital with respect to an Investment that increased
the Restricted Payments Basket pursuant to clause (3)(d) of the first paragraph
of Section 4.08 or decreased the amount of Investments outstanding pursuant to
clause (11) of the definition of “Permitted Investments” shall be excluded from
Consolidated Net Income for purposes of calculating the Restricted Payments
Basket.

For purposes of this definition of “Consolidated Net Income,” “nonrecurring”
means any gain or loss as of any date that is not reasonably likely to recur
within the two years following such date; provided that if there was a gain or
loss similar to such gain or loss within the two years preceding such date, such
gain or loss shall not be deemed nonrecurring.

“Consolidated Net Worth” means, with respect to any Person as of any date, the
consolidated stockholders’ equity of such Person, determined on a consolidated
basis in accordance with GAAP, less (without duplication) (1) any amounts
thereof attributable to Disqualified Equity Interests of such Person or its
Subsidiaries or any amount attributable to Unrestricted Subsidiaries and (2) all
write-ups (other than write-ups resulting from foreign currency translations and
write-ups of tangible assets of a going concern business made within twelve
months after the acquisition of such business) subsequent to the Initial Issue
Date in the book value of any asset owned by such Person or a Subsidiary of such
Person.

“Consolidated Total Debt” means at any date of determination the aggregate
amount of all Indebtedness of the Parent or any of its Restricted Subsidiaries
then outstanding of the type specific in clauses (1),(2), (3), (4), (5), (6),
(7), (8), (9) and (11) of the definition thereof to the extent shown or required
by GAAP to be shown as a liability on a consolidated balance sheet of the Parent
and the Restricted Subsidiaries as of such date.

“Corporate Trust Office” means the principal office of the Trustee at which at
any time its corporate trust business shall be administered, which office at the
date hereof is located at: The Bank of New York Mellon Trust Company, N.A., 222
Berkeley Street, 2nd Floor; Boston, MA 02116, Fax 617.351.2401, Attention:
Corporate Trust Administration, or such other address as the Trustee may
designate form time to time by notice to the Holders and the Issuer, or the
principal corporate trust office of any successor Trustee (or such other address
as such successor Trustee may designate from time to time by notice to the
Holders and the Issuer).

 

-9-



--------------------------------------------------------------------------------

“Credit Facilities” means one or more debt, commercial paper or credit
facilities (which may be outstanding at the same time) with commercial banks
providing for revolving credit loans, term loans, notes, receivables financing
or letters of credit and, in each case, as such agreements may be amended,
refinanced, refunded, replaced or otherwise restructured, in whole or in part
from time to time (including extending the maturity of, increasing the amount of
available borrowings under, extending the purpose to include acquisition,
working capital and other facilities of, changing the conditions and basis of
borrowing of, combining the seniority of, changing the covenants and other
provisions of, and adding Subsidiaries as additional borrowers or guarantors, or
otherwise restructuring all or any portion of the Indebtedness under such
agreement or agreements or any successor or replacement agreement or agreements
and whether with the same or any other agent, lender or group of lenders),
including (i) any related notes, letters of credit, guarantees, collateral
documents, instruments and other agreements executed in connection therewith,
and in each case as amended, modified, renewed, refunded, replaced or refinanced
from time to time, and (ii) any notes, guarantees, collateral documents,
instruments and other agreements executed in connection with any such amendment,
modification, renewal, refunding, replacement or refinancing.

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

“Default” means (1) any Event of Default or (2) any event, act or condition
that, after notice or the passage of time or both, would be an Event of Default.

“Default Rate” means, upon a declaration of acceleration in accordance with
Section 6.02, an additional 2.0% over the interest rate on the principal of and
an increase of 2.0% per annum above the amount of all accrued and unpaid
interest on the Notes.

“Depository” means, with respect to the Notes issued in the form of one or more
Global Notes, The Depository Trust Company or another Person designated as
Depository by the Issuer, which Person must be a clearing agency registered
under the Exchange Act.

“Designation” has the meaning given to this term in Section 4.15.

“Designation Amount” has the meaning given to this term in Section 4.15.

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, on or prior to the
date which is 91 days after the final maturity date of the Notes; provided,
however, that any class of Equity Interests of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Equity
Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Issuer to
redeem such Equity Interests upon the occurrence of a change in control or an
asset sale occurring prior to the 91st day after the final maturity date of the
Notes shall not constitute Disqualified Equity Interests if the change of
control or asset sale provisions applicable to such Equity Interests are no more
favorable, taken as a whole, to such holders than the provisions of
Sections 4.19 and 4.09, respectively, and such Equity Interests specifically
provide that the Issuer will not redeem any such Equity Interests pursuant to
such provisions prior to the Issuer’s purchase of the Notes as required pursuant
to the provisions of Sections 4.19 and 4.09, respectively.

 

-10-



--------------------------------------------------------------------------------

“Equity Interests” of any Person means (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, with respect to any asset, the price (after taking
into account any liabilities relating to such asset) that would be negotiated in
an arm’s-length transaction for cash between a willing seller and a willing and
able buyer, neither of which is under any compulsion to complete the
transaction. Fair Market Value (other than of any asset with a public trading
market) in excess of $12.5 million shall be determined by the Board of Directors
of the Parent or the Issuer acting reasonably and in good faith and shall be
evidenced by a board resolution delivered to the Trustee.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any state thereof, the District of Columbia or any territory
thereof.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, as in effect on the Initial Issue Date.

“guarantee” means a direct or indirect guarantee by any Person of any
Indebtedness of any other Person and includes any obligation, direct or
indirect, contingent or otherwise, of such Person: (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) Indebtedness of such
other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
financial statement conditions or otherwise); or (2) entered into for purposes
of assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); “guarantee,” when used as a verb, and “guaranteed” have correlative
meanings.

“Guarantors” means (i) each Restricted Subsidiary which is a Subsidiary of the
Issuer (other than a Foreign Subsidiary) on the Initial Issue Date, and
(ii) each other Person that is required to, or at the election of the Issuer
does, become a Guarantor by the terms of this Indenture after the Initial Issue
Date, in each case, until such Person is released from its Note Guarantee in
accordance with the terms of this Indenture. Neither MicroE Systems
International, Inc. nor MicroE Systems Corp. shall be required to be a Guarantor
on the Initial Issue Date or thereafter, provided that such entities are
dissolved, liquidated or merged with and into another Restricted Subsidiary not
later than December 31, 2008. Additionally, General Scanning Securities Corp.
shall not be required to be a Guarantor on the Initial Issue Date or thereafter,
provided that such entity has assets of less than $2.5 million.

 

-11-



--------------------------------------------------------------------------------

“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates, commodities or commodity
prices, either generally or under specific contingencies.

“Heirs” means, with respect to any individual, such individual’s estate, spouse,
lineal relatives (including adoptive descendants), administrator, committee or
other personal representative or other estate planning vehicle and any custodian
or trustee for the benefit of any spouse or lineal relatives (including adoptive
descendants) of such individual.

“Holder” means any registered holder, from time to time, of the Notes.

“Immaterial Subsidiary” means, any Subsidiary of the Parent that owns less
than 2% of Consolidated Net Assets and generates less than 2% of Consolidated
Net Income.

“incur” means, with respect to any Indebtedness or Obligation, incur, create,
issue, assume, guarantee or otherwise become directly or indirectly liable,
contingently or otherwise, with respect to such Indebtedness or Obligation;
provided that (1) the Indebtedness of a Person existing at the time such Person
became a Restricted Subsidiary shall be deemed to have been incurred by such
Restricted Subsidiary and (2) neither the accrual of interest nor the accretion
of original issue discount or the accretion of principal or the payment of
interest in the form of additional Indebtedness or accumulation of dividends on
any Equity Interests shall be deemed to be an incurrence of Indebtedness.

“Incurrence Leverage Ratio” has the meaning set forth in the proviso in the
first paragraph of Section 4.06.

“Indebtedness” of any Person at any date means, without duplication:

(1) all liabilities, contingent or otherwise, of such Person for borrowed money
(whether or not the recourse of the lender is to the whole of the assets of such
Person or only to a portion thereof);

(2) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments (other than letter of credit obligations entered into
in the ordinary course of business, to the extent such letter of credit are not
drawn upon, or if and to the extent drawn upon, such drawing is reimbursed no
later than the fifth Business Day following the receipt by such Person of a
demand or reimbursement following payment on the letter of credit);

(3) all reimbursement obligations of such Person in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions (except to the extent such letter of credit or other transaction is
not drawn upon, or if and to the extent drawn upon, such drawing is reimbursed
no later than the fifth Business Day following the receipt by such Person of a
demand for reimbursement following payment on such letter of credit or other
transaction, or extends to a trade payable and is satisfied no later than the
tenth Business Day after it is drawn upon);

(4) all obligations of such Person to pay the deferred and unpaid purchase price
of property or services, except trade payables and accrued expenses incurred by
such Person in the ordinary course of business in connection with obtaining
goods, materials or services, which purchase price is due more than six months
after the date of placing such property in service or taking delivery or title
thereto;

 

-12-



--------------------------------------------------------------------------------

(5) the maximum fixed redemption or repurchase price of all Disqualified Equity
Interests of such Person;

(6) all Capitalized Lease Obligations of such Person;

(7) all Indebtedness of others secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person;

(8) all Indebtedness of others guaranteed by such Person to the extent of such
guarantee; provided that Indebtedness of the Parent or its Subsidiaries that is
guaranteed by the Parent or the Parent’s Subsidiaries shall only be counted once
in the calculation of the amount of Indebtedness of the Parent and its
Subsidiaries on a consolidated basis;

(9) all Attributable Indebtedness;

(10) to the extent not otherwise included in this definition, Hedging
Obligations of such Person; and

(11) all obligations of such Person under conditional sale or other title
retention agreements relating to assets purchased by such Person.

The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date. The amount of Indebtedness of any
Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (7), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured. The principal amount of the
Indebtedness under any Hedging Obligations at any time shall be equal to the
amount payable as a result of the termination of the arrangement or agreement
for such Hedging Obligations at such time. For purposes of clause (5), the
“maximum fixed redemption or repurchase price” of any Disqualified Equity
Interests that do not have a fixed redemption or repurchase price shall be
calculated in accordance with the terms of such Disqualified Equity Interests as
if such Disqualified Equity Interests were redeemed or repurchased on any date
on which an amount of Indebtedness outstanding shall be required to be
determined pursuant to this Indenture.

“Indenture” means this Indenture as amended, restated or supplemented from time
to time.

“Independent Director” means a director of the Parent or the Issuer who is
independent with respect to the transaction at issue.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm of nationally recognized standing that is, in the reasonable
judgment of the Parent’s or the Issuer’s Board of Directors, qualified to
perform the task for which it has been engaged and disinterested and independent
with respect to the Issuer and its Affiliates.

“Initial Issue Date” means August 20, 2008, the date on which the Initial Notes
are originally issued.

 

-13-



--------------------------------------------------------------------------------

“Initial Notes” means $210,000,000 million aggregate principal amount of Notes
issued under this Indenture on the Initial Issue Date.

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as that term is defined in Rule 501(a)(1), (2), (3) or (7) promulgated
under the Securities Act.

“interest” means, with respect to the Notes, interest on the Notes.

“Interest Payment Dates” means each February 15 and August 15, commencing
February 15, 2009.

“Investments” of any Person means:

(1) all direct or indirect investments by such Person in any other Person in the
form of loans, advances or capital contributions or other credit extensions
constituting Indebtedness of such other Person, and any guarantee of
Indebtedness of any other Person;

(2) all purchases (or other acquisitions for consideration) by such Person of
Indebtedness, Equity Interests or other securities of any other Person (other
than any such purchase that constitutes a Restricted Payment of the type
described in clause (2) of the definition thereof);

(3) all other items that would be classified as investments on a balance sheet
of such Person prepared in accordance with GAAP (including, if required by GAAP,
purchases of assets outside the ordinary course of business); and

(4) the Designation of any Subsidiary as an Unrestricted Subsidiary.

Except as otherwise expressly specified in this definition, the amount of any
Investment (other than an Investment made in cash) shall be the Fair Market
Value thereof on the date such Investment is made. The amount of Investment
pursuant to clause (4) shall be the Designation Amount determined in accordance
with Section 4.15. If the Issuer or any Restricted Subsidiary sells or otherwise
disposes of any Equity Interests of any Restricted Subsidiary, or any Restricted
Subsidiary issues any Equity Interests, in either case, such that, after giving
effect to any such sale or disposition, such Person is no longer a Subsidiary,
the Issuer shall be deemed to have made an Investment on the date of any such
sale or other disposition equal to the Fair Market Value of the Equity Interests
of and all other Investments in such Restricted Subsidiary retained.
Notwithstanding the foregoing, purchases or redemptions of Equity Interests or
Indebtedness of the Parent shall be deemed not to be Investments.

“Issuer” means the party named as such in the first paragraph of this Indenture
until a successor replaces such party pursuant to Article Five and thereafter
means the successor.

“Issuer Request” means any written request signed in the name of the Issuer by
the Chairman of the Board of Directors, any Vice Chairman, the Chief Executive
Officer, the President, any Vice President, the Chief Financial Officer or the
Treasurer of the Issuer or the Parent and attested to by the Secretary or any
Assistant Secretary of the Issuer.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, lease, easement, restriction, covenant, charge,
security interest or other encumbrance of any kind or nature in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement.

 

-14-



--------------------------------------------------------------------------------

“Margin Stock” means the shares of common stock, par value $0.001 per share of
the Target that are owned by the Parent or any Restricted Subsidiary; provided,
however, that such shares shall cease to be Margin Stock when the securities no
longer constitute “margin stock” pursuant to Regulation U of the Federal Reserve
Board.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Net Available Proceeds” means, with respect to any Asset Sale, the proceeds
thereof in the form of cash or Cash Equivalents, net of

(1) reasonable brokerage commissions and other reasonable fees and expenses
(including reasonable fees, discounts and expenses of legal counsel, accountants
and investment banks, consultants and placement agents) of such Asset Sale;

(2) provisions for taxes payable as a result of such Asset Sale (after taking
into account any available tax credits or deductions and any tax sharing
arrangements);

(3) amounts required to be paid to any Person (other than the Issuer or any
Restricted Subsidiary and other than under a Credit Facility) owning a
beneficial interest in the assets subject to the Asset Sale or having a Lien
thereon;

(4) the deduction of appropriate amounts provided by the seller as a reserve, in
accordance with GAAP, against any liabilities associated with the assets sold at
the time of, or within 60 days after the date of, such Asset Sale; and

(5) appropriate amounts to be provided by the Issuer or any Restricted
Subsidiary, as the case may be, as a reserve required in accordance with GAAP
against any adjustment in the sale price of such asset or assets or liabilities
associated with such Asset Sale and retained by the Parent or any Restricted
Subsidiary (including the Issuer), as the case may be, after such Asset Sale,
including pensions and other postemployment benefit liabilities, liabilities
related to environmental matters and liabilities under any indemnification
obligations associated with such Asset Sale; provided, however, that any amounts
remaining after adjustments, revaluations or liquidations of such reserves shall
constitute Net Available Proceeds.

“Net Indebtedness” means, at any date, the Consolidated Total Debt of the Parent
and the Restricted Subsidiaries (including the Issuer) determined on a
consolidated basis, less cash and Cash Equivalents of the Parent and the
Restricted Subsidiaries (including the Issuer) determined on a consolidated
basis.

“Non-Recourse Debt” means Indebtedness of an Unrestricted Subsidiary:

(1) as to which neither the Issuer nor any Restricted Subsidiary (a) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness), (b) is directly or indirectly liable as a
guarantor or otherwise, or (c) constitutes the lender;

(2) no default with respect to which (including any rights that the holders
thereof may have to take enforcement action against an Unrestricted Subsidiary)
would permit upon notice, lapse of time or both any holder of any other
Indebtedness (other than any Credit Facility or the Notes) of the Issuer or any
Restricted Subsidiary to declare a default on the other Indebtedness or cause
the payment thereof to be accelerated or payable prior to its stated maturity;
and

 

-15-



--------------------------------------------------------------------------------

(3) as to which the lenders have been notified in writing that they will not
have any recourse to the Equity Interests or assets of the Issuer or any
Restricted Subsidiary.

“Non-U.S. Person” means a Person who is not a U.S. person, as defined in
Regulation S.

“Note Guarantee” has the meaning given to this term in Section 10.01.

“Notes” means the 11% Senior Notes due August 15, 2013 issued by the Issuer,
treated as a single class of securities, as amended from time to time in
accordance with the terms hereof, that are issued pursuant to this Indenture.

“Obligation” means any principal, interest, penalties, fees, indemnification,
reimbursements, costs, expenses, damages and other liabilities payable under the
documentation governing any Indebtedness.

“Offer” has the meaning set forth in the definition of “Offer to Purchase.”

“Offer Expiration Date” has the meaning set forth in the definition of “Offer to
Purchase.”

“Offer to Purchase” means a written offer (the “Offer”) sent by or on behalf of
the Parent or the Issuer by first-class mail, postage prepaid, to each Holder at
its address appearing in the register for the Notes on the date of the Offer
offering to purchase up to the principal amount of Notes specified in such Offer
at the purchase price specified in such Offer (as determined pursuant to this
Indenture). Unless otherwise required by applicable law, the Offer shall specify
an expiration date (the “Offer Expiration Date”) of the Offer to Purchase, which
shall be not less than 30 days nor more than 60 days after the date of such
Offer, and a settlement date (the “Purchase Date”) for purchase of Notes to
occur no later than three Business Days after the Offer Expiration Date. The
Offer shall contain all the information required by applicable law to be
included therein. The Offer shall also contain information concerning the
business of the Parent and its Subsidiaries which the Parent or the Issuer in
good faith believes will enable such Holders to make an informed decision with
respect to the Offer to Purchase. The Offer shall contain all instructions and
materials necessary to enable such Holders to tender Notes pursuant to the Offer
to Purchase. The Offer shall also state:

(1) the Section of this Indenture pursuant to which the Offer to Purchase is
being made;

(2) the Offer Expiration Date and the Purchase Date;

(3) the aggregate principal amount of the outstanding Notes offered to be
purchased by the Parent or the Issuer pursuant to the Offer to Purchase
(including, if less than 100%, the manner by which such amount has been
determined pursuant to the Section of this Indenture requiring the Offer to
Purchase) (the “Purchase Amount”);

(4) the purchase price to be paid by the Parent or the Issuer for each $1,000
aggregate principal amount of Notes accepted for payment (the “Purchase Price”);

(5) that the Holder may tender all or any portion of the Notes registered in the
name of such Holder and that any portion of a Note tendered must be tendered in
minimum denominations of $2,000 and integral multiples of $1,000 principal
amount;

 

-16-



--------------------------------------------------------------------------------

(6) the place or places where Notes are to be surrendered for tender pursuant to
the Offer to Purchase;

(7) that interest on any Note not tendered or tendered but not purchased by the
Issuer pursuant to the Offer to Purchase will continue to accrue;

(8) that on the Purchase Date the Purchase Price will become due and payable
upon each Note being accepted for payment pursuant to the Offer to Purchase and
that interest thereon shall cease to accrue on and after the Purchase Date;

(9) that each Holder electing to tender all or any portion of a Note pursuant to
the Offer to Purchase will be required to surrender such Note, with the form
entitled “Option of Holder to Elect Purchase” on the reverse of the Note
completed, at the place or places specified in the Offer prior to the close of
business on the Offer Expiration Date (such Note being, if the Issuer so
requires, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Issuer duly executed by, the Holder thereof or its
attorney duly authorized in writing);

(10) that Holders will be entitled to withdraw all or any portion of Notes
tendered if the Issuer receives, not later than the close of business on the
fifth Business Day preceding the Offer Expiration Date, a telegram, telex,
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of the Note the Holder tendered, the certificate number of the
Note the Holder tendered and a statement that such Holder is withdrawing all or
a portion of its tender;

(11) that (a) if Notes in an aggregate principal amount less than or equal to
the Purchase Amount are duly tendered and not withdrawn pursuant to the Offer to
Purchase, the Issuer shall purchase all such Notes and (b) if Notes in an
aggregate principal amount in excess of the Purchase Amount are tendered and not
withdrawn pursuant to the Offer to Purchase, the Issuer shall purchase Notes
having an aggregate principal amount equal to the Purchase Amount on a pro rata
basis (with such adjustments as may be deemed appropriate so that only Notes in
an aggregate principal amount of $2,000 or greater and integral multiples of
$1,000 shall be purchased); and

(12) that in the case of any Holder whose Note is purchased only in part, the
Issuer shall execute and deliver to the Holder of such Note without service
charge, a new Note or Notes, of any authorized denomination as requested by such
Holder, in an aggregate principal amount equal to and in exchange for the
unpurchased portion of the Note so tendered.

An Offer to Purchase shall be governed by and effected in accordance with the
provisions above pertaining to any Offer.

On or before the Purchase Date, the Issuer shall (i) accept for payment Notes or
portions thereof tendered and not withdrawn pursuant to the Offer, (ii) deposit
with the Trustee U.S. Dollars sufficient to pay the Purchase Price, plus accrued
interest, if any, of all Notes to be purchased through and including the
Purchase Date and (iii) deliver to the Trustee Notes so accepted together with
an Officers’ Certificate stating the Notes or portions thereof being purchased
by the Issuer. The Trustee shall promptly mail to the Holders of Notes so
accepted payment in an amount equal to the Purchase Price, plus accrued
interest, if any, thereon.

 

-17-



--------------------------------------------------------------------------------

“Officer” means any of the following of the Parent or the Issuer: the Chairman
of the Board of Directors, the Chief Executive Officer, the Chief Financial
Officer, the President, any Vice President, the Treasurer or the Secretary.

“Officers’ Certificate” means a certificate signed on behalf of a Person by two
Officers of such Person.

“Opinion of Counsel” means a written opinion reasonably satisfactory in form and
substance to the Trustee from legal counsel, which counsel is reasonably
acceptable to the Trustee, stating the matters required by Section 11.05 and
delivered to the Trustee.

“Parent” has the meaning set forth in the introductory paragraph to this
Agreement.

“Pari Passu Indebtedness” means any Indebtedness of the Parent, the Issuer or
any Guarantor that ranks pari passu in right of payment with the Notes or the
Note Guarantees, as applicable (without giving effect to any security interest).

“Permitted Business” means the businesses engaged in by the Parent and its
Subsidiaries on the Initial Issue Date and businesses that are reasonably
related thereto or reasonable extensions thereof.

“Permitted Investments” means (each of which shall be given independent effect
in whole or in part):

(1) (i) Investments by the Parent or any Restricted Subsidiary (including the
Issuer) in (a) the Parent or any Restricted Subsidiary (including the Issuer),
or (b) any Person that will become immediately after such Investment a
Restricted Subsidiary or that will merge or consolidate into the Issuer or any
Restricted Subsidiary;

(2) Investments in the Parent by any Restricted Subsidiary (including the
Issuer);

(3) loans and advances to directors, employees and officers of the Parent and
the Restricted Subsidiaries for bona fide business purposes and to purchase
Equity Interests of the Parent not in excess of $10.0 million at any one time
outstanding;

(4) Hedging Obligations entered into for bona fide hedging purposes of the
Parent, the Issuer or any Restricted Subsidiary not for the purpose of
speculation;

(5) cash and Cash Equivalents;

(6) accounts and notes receivables owing to the Parent, the Issuer or any
Restricted Subsidiary if created or acquired in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms; provided,
however, that such trade terms may include such concessionary trade terms as the
Issuer or any such Restricted Subsidiary deems reasonable under the
circumstances;

(7) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers or any exchange of such
investment with the issuer thereof or taken in settlement of or other resolution
of claims or disputes;

 

-18-



--------------------------------------------------------------------------------

(8) Investments received in connection with an Asset Sale that was made in
compliance with Section 4.09;

(9) lease, utility and other similar deposits in the ordinary course of
business;

(10) stock, obligations or securities received in settlement of debts created in
the ordinary course of business and owing to the Parent, the Issuer or any
Restricted Subsidiary or in satisfaction of judgments;

(11) other Investments made after the Initial Issue Date in an aggregate amount
not to exceed the greater of $15.0 million or 3.5% of the Consolidated Net
Assets at any one time outstanding (with each Investment being valued as of the
date made and without regard to subsequent changes in value); provided that no
Investment made in reliance on this clause (11) shall be made in any Person that
is the direct or indirect holder of more than 25% of the outstanding Equity
Interests of the Parent;

(12) Investments of the Parent, the Issuer and the Restricted Subsidiaries to
the extent outstanding on the Initial Issue Date;

(13) Payroll, travel and similar advances to cover matters that are expected at
the time of such advance ultimately to be treated as an expense; and

(14) any assets, capital stock or other securities to the extent acquired for
capital stock, other than Disqualified Equity Interests.

The amount of Investments outstanding at any time pursuant to clause (11) above
shall be deemed to be reduced:

(a) upon the disposition or repayment of or return on any Investment made
pursuant to clause (11), by an amount equal to the return of capital with
respect to such Investment to the Issuer or any Restricted Subsidiary (to the
extent not included in the computation of Consolidated Net Income); and

(b) upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, by an amount equal to the lesser of (x) the Fair Market Value of the
Issuer’s proportionate interest in such Subsidiary immediately following such
Redesignation, and (y) the aggregate amount of Investments in such Subsidiary
that increased (and did not previously decrease) the amount of Investments
outstanding pursuant to clause (11).

“Permitted Liens” means the following types of Liens:

(1) Liens for taxes, assessments or governmental charges or claims either
(a) not delinquent or (b) contested in good faith by appropriate proceedings and
as to which the Parent, the Issuer or the Restricted Subsidiaries shall have set
aside on its books such reserves as may be required pursuant to GAAP;

(2) Liens of landlords, carriers, warehousemen, mechanics, suppliers,
materialmen, repairmen and other Liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent or being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
GAAP shall have been made in respect thereof and rights to offset and set-off;

 

-19-



--------------------------------------------------------------------------------

(3) Liens incurred or deposits made in connection with workers’ compensation,
unemployment insurance and other types of social security, or to secure the
performance of tenders, statutory or regulatory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations (exclusive of obligations for the payment of
borrowed money), in each case incurred in the ordinary course of business;

(4) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods, incurred in the ordinary
course of business;

(5) judgment Liens not giving rise to an Event of Default so long as such Liens
are adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which the proceedings may be initiated has not expired;

(6) easements, rights-of-way, zoning restrictions, title irregularities and
other similar charges, restrictions or encumbrances in respect of real property
which do not, in the aggregate, impair in any material respect the ordinary
conduct of the business of the Parent, the Issuer and the Restricted
Subsidiaries taken as a whole;

(7) Liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other assets relating to such letters of
credit and products and proceeds thereof;

(8) Liens encumbering deposits made to secure obligations arising from
contractual or warranty requirements of the Parent, the Issuer or any Restricted
Subsidiary, including rights of offset and set-off;

(9) lenders’ Liens, rights of set-off and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more of accounts
maintained by the Parent, the Issuer or any Restricted Subsidiary, in each case
granted in the ordinary course of business in favor of the lender or lenders
with which such accounts are maintained, securing amounts owing to such lender
with respect to cash management and operating account arrangements, including
those involving pooled accounts and netting arrangements; provided that in no
case shall any such Liens secure (either directly or indirectly) the repayment
of any Indebtedness;

(10) leases or subleases, and licenses or sublicenses, granted to others that do
not materially interfere with the ordinary course of business of the Parent, the
Issuer or any Restricted Subsidiary;

(11) Liens arising from filing Uniform Commercial Code financing statements
regarding operating leases;

(12) Liens securing all of the Notes and Liens securing any Note Guarantee;

(13) Liens in favor of lenders under any Credit Facility secured pursuant to
clause (16) below securing Hedging Obligations entered into for bona fide
hedging purposes of the Issuer or any Restricted Subsidiary not for the purpose
of speculation;

(14) Liens existing on the Initial Issue Date;

 

-20-



--------------------------------------------------------------------------------

(15) Liens in favor of the Issuer or a Guarantor;

(16) Liens securing Indebtedness under any Credit Facility incurred pursuant to
clause (1) of Section 4.06; provided that such liens are only secured by the
Parent’s, the Issuer’s and/or any Restricted Subsidiary’s inventory, accounts
receivable, and general intangibles, support obligations, documents, and books
and records relating thereto;

(17) [Intentionally left blank];

(18) Liens securing Acquired Indebtedness permitted to be incurred under this
Indenture; provided that the Liens do not extend to assets not subject to such
Lien at the time of acquisition (other than improvements thereon and
substitutions and replacements thereto) and are no more favorable to the
lienholders than those securing such Acquired Indebtedness prior to the
incurrence of such Acquired Indebtedness by the Parent, the Issuer or a
Restricted Subsidiary;

(19) Liens on assets of a Person existing at the time such Person is acquired or
merged with or into or consolidated with the Parent, the Issuer or any such
Restricted Subsidiary (and not created in anticipation or contemplation
thereof); provided that the Liens do not extend to assets not subject to such
Lien at the time of such acquisition, merger or consolidation (other than
improvements thereon and substitutions and replacements thereto) and are no more
favorable to the lienholders than those in effect prior to such acquisition,
merger or consolidation with the Parent, the Issuer or any such Restricted
Subsidiary;

(20) Liens to secure Refinancing Indebtedness of Indebtedness secured by Liens
referred to in the foregoing clauses (12), (14), (18) and (19); provided that in
the case of Liens securing Refinancing Indebtedness of Indebtedness secured by
Liens referred to in the foregoing clauses (14), (18) and (19), such Liens do
not extend to any additional assets (other than improvements thereon and
replacements thereof);

(21) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(22) Liens securing Indebtedness incurred pursuant to clause (4), (7) and
(12) of Section 4.06, provided that, in the case of (12), such liens shall
attach only to the related Auction Rate Securities; and

(23) Liens arising in connection with the placement by the Parent, Issuer or any
Restricted Subsidiary of a reasonable amount of cash (as determined in good
faith by the Parent’s or the Issuer’s Board of Directors) in escrow against any
obligations permitted pursuant to clause (11) of Section 4.06 (other than with
respect to obligations incurred or assumed in connection with the acquisition,
disposition, issuance or redemption of Equity Interests of the Parent); and

(24) Liens with respect to Margin Stock.

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

“Physical Notes” means certificated Notes in registered form in substantially
the form set forth in Exhibit A.

 

-21-



--------------------------------------------------------------------------------

“Plan of Liquidation” with respect to any Person, means a plan that provides
for, contemplates or the effectuation of which is preceded or accompanied by
(whether or not substantially contemporaneously, in phases or otherwise):
(1) the sale, lease, conveyance or other disposition of all or substantially all
of the assets of such Person otherwise than as an entirety or substantially as
an entirety; and (2) the distribution of all or substantially all of the
proceeds of such sale, lease, conveyance or other disposition of all or
substantially all of the remaining assets of such Person to holders of Equity
Interests of such Person.

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Initial Issue Date.

“principal” means, with respect to the Notes, the principal of, and premium, if
any, on the Notes.

“Private Placement Legend” means the legend initially set forth on the Rule 144A
Notes and Other Notes that are Restricted Notes in the form set forth in
Exhibit B.

“Purchase Agreement” means the Agreement and Plan of Merger made and entered
into as of July 9, 2008, by and among the Parent, EAGLE ACQUISITION CORPORATION,
a Delaware corporation and wholly owned subsidiary of the Issuer, and the
Target.

“Purchase Amount” has the meaning set forth in the definition of “Offer to
Purchase.”

“Purchase Date” has the meaning set forth in the definition of “Offer to
Purchase.”

“Purchase Money Indebtedness” means Indebtedness, including Capitalized Lease
Obligations, of the Parent, the Issuer or any Restricted Subsidiary incurred for
the purpose of financing all or any part of the purchase price or improvement of
property, plant or equipment purchased, constructed or improved at any time
after the Initial Issue Date and used in the business of the Parent, the Issuer
or any Restricted Subsidiary or the cost of installation, construction or
improvement thereof and fees and other obligations incurred in connection
therewith, as amended or otherwise restructured (other than pursuant to a
refinancing); provided, however, that (1) the amount of such Indebtedness shall
not exceed such purchase price or cost and (2) such Indebtedness shall be
incurred within 90 days after such acquisition of such asset by the Parent, the
Issuer or such Restricted Subsidiary or such installation, construction or
improvement.

“Purchase Price” has the meaning set forth in the definition of “Offer to
Purchase.”

“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests; provided that such Equity Interests
shall not be deemed Qualified Equity Interests to the extent sold or owed to a
Subsidiary of such Person or financed, directly or indirectly, using funds
(1) borrowed from such Person or any Subsidiary of such Person until and to the
extent such borrowing is repaid or (2) contributed, extended, guaranteed or
advanced by such Person or any Subsidiary of such Person (including, without
limitation, in respect of any employee stock ownership or benefit plan). Unless
otherwise specified, Qualified Equity Interests refer to Qualified Equity
Interests of the Parent.

“Qualified Institutional Buyer” or “QIB” shall have the meaning specified in
Rule 144A promulgated under the Securities Act.

 

-22-



--------------------------------------------------------------------------------

“Quarterly Report” means a quarterly report on Form 10-Q filed with the
Commission under the Exchange Act.

“redeem” means to redeem, repurchase, purchase, defease (including a covenant
defeasance), retire, discharge or otherwise acquire or retire for value; and
“redemption” shall have a correlative meaning; provided that this definition
shall not apply for purposes of Section 3.01.

“Redemption Date” when used with respect to any Note to be redeemed means the
date fixed for such redemption pursuant to the terms of the Notes.

“Redemption Price” means the price equal to 100% of the principal amount of the
Notes to be redeemed, plus accrued and unpaid interest thereon, if any, to, but
not including, the Redemption Date.

“refinance” means to refinance, repay, prepay, replace, renew or refund.

“Refinancing Indebtedness” means Indebtedness of the Parent, the Issuer or a
Restricted Subsidiary incurred in exchange for, or the proceeds of which are
used to redeem or refinance in whole or in part, any Indebtedness of the Parent,
the Issuer or any Restricted Subsidiary (the “Refinanced Indebtedness”);
provided that:

(1) the principal amount (and accreted value, in the case of Indebtedness issued
at a discount) of the Refinancing Indebtedness does not exceed the principal
amount (and accreted value, as the case may be) of the Refinanced Indebtedness
plus the amount of accrued and unpaid interest on the Refinanced Indebtedness,
any premium paid to the holders of the Refinanced Indebtedness and expenses
incurred or to be paid in connection with the incurrence of the Refinancing
Indebtedness;

(2) the obligor of Refinancing Indebtedness does not include any Person (other
than the Parent, the Issuer or any Restricted Subsidiary) that is not an obligor
of the Refinanced Indebtedness;

(3) if the Refinanced Indebtedness was subordinated in right of payment to the
Notes or the Note Guarantees, as the case may be, then such Refinancing
Indebtedness, by its terms, is subordinate in right of payment to the Notes or
the Note Guarantees, as the case may be, at least to the same extent as the
Refinanced Indebtedness;

(4) the Refinancing Indebtedness has a final stated maturity either (a) no
earlier than the Refinanced Indebtedness being repaid or amended or (b) 121 days
after the maturity date of the Notes; and

(5) the portion, if any, of the Refinancing Indebtedness that is scheduled to
mature on or prior to the maturity date of the Notes has a Weighted Average Life
to Maturity at the time such Refinancing Indebtedness is incurred that is equal
to or greater than the Weighted Average Life to Maturity of the portion of the
Refinanced Indebtedness being repaid that is scheduled to mature on or prior to
the maturity date of the Notes.

“Regulation S” means Regulation S promulgated under the Securities Act.

 

-23-



--------------------------------------------------------------------------------

“Responsible Officer” when used with respect to the Trustee, means an officer or
assistant officer assigned to the corporate trust department of the Trustee (or
any successor group of the Trustee) with direct responsibility for the
administration of this Indenture and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of his knowledge of and familiarity with the particular subject.

“Restricted Note” has the same meaning as “Restricted Security” set forth in
Rule 144(a)(3) promulgated under the Securities Act; provided that the Trustee
shall be entitled to request and conclusively rely upon an Opinion of Counsel
with respect to whether any Note is a Restricted Note.

“Restricted Payment” means any of the following:

(1) the declaration or payment of any dividend or any other distribution on
Equity Interests of the Parent or any Restricted Subsidiary (including the
Issuer) or any payment made to the direct or indirect holders (in their
capacities as such) of Equity Interests of the Parent or any Restricted
Subsidiary (including the Issuer), including, without limitation, any payment in
connection with any merger or consolidation involving the Issuer but excluding
(a) dividends or distributions payable solely in Qualified Equity Interests or
through accretion or accumulation of such dividends on such Equity Interests and
(b) in the case of Restricted Subsidiaries (including the Issuer), dividends or
distributions payable to the Parent or to a Restricted Subsidiary (including the
Issuer) and pro rata dividends or distributions payable to minority stockholders
of any Restricted Subsidiary (including the Issuer);

(2) the redemption of any Equity Interests of the Parent or any Restricted
Subsidiary (including the Issuer), including, without limitation, any payment in
connection with any merger or consolidation involving the Parent but excluding
any such Equity Interests held by the Parent or any Restricted Subsidiary
(including the Issuer);

(3) any Investment other than a Permitted Investment; or

(4) any payment or redemption prior to the scheduled maturity or prior to any
scheduled repayment of principal or sinking fund payment, as the case may be, in
respect of Subordinated Indebtedness (other than any Subordinated Indebtedness
owed to and held by the Parent, the Issuer or any Restricted Subsidiary).

“Restricted Subsidiary” means any Subsidiary of the Parent (including the
Issuer) other than an Unrestricted Subsidiary.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.

“Sale and Leaseback Transactions” means, with respect to any Person, an
arrangement with any bank, insurance company or other lender or investor or to
which such lender or investor is a party, providing for the leasing by such
Person of any asset of such Person which has been or is being sold or
transferred by such Person to such lender or investor or to any Person to whom
funds have been or are to be advanced by such lender or investor on the security
of such asset.

“SEC” means the U.S. Securities and Exchange Commission.

 

-24-



--------------------------------------------------------------------------------

“Secretary’s Certificate” means a certificate signed by the Secretary of the
Parent or the Issuer.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” of the Parent as defined in Regulation S-X promulgated
pursuant to the Securities Act as such Regulation is in effect on the Initial
Issue Date.

“Subordinated Indebtedness” means Indebtedness of the Parent, the Issuer or any
Restricted Subsidiary that is expressly subordinated in right of payment to the
Notes or the Note Guarantees, respectively.

“Subsidiary” means, with respect to any Person:

(1) any corporation, limited liability company, association or other business
entity of which more than 50% of the total voting power of the Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Board of Directors thereof is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person (or a combination thereof); and

(2) any partnership (a) the sole general partner or the managing general partner
of which is such Person or a Subsidiary of such Person or (b) the only general
partners of which are such Person or of one or more Subsidiaries of such Person
(or any combination thereof).

Unless otherwise specified, “Subsidiary” refers to a Subsidiary of the Issuer.

“Target” means Excel Technology, Inc.

“Tax” (and, with correlative meaning, “Taxes”) means all taxes, charges, fees,
levies or other similar assessments or liabilities, including without limitation
income, gross receipts, ad valorem, premium, value-added, excise, real property,
personal property, sales, use, services, withholding, employment, payroll and
franchise taxes imposed by the United States or any state, local or foreign
government, or any agency thereof, or other political subdivision of the Unites
States or any such government, and any interest, fines, penalties, assessments
or additions to tax resulting from, attributable to, or incurred in connection
with any Tax or any contest or dispute thereof.

“Trigger Event” has the meaning given to this term in Section 4.20.

“Trigger Event Measuring Period” has the meaning given to this term in
Section 4.20.

“Trigger Event Offer Date” has the meaning given to this term in Section 4.20.

“Trigger Event Payment Date” has the meaning given to this term in Section 4.20.

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939, as
amended.

“Trustee” means the party named as such in this Indenture until a successor
replaces it pursuant to this Indenture and thereafter means the successor.

 

-25-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (1) any Subsidiary that at the time of
determination shall be designated an Unrestricted Subsidiary by the Board of
Directors of the Parent or the Issuer in accordance with Section 4.15 and
(2) any Subsidiary of an Unrestricted Subsidiary.

“U.S. Government Obligations” means direct non-callable obligations of, or
guaranteed by, the United States of America for the payment of which guarantee
or obligations the full faith and credit of the United States are pledged.

“Voting Stock,” with respect to any Person, means securities of any class of
Equity Interests of such Person entitling the holders thereof (whether at all
times or only so long as no senior class of stock or other relevant equity
interest has voting power by reason of any contingency) to vote in the election
of members of the Board of Directors of such Person.

“Weighted Average Life to Maturity,” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity (but not including any redemption offer upon an asset
sale, change of control or other similar obligation), in respect thereof by
(b) the number of years (calculated to the nearest one-twelfth) that will elapse
between such date and the making of such payment by (2) the then outstanding
principal amount of such Indebtedness.

“Wholly-Owned Restricted Subsidiary” means a Restricted Subsidiary of which 100%
of the Equity Interests (except for directors’ qualifying shares or certain
minority interests owned by other Persons solely due to local law requirements
that there be more than one stockholder, but which interest is not in excess of
what is required for such purpose) are owned directly by the Issuer or through
one or more Wholly-Owned Restricted Subsidiaries.

SECTION 1.02. Other Definitions.

The definitions of the following terms may be found in the sections indicated as
follows:

 

Term

   Defined in Section

“Affiliate Transaction”

   4.10

“Agent Members”

   2.16(a)

“Business Day”

   11.07

“Change of Control Date”

   4.19

“Change of Control Offer”

   4.19

“Change of Control Payment Date”

   4.19

“Change of Control Purchase Price”

   4.19

“Covenant Defeasance”

   9.03

“Designation”

   4.15

“Designation Amount”

   4.15

“Event of Default”

   6.01

“Excess Proceeds”

   4.09

“Global Notes”

   2.16(a)

“Legal Defeasance”

   9.02

“Legal Holiday”

   11.07

“Incurrence Leverage Ratio”

   4.06

“Note Guarantee”

   10.01

“Other Notes”

   2.02

“Paying Agent”

   2.04

 

-26-



--------------------------------------------------------------------------------

Term

   Defined in Section

“Permitted Indebtedness”

   4.06

“Redesignation”

   4.15

“Registrar”

   2.04

“Regulation S Global Note”

   2.16(a)

“Regulation S Notes”

   2.02

“Restricted Global Note”

   2.16(a)

“Restricted Payments Basket”

   4.08

“Restricted Period”

   2.16(f)

“Rule 144A Notes”

   2.02

SECTION 1.03. Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the TIA, the portion of such
provision required to be incorporated herein in order for this Indenture to be
qualified under the TIA is incorporated by reference in and made a part of this
Indenture. The following TIA terms used in this Indenture have the following
meanings:

“indenture securities” means the Notes.

“indenture securityholder” means a Holder or Noteholder.

“indenture to be qualified” means this Indenture.

“indenture trustee” or “institutional trustee” means the Trustee.

“obligor on the indenture securities” means the Issuer, the Guarantors or any
other obligor on the Notes.

All other terms used in this Indenture that are defined bAQQy the TIA, defined
in the TIA by reference to another statute or defined by SEC rule have the
meanings therein assigned to them.

SECTION 1.04. Rules of Construction.

Unless the context otherwise requires:

(1) a term has the meaning assigned to it herein, whether defined expressly or
by reference;

(2) “or” is not exclusive;

(3) words in the singular include the plural, and in the plural include the
singular;

(4) words used herein implying any gender shall apply to both genders;

(5) “herein,” “hereof” and other words of similar import refer to this Indenture
as a whole and not to any particular Article, Section or Subsection;

 

-27-



--------------------------------------------------------------------------------

(6) unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP as in effect from time to time, applied on a basis
consistent with the most recent audited consolidated financial statements of the
Issuer; and

(7) “$,” “U.S. Dollars” and “United States Dollars” each refer to United States
dollars, or such other money of the United States that at the time of payment is
legal tender for payment of public and private debts.

ARTICLE TWO

THE NOTES

SECTION 2.01. Amount of Notes.

The Trustee shall authenticate Initial Notes for original issue on the Initial
Issue Date in the aggregate principal amount not to exceed $210,000,000. The
Officers’ Certificate shall specify the amount of Notes to be authenticated, the
date on which the Notes are to be authenticated, and the names and delivery
instructions for each Holder of the Notes.

Upon receipt of a written order of the Issuer in the form of an Officers’
Certificate, the Trustee shall authenticate Notes in substitution for Notes
originally issued to reflect any name change of the Issuer.

SECTION 2.02. Form and Dating.

The Notes and the Trustee’s certificate of authentication with respect thereto
shall be substantially in the form set forth in Exhibit A, which is incorporated
in and forms a part of this Indenture. The Notes may have notations, legends or
endorsements required by law, rule or usage to which the Issuer is subject.
Without limiting the generality of the foregoing, Notes offered and sold to
Qualified Institutional Buyers in reliance on Rule 144A (“Rule 144A Notes”)
shall bear the legend and include the form of assignment set forth in Exhibit B,
Notes offered and sold in offshore transactions in reliance on Regulation S
(“Regulation S Notes”) shall bear the legend and include the form of assignment
set forth in Exhibit C, and Notes offered and sold to Institutional Accredited
Investors in transactions exempt from registration under the Securities Act not
made in reliance on Rule 144A or Regulation S (“Other Notes”) may be represented
by a Restricted Global Note or, if such an investor may not hold an interest in
the Restricted Global Note, a Physical Note, in each case, bearing the Private
Placement Legend. Each Note shall be dated the date of its authentication.

The terms and provisions contained in the Notes shall constitute, and are
expressly made, a part of this Indenture and, to the extent applicable, the
Issuer, the Guarantors and the Trustee, by their execution and delivery of this
Indenture, expressly agree to such terms and provisions and agree to be bound
thereby.

The Notes may be presented for registration of transfer and exchange at the
offices of the Registrar.

 

-28-



--------------------------------------------------------------------------------

SECTION 2.03. Execution and Authentication.

Two Officers shall sign, or one Officer shall sign and one Officer (each of whom
shall, in each case, have been duly authorized by all requisite corporate
actions) shall attest to, the Notes for the Issuer by manual or facsimile
signature.

If an Officer whose signature is on a Note was an Officer at the time of such
execution but no longer holds that office at the time the Trustee authenticates
the Note, the Note shall be valid nevertheless.

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Note a certificate of
authentication substantially in the form provided for herein executed by the
Trustee by manual signature of an authorized officer, and such certificate upon
any Note shall be conclusive evidence, and the only evidence, that such Note has
been duly authenticated and delivered hereunder. Notwithstanding the foregoing,
if any Note shall have been authenticated and delivered hereunder but never
issued and sold by the Issuer, and the Issuer shall deliver such Note to the
Trustee for cancellation as provided in Section 2.12, for all purposes of this
Indenture such Note shall be deemed never to have been authenticated and
delivered hereunder and shall never be entitled to the benefits of this
Indenture.

The Trustee may appoint an authenticating agent reasonably acceptable to the
Issuer to authenticate the Notes. Unless otherwise provided in the appointment,
an authenticating agent may authenticate the Notes whenever the Trustee may do
so. Each reference in this Indenture to authentication by the Trustee includes
authentication by such agent. An authenticating agent has the same rights as an
Agent to deal with the Issuer and Affiliates of the Issuer. Each Paying Agent is
designated as an authenticating agent for purposes of this Indenture.

The Notes shall be issuable only in registered form without coupons in minimum
denominations of $2,000 and integral multiples of $1,000.

SECTION 2.04. Registrar and Paying Agent.

The Issuer shall maintain an office or agency (which shall be located in the
Borough of Manhattan in The City of New York, State of New York) where Notes may
be presented for registration of transfer or for exchange (the “Registrar”), and
an office or agency where Notes may be presented for payment (the “Paying
Agent”) and an office or agency where notices and demands to or upon the Issuer,
if any, in respect of the Notes and this Indenture may be served. The Registrar
shall keep a register of the principal amount of the Notes (and stated interest
therein) and of their transfer and exchange. If and for so long as the Trustee
is not the Registrar, the Trustee shall have the right to inspect the register
of the Notes during regular business hours. The Issuer may have one or more
additional Paying Agents. The term “Paying Agent” includes any additional Paying
Agent. Neither the Issuer nor any Affiliate thereof may act as Paying Agent.

The Issuer shall enter into an appropriate agency agreement, which shall
incorporate the provisions of the TIA, with any Agent that is not a party to
this Indenture. The agreement shall implement the provisions of this Indenture
that relate to such Agent. The Issuer shall notify the Trustee of the name and
address of any such Agent. If the Issuer fails to maintain a Registrar or Paying
Agent, or fails to give the foregoing notice, the Trustee shall act as such and
shall be entitled to appropriate compensation in accordance with Section 7.07.
The Issuer or any wholly owned Subsidiary may act as Paying Agent, Registrar,
co-registrar or transfer agent.

The Issuer initially appoints the Trustee as Registrar, Paying Agent and Agent
for service of notices and demands in connection with the Notes and this
Indenture.

 

-29-



--------------------------------------------------------------------------------

SECTION 2.05. Paying Agent To Hold Money in Trust.

Prior to each due date of the principal or interest on any Notes, the Issuer
shall deposit with the Paying Agent a sum sufficient to pay such principal and
interest when so becoming due. Each Paying Agent shall hold in trust for the
benefit of the Holders or the Trustee all money held by the Paying Agent for the
payment of principal of or premium or interest on the Notes (whether such money
has been paid to it by the Issuer or any other obligor on the Notes or the
Guarantors), and the Issuer and the Paying Agent shall notify the Trustee in
writing of any default by the Issuer (or any other obligor on the Notes) in
making any such payment. Money held in trust by the Paying Agent need not be
segregated except as required by law and in no event shall the Paying Agent be
liable for any interest on any money received by it hereunder. The Issuer at any
time may require the Paying Agent to pay all money held by it to the Trustee and
account for any funds disbursed and the Trustee may at any time during the
continuance of any Event of Default specified in Section 6.01(1) or (2), upon
written request to the Paying Agent, require such Paying Agent to pay forthwith
all money so held by it to the Trustee and to account for any funds disbursed by
the Paying Agent. Upon making such payment, the Paying Agent shall have no
further liability for the money delivered to the Trustee.

SECTION 2.06. Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of the Holders. If
the Trustee is not the Registrar, the Issuer shall furnish to the Trustee at
least five Business Days before each Interest Payment Date, and at such other
times as the Trustee may reasonably request in writing, a list in such form and
as of such date as the Trustee may reasonably require of the names and addresses
of the Holders.

SECTION 2.07. Transfer and Exchange.

Subject to Sections 2.16 and 2.17, when Notes are presented to the Registrar
with a request from the Holder of such Notes to register a transfer or to
exchange them for an equal principal amount of Notes of other authorized
denominations, the Registrar shall register the transfer as requested if the
requirements of this Indenture are met. Every Note presented or surrendered for
registration of transfer or exchange shall be duly endorsed or be accompanied by
a written instrument of transfer in form satisfactory to the Issuer and the
Registrar, duly executed by the Holder thereof or his attorneys duly authorized
in writing. To permit registrations of transfers and exchanges, the Issuer shall
issue and execute and the Trustee shall authenticate new Notes (and the
Guarantors shall execute the guarantee thereon) evidencing such transfer or
exchange at the Registrar’s request. No service charge shall be made to the
Holder for any registration of transfer or exchange. The Issuer may require from
the Holder payment of a sum sufficient to cover any transfer taxes or other
governmental charge that may be imposed in relation to a transfer or exchange,
but this provision shall not apply to any exchange pursuant to Section 2.11,
3.06, 4.09, 4.19 or 8.05 (in which events the Issuer shall be responsible for
the payment of such taxes). The Registrar shall not be required to exchange or
register a transfer of any Note for a period of 15 days immediately preceding
the mailing of notice of redemption of Notes to be redeemed or of any Note
selected, called or being called for redemption except the unredeemed portion of
any Note being redeemed in part.

Any Holder of a Global Note shall, by acceptance of such Global Note, agree that
transfers of the beneficial interests in such Global Note may be effected only
through a book entry system maintained by the Holder of such Global Note (or its
agent), and that ownership of a beneficial interest in such Global Note shall be
required to be reflected in a book entry.

 

-30-



--------------------------------------------------------------------------------

Each Holder of a Note agrees to indemnify the Issuer and the Trustee against any
liability that may result from the transfer, exchange or assignment of such
Holder’s Note in violation of any provision of this Indenture and/or applicable
U.S. Federal or state securities law.

Except as expressly provided herein, neither the Trustee nor the Registrar shall
have any duty to monitor the Issuer’s compliance with or have any responsibility
with respect to the Issuer’s compliance with any Federal or state securities
laws.

SECTION 2.08. Replacement Notes.

If a mutilated Note is surrendered to the Registrar or the Trustee, or if the
Holder of a Note claims that the Note has been lost, destroyed or wrongfully
taken, the Issuer shall issue and the Trustee shall authenticate a replacement
Note (and the Guarantors shall execute the guarantee thereon) if the Holder of
such Note furnishes to the Issuer and the Trustee evidence reasonably acceptable
to them of the ownership and the destruction, loss or theft of such Note and if
the requirements of Section 8-405 of the New York Uniform Commercial Code as in
effect on the date of this Indenture are met. If required by the Trustee or the
Issuer, an indemnity bond shall be posted by such Holder, sufficient in the
judgment of both to protect the Issuer, the Guarantors, the Trustee or any
Paying Agent from any loss that any of them may suffer if such Note is replaced.
The Issuer and the Trustee may charge such Holder for their out of pocket
expenses in replacing such Note (including, without limitation, attorneys’ fees
and disbursements). Every replacement Note shall constitute a contractual
obligation of the Issuer.

SECTION 2.09. Outstanding Notes.

The Notes outstanding at any time are all Notes that have been authenticated by
the Trustee except for (a) those cancelled by it, (b) those delivered to it for
cancellation, (c) to the extent set forth in Sections 9.01 and 9.02, on or after
the date on which the conditions set forth in Section 9.01 or 9.02 have been
satisfied, those Notes theretofore authenticated and delivered by the Trustee
hereunder and (d) those described in this Section 2.09 as not outstanding.
Subject to Section 2.10, a Note does not cease to be outstanding because the
Issuer or one of its Affiliates holds the Note.

If a Note is replaced pursuant to Section 2.08, it ceases to be outstanding
unless the Trustee and the Issuer receive proof satisfactory to them that the
replaced Note is held by a bona fide purchaser in whose hands such Note is a
legal, valid and binding obligation of the Issuer.

If the Paying Agent segregates and holds in trust, in its capacity as such, on
any redemption date or maturity date, money sufficient to pay all accrued
interest and principal with respect to the Notes payable on that date and is not
prohibited from paying such money to the Holders thereof pursuant to the terms
of this Indenture, then on and after that date such Notes cease to be
outstanding and interest on them ceases to accrue.

SECTION 2.10. Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any declaration of acceleration or notice of default or
direction, waiver or consent or any amendment, modification or other change to
this Indenture, Notes owned by the Issuer or any other Affiliate of the Issuer
shall be disregarded as though they were not outstanding, except that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, waiver or consent or any amendment, modification or other change
to this Indenture, only Notes as to which a Responsible Officer of the Trustee
has received an Officers’ Certificate stating that such Notes are so owned shall
be so disregarded. Notes so owned which have been pledged in good faith shall
not be disregarded if the pledgee established to the satisfaction of the Trustee
the pledgee’s right so to act with respect to the Notes and that the pledgee is
not the Issuer, a Guarantor, any other obligor on the Notes or any of their
respective Affiliates.

 

-31-



--------------------------------------------------------------------------------

SECTION 2.11. Temporary Notes.

Until definitive Notes are prepared and ready for delivery, the Issuer may
prepare and the Trustee shall authenticate temporary Notes. Temporary Notes
shall be substantially in the form of definitive Notes but may have variations
that the Issuer considers appropriate for temporary Notes. Without unreasonable
delay, the Issuer shall prepare and the Trustee shall authenticate definitive
Notes in exchange for temporary Notes. Until such exchange, temporary Notes
shall be entitled to the same rights, benefits and privileges as definitive
Notes.

SECTION 2.12. Cancellation.

The Issuer at any time may deliver Notes to the Trustee for cancellation. The
Registrar and the Paying Agent shall forward to the Trustee any Notes
surrendered to them for registration of transfer, exchange or payment. The
Trustee and no one else shall cancel all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation and shall (subject to
the record-retention requirements of the Exchange Act) dispose of such cancelled
Notes in its customary manner. The Trustee shall deliver a certificate of such
disposal to the Issuer upon its request therefor. The Issuer may not reissue or
resell, or issue new Notes to replace, Notes that the Issuer has redeemed or
paid, or that have been delivered to the Trustee for cancellation.

SECTION 2.13. Defaulted Interest.

If the Issuer defaults on a payment of interest on the Notes, it shall pay the
defaulted interest, plus (to the extent permitted by law) any interest payable
on the defaulted interest, in accordance with the terms hereof, to the Persons
who are Holders on a subsequent special record date, which date shall be at
least five Business Days prior to the payment date. The Issuer shall fix such
special record date and payment date in a manner satisfactory to the Trustee.
The Issuer shall promptly mail to each Holder a notice that states the special
record date, the payment date and the amount of defaulted interest, and interest
payable on defaulted interest, if any, to be paid. The Issuer may make payment
of any defaulted interest in any other lawful manner not inconsistent with the
requirements (if applicable) of any securities exchange on which the Notes may
be listed and, upon such notice as may be required by such exchange, if, after
written notice given by the Issuer to the Trustee of the proposed payment
pursuant to this sentence, such manner of payment shall be deemed practicable by
the Trustee.

SECTION 2.14. CUSIP Number.

The Issuer in issuing the Notes may use a “CUSIP” number, ISIN and “Common Code”
number (in each case if then generally in use), and if so, such CUSIP number,
ISIN and Common Code number shall be included in notices of redemption or
exchange as a convenience to Holders; provided that any such notice may state
that no representation is made as to the correctness or accuracy of such number
either as printed in the notice or on the Notes, and that reliance may be placed
only on the other identification numbers printed on the Notes. The Issuer shall
promptly notify, and in any event within 10 Business Days, the Trustee of any
such CUSIP number, ISIN and Common Code number used by the Issuer in connection
with the issuance of the Notes and of any change in the CUSIP number, ISIN and
Common Code number.

 

-32-



--------------------------------------------------------------------------------

SECTION 2.15. Deposit of Moneys.

Prior to 10:00 a.m., New York City time, on each Interest Payment Date and
maturity date, the Issuer shall have deposited with the Paying Agent in
immediately available funds money sufficient to make cash payments, if any, due
on such Interest Payment Date or maturity date, as the case may be, in a timely
manner which permits the Trustee to remit payment to the Holders on such
Interest Payment Date or maturity date, as the case may be. The principal and
interest on Global Notes shall be payable to the Depository or its nominee, as
the case may be, as the sole registered owner and the sole holder of the Global
Notes represented thereby. The principal and interest on Physical Notes shall be
payable, either in person or by mail, at the office of the Paying Agent.

SECTION 2.16. Book-Entry Provisions for Global Notes.

(a) Rule 144A Notes initially shall be represented by one or more notes in
registered, global form without interest coupons (collectively, the “Restricted
Global Note”). Regulation S Notes initially shall be represented by one or more
notes in registered, global form without interest coupons (collectively, the
“Regulation S Global Note,” and, together with the Restricted Global Note and
any other global notes representing Notes, the “Global Notes”). The Global Notes
shall bear legends as set forth in Exhibit D. The Global Notes initially shall
(i) be registered in the name of the Depository or the nominee of such
Depository, in each case for credit to an account of an Agent Member, (ii) be
delivered to the Trustee as custodian for such Depository and (iii) bear legends
as set forth in Exhibit B with respect to Restricted Global Notes and Exhibit C
with respect to Regulation S Global Notes.

Members of, or direct or indirect participants in, the Depository (“Agent
Members”) shall have no rights under this Indenture with respect to any Global
Note held on their behalf by the Depository, or the Trustee as its custodian, or
under the Global Notes, and the Depository may be treated by the Issuer, the
Trustee and any agent of the Issuer or the Trustee as the absolute owner of the
Global Notes for all purposes whatsoever. Notwithstanding the foregoing, nothing
herein shall prevent the Issuer, the Trustee or any agent of the Issuer or the
Trustee from giving effect to any written certification, proxy or other
authorization furnished by the Depository or impair, as between the Depository
and its Agent Members, the operation of customary practices governing the
exercise of the rights of a Holder of any Note.

(b) Transfers of Global Notes shall be limited to transfer in whole, but not in
part, to the Depository, its successors or their respective nominees. Interests
of beneficial owners in the Global Notes may be transferred or exchanged for
Physical Notes in accordance with the rules and procedures of the Depository and
the provisions of Section 2.17. In addition, a Global Note shall be exchangeable
for Physical Notes if (i) the Depository (x) notifies the Issuer that it is
unwilling or unable to continue as depository for such Global Note and the
Issuer thereupon fails to appoint a successor depository within 90 days thereof
or (y) has ceased to be a clearing agency registered under the Exchange Act and
the Issuer thereupon fails to appoint a successor depository within 90 days
thereof or (ii) there shall have occurred and be continuing an Event of Default
with respect to the Notes. In all cases, Physical Notes delivered in exchange
for any Global Note or beneficial interests therein shall be registered in the
names, and issued in any approved denominations, requested by or on behalf of
the Depository (in accordance with its customary procedures).

(c) In connection with any transfer or exchange of a portion of the beneficial
interest in any Global Note to beneficial owners pursuant to paragraph (b), the
Registrar shall (if one or more Physical Notes are to be issued) reflect on its
books and records the date and a decrease in the principal amount of the Global
Note in an amount equal to the principal amount of the beneficial interest in
the Global Note to be transferred, and the Issuer shall execute, and the Trustee
shall upon receipt of a written order from the Issuer authenticate and make
available for delivery, one or more Physical Notes of like tenor and amount.

 

-33-



--------------------------------------------------------------------------------

(d) In connection with the transfer of Global Notes as an entirety to beneficial
owners pursuant to paragraph (b), the Global Notes shall be deemed to be
surrendered to the Trustee for cancellation, and the Issuer shall execute, and
the Trustee shall authenticate and deliver, to each beneficial owner identified
by the Depository in writing in exchange for its beneficial interest in the
Global Notes, an equal aggregate principal amount of Physical Notes of
authorized denominations.

(e) Any Physical Note constituting a Restricted Note delivered in exchange for
an interest in a Global Note pursuant to paragraph (b), (c) or (d) shall, except
as otherwise provided by paragraphs (a)(i)(x) and (c) of Section 2.17, bear the
Private Placement Legend or, in the case of the Regulation S Global Note, the
legend set forth in Exhibit C, in each case, unless the Issuer determines
otherwise in compliance with applicable law.

(f) On or prior to the 40th day after the later of the commencement of the
offering of the Notes represented by the Regulation S Global Note and the issue
date of such Notes (such period through and including such 40th day, the
“Restricted Period”), a beneficial interest in a Regulation S Global Note may be
transferred to a Person who takes delivery in the form of an interest in the
corresponding Restricted Global Note only upon receipt by the Trustee of a
written certification from the transferor to the effect that such transfer is
being made (i)(a) to a Person whom the transferor reasonably believes is a
Qualified Institutional Buyer in a transaction meeting the requirements of
Rule 144A or (b) pursuant to another exemption from the registration
requirements under the Securities Act which is accompanied by an Opinion of
Counsel regarding the availability of such exemption and (ii) in accordance with
all applicable securities laws of any state of the United States or any other
jurisdiction.

(g) Beneficial interests in the Restricted Global Note may be transferred to a
Person who takes delivery in the form of an interest in the Regulation S Global
Note, whether before or after the expiration of the Restricted Period, only if
the transferor first delivers to the Trustee a written certificate to the effect
that such transfer is being made in accordance with Rule 903 or 904 of
Regulation S or Rule 144 (if available).

(h) Any beneficial interest in one of the Global Notes that is transferred to a
Person who takes delivery in the form of an interest in another Global Note
shall, upon transfer, cease to be an interest in such Global Note and become an
interest in such other Global Note and, accordingly, shall thereafter be subject
to all transfer restrictions and other procedures applicable to beneficial
interests in such other Global Note for as long as it remains such an interest.

(i) The Holder of any Global Note may grant proxies and otherwise authorize any
Person, including Agent Members and Persons that may hold interests through
Agent Members, to take any action which a Holder is entitled to take under this
Indenture or the Notes.

(j) None of the Issuer or the Trustee nor any agent of the Issuer or the Trustee
will have any responsibility or liability for any aspect of the records relating
to or payments made on account of beneficial ownership interests of a Global
Note or maintaining, supervising or reviewing any records relating to such
beneficial ownership interests.

 

-34-



--------------------------------------------------------------------------------

SECTION 2.17. Special Transfer Provisions.

(a) Transfers to Non-QIB Institutional Accredited Investors and
Non-U.S. Persons. The following provisions shall apply with respect to the
registration of any proposed transfer of a Note constituting a Restricted Note
to any Institutional Accredited Investor which is not a QIB or to any Non
U.S. Person:

(i) the Registrar shall register the transfer of any Note constituting a
Restricted Note, whether or not such Note bears the Private Placement Legend, if
(x) the requested transfer is after the first anniversary of the date such Note
is issued or such other date as such Note shall be freely transferable under
Rule 144 as certified in an Officers’ Certificate or (y) (1) in the case of a
transfer to an Institutional Accredited Investor which is not a QIB (excluding
Non-U.S. Persons), the proposed transferee has delivered to the Registrar a
certificate substantially in the form of Exhibit E hereto or (2) in the case of
a transfer to a Non-U.S. Person (including a QIB), the proposed transferor has
delivered to the Registrar a certificate substantially in the form of Exhibit F
hereto; provided that in the case of any transfer of a Note bearing the Private
Placement Legend for a Note not bearing the Private Placement Legend, the
Registrar has received an Officers’ Certificate authorizing such transfer; and

(ii) if the proposed transferor is an Agent Member holding a beneficial interest
in a Global Note, upon receipt by the Registrar of (x) the certificate, if any,
required by paragraph (i) above and (y) instructions given in accordance with
the Depository’s and the Registrar’s procedures,

whereupon (a) the Registrar shall reflect on its books and records the date and
(if the transfer does not involve a transfer of outstanding Physical Notes) a
decrease in the principal amount of a Global Note in an amount equal to the
principal amount of the beneficial interest in a Global Note to be transferred,
and (b) the Registrar shall reflect on its books and records the date and an
increase in the principal amount of a Global Note in an amount equal to the
principal amount of the beneficial interest in the Global Note transferred or
the Issuer shall execute and the Trustee shall authenticate and make available
for delivery one or more Physical Notes of like tenor and amount.

(b) Transfers to QIBs. The following provisions shall apply with respect to the
registration or any proposed registration of transfer of a Note constituting a
Restricted Note to a QIB (excluding transfers to Non-U.S. Persons):

(i) the Registrar shall register the transfer if such transfer is being made by
a proposed transferor who has checked the box provided for on such Holder’s Note
stating, or has otherwise advised the Issuer and the Registrar in writing, that
the sale has been made in compliance with the provisions of Rule 144A to a
transferee who has signed the certification provided for on such Holder’s Note
stating, or has otherwise advised the Issuer and the Registrar in writing, that
it is purchasing the Note for its own account or an account with respect to
which it exercises sole investment discretion and that it and any such account
is a QIB within the meaning of Rule 144A, and is aware that the sale to it is
being made in reliance on Rule 144A and acknowledges that it has received such
information regarding the Issuer as it has requested pursuant to Rule 144A or
has determined not to request such information and that it is aware that the
transferor is relying upon its foregoing representations in order to claim the
exemption from registration provided by Rule 144A; and

(ii) if the proposed transferee is an Agent Member, and the Notes to be
transferred consist of Physical Notes which after transfer are to be evidenced
by an interest in the Global Note, upon receipt by the Registrar of instructions
given in accordance with the Depository’s and the Registrar’s procedures, the
Registrar shall reflect on its books and records the date and an increase in the
principal amount of the Global Note in an amount equal to the principal amount
of the Physical Notes to be transferred, and the Trustee shall cancel the
Physical Notes so transferred.

 

-35-



--------------------------------------------------------------------------------

(c) Private Placement Legend. Upon the registration of transfer, exchange or
replacement of Notes not bearing the Private Placement Legend, the Registrar
shall deliver Notes that do not bear the Private Placement Legend. Upon the
registration of transfer, exchange or replacement of Notes bearing the Private
Placement Legend, the Registrar shall deliver only Notes that bear the Private
Placement Legend unless (i) it has received the Officers’ Certificate required
by paragraph (a)(i)(y) of this Section 2.17, (ii) there is delivered to the
Registrar an Opinion of Counsel reasonably satisfactory to the Issuer and the
Trustee to the effect that neither such legend nor the related restrictions on
transfer are required in order to maintain compliance with the provisions of the
Securities Act or (iii) such Note has been sold pursuant to an effective
registration statement under the Securities Act and the Registrar has received
an Officers’ Certificate from the Issuer to such effect.

(d) General. By its acceptance of any Note bearing the Private Placement Legend,
each Holder of such Note acknowledges the restrictions on transfer of such Note
set forth in this Indenture and in the Private Placement Legend and agrees that
it will transfer such Note only as provided in this Indenture.

The Registrar shall retain for a period of two years copies of all letters,
notices and other written communications received pursuant to Section 2.16 or
this Section 2.17. The Issuer shall have the right to inspect and make copies of
all such letters, notices or other written communications at any reasonable time
upon the giving of reasonable notice to the Registrar.

SECTION 2.18. Computation of Interest.

Interest on the Notes shall be computed on the basis of a 360-day year of
twelve 30-day months.

ARTICLE THREE

REDEMPTION

SECTION 3.01. Election To Redeem; Notices to Trustee.

If the Issuer elects to redeem Notes pursuant to paragraph 6 of the Notes, at
least 45 days prior to the Redemption Date (unless a shorter notice shall be
agreed to in writing by the Trustee), the Issuer shall notify the Trustee in
writing of the Redemption Date, the principal amount of Notes to be redeemed and
the redemption price, and deliver to the Trustee an Officers’ Certificate
stating that such redemption will comply with the conditions contained in
paragraph 6 of the Notes. Notice given to the Trustee pursuant to this
Section 3.01 may not be revoked after the time that notice is given to Holders
pursuant to Section 3.03. As set forth in paragraph 6 of the Notes, up to 50% of
the aggregate principal amount of the Notes may be redeemed in whole or in part,
at any time, on or after the first anniversary of the Initial Issue Date and
prior to the third anniversary of the Initial Issue Date at the Redemption
Price. At any time after the third anniversary of the Initial Issue Date, all or
any of the Notes may be redeemed from time to time at the Redemption Price.

SECTION 3.02. Selection by Trustee of Notes To Be Redeemed.

In the event that less than all of the Notes are to be redeemed pursuant to a
redemption made pursuant to paragraph 6 of the Notes, selection of the Notes for
redemption shall be made by the Trustee in compliance with the requirements of
the principal national securities exchange, if any, on which the Notes are
listed or, if the Notes are not then listed on a national security exchange, on
a pro rata basis, by lot; provided, however, that no Notes of a principal amount
of $2,000 or less shall be

 

-36-



--------------------------------------------------------------------------------

redeemed in part. If a partial redemption is made pursuant to the second
paragraph of paragraph 6 of the Notes, selection of the Notes or portions
thereof for redemption shall be made by the Trustee only on a pro rata basis or
on as nearly a pro rata basis as is practicable (subject to the procedures of
the Depository), unless that method is otherwise prohibited. The Trustee shall
promptly notify the Issuer of the Notes selected for redemption and, in the case
of any Notes selected for partial redemption, the principal amount thereof to be
redeemed. The Trustee may select for redemption portions of the principal of the
Notes that have denominations larger than $2,000. For all purposes of this
Indenture unless the context otherwise requires, provisions of this Indenture
that apply to Notes called for redemption also apply to portions of Notes called
for redemption. The Issuer may acquire Notes by means other than redemption,
whether pursuant to an Issuer tender offer, open market purchase or otherwise,
provided such acquisition does not otherwise violate the other terms of this
Indenture.

SECTION 3.03. Notice of Redemption.

At least 30 days, and no more than 60 days, before a Redemption Date, the Issuer
shall mail, or cause to be mailed, a notice of redemption by first-class mail to
each Holder of Notes to be redeemed at his or her last address as the same
appears on the registry books maintained by the Registrar pursuant to
Section 2.04, except that redemption notices may be mailed more than 60 days
prior to a redemption date if the notice is issued in connection with a
satisfaction and discharge of this Indenture. If the Issuer mails such notice to
Holders, it shall mail a copy of such notice to the Trustee at the same time.

The notice shall identify the Notes to be redeemed (including the CUSIP numbers
ISIN and Common Code numbers, if any thereof) and shall state:

(1) the Redemption Date;

(2) the redemption price and the amount of premium (or the manner of calculation
the redemption price and/or premium) and accrued interest to be paid;

(3) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the Redemption Date and upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion will be issued;

(4) the name and address of the Paying Agent;

(5) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(6) that unless the Issuer defaults in making the redemption payment, interest
on Notes called for redemption ceases to accrue on and after the Redemption
Date;

(7) the provision of paragraph 6 of the Notes, as the case may be, pursuant to
which the Notes called for redemption are being redeemed; and

(8) the aggregate principal amount of Notes that are being redeemed.

At the Issuer’s written request made at least ten Business Days prior to the
date on which notice is to be given, the Trustee shall give the notice of
redemption prepared by the Issuer, in the Issuer’s name and at the Issuer’s sole
expense. In such event, the Issuer shall provide the Trustee with the
information required by this Section 3.03.

 

-37-



--------------------------------------------------------------------------------

SECTION 3.04. Effect of Notice of Redemption.

Once the notice of redemption described in Section 3.03 is mailed, Notes called
for redemption become due and payable on the Redemption Date and at the
redemption price, including any premium, plus interest accrued to the Redemption
Date. Upon surrender to the Paying Agent, such Notes shall be paid at the
redemption price, including any premium, plus interest accrued to the Redemption
Date, provided that if the Redemption Date is after a regular record date and on
or prior to the Interest Payment Date, the accrued interest shall be payable to
the Holder of the redeemed Notes registered on the relevant record date, and
provided, further, that if a Redemption Date is a Legal Holiday, payment shall
be made on the next succeeding Business Day and no interest shall accrue for the
period from such Redemption Date to such succeeding Business Day. Failure to
give notice or any defect in the notice to any Holder shall not affect the
validity of the notice to any other Holder.

SECTION 3.05. Deposit of Redemption Price.

On or prior to 10:00 A.M., New York City time, on each Redemption Date, the
Issuer shall deposit with the Paying Agent in immediately available funds money
sufficient to pay the redemption price of, including premium, if any, and
accrued interest on all Notes to be redeemed on that date other than Notes or
portions thereof called for redemption on that date which have been delivered by
the Issuer to the Trustee for cancellation. Promptly after the calculation of
the Redemption Price, the Issuer will give the Trustee and any Paying Agent
written notice thereof.

On and after any Redemption Date, if money sufficient to pay the redemption
price of, including premium, if any, and accrued interest on Notes called for
redemption shall have been made available in accordance with the preceding
paragraph, the Notes called for redemption will cease to accrue interest and the
only right of the Holders of such Notes will be to receive payment of the
redemption price of and, subject to the first proviso in Section 3.04, accrued
and unpaid interest on such Notes to the Redemption Date. If any Note
surrendered for redemption shall not be so paid, interest will be paid, from the
Redemption Date until such redemption payment is made, on the unpaid principal
of the Note and any interest not paid on such unpaid principal, in each case, at
the rate and in the manner provided in the Notes.

SECTION 3.06. Notes Redeemed in Part.

Upon surrender of a Note that is redeemed in part, the Issuer shall execute and
the Trustee shall authenticate for the Holder thereof a new Note equal in
principal amount to the unredeemed portion of the Note surrendered.

ARTICLE FOUR

COVENANTS

SECTION 4.01. Payment of Notes.

The Issuer shall pay the principal of and interest on the Notes on the dates and
in the manner provided in the Notes and this Indenture. An installment of
principal or interest shall be considered paid on the date it is due if the
Trustee or Paying Agent holds on that date money designated for and sufficient
to pay such installment.

 

-38-



--------------------------------------------------------------------------------

The Issuer shall pay interest on overdue principal (including post-petition
interest in a proceeding under any Bankruptcy Law), and overdue interest, to the
extent lawful, at the rate specified in the Notes.

If a Holder fails to provide the Trustee and the Issuer with appropriate tax
certifications providing an exemption from the applicable withholding tax
(which, in respect of United States federal income tax laws, includes (i) an
Internal Revenue Service Form W-9 for U.S. persons or its successor form, or
(ii) an appropriate Internal Revenue Service Form W-8 for non-U.S. persons or
the applicable successor form), the Issuer shall be entitled to withhold an
amount from interest and/or principal payments to be made to such Holder
pursuant to this Section 4.01 that equals the applicable withholding tax. Any
installment of principal or interest due pursuant to this Section 4.01 shall be
considered fully paid even if such amount is withheld from the installment
otherwise due to such Holder.

SECTION 4.02. Reports.

(a) Whether or not required by the SEC, so long as any Notes are outstanding,
the Issuer will file with the SEC (unless the SEC will not accept such a filing)
within the time periods specified in the SEC’s rules and regulations, unless
already publicly available on the SEC’s EDGAR filing system, the Issuer (a) will
furnish (without exhibits) to the Trustee for delivery to the Holders of Notes
and (b) post on its website or otherwise make available to prospective
purchasers of the Notes:

(1) all quarterly and annual financial information that would be required to be
contained in a filing with the SEC on Forms 10-Q and 10-K if the Issuer were
required to file such forms, including a “Management’s discussion and analysis
of financial condition and results of operations” and, with respect to the
annual information only, a report on the annual financial statements by the
Issuer’s independent auditors; and

(2) all current reports that would be required to be filed with the SEC on
Form 8-K if the Issuer were required to file such reports.

(b) Notwithstanding the foregoing, it is understood that for so long as the
Issuer is exempt from the reporting requirements of Section 13(a) or 15(d) of
the Exchange Act and the Parent files with the SEC and provides (unless already
public on the Commission’s EDGAR filing system) the Trustee and Holders with
such annual reports and such information, documents and other reports as are
specified in Section 13 and 15(d) of the Exchange Act and applicable to a
corporation subject to such Sections (such information, documents and reports to
be so filed with the SEC and provided at the times specified for the filing of
such information, documents and reports under such Sections), the Issuer shall
not be required to file such information, documents and reports with the SEC or
provide such information, documents and reports to the Trustee and the Holders
as otherwise required pursuant to this Section 4.02.

(c) So long as any Notes remain outstanding, the Issuer shall furnish to the
Holders and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

SECTION 4.03. Waiver of Stay, Extension or Usury Laws.

Each of the Parent, the Issuer and the Guarantors covenants (to the extent that
it may lawfully do so) that it shall not at any time insist upon, or plead (as a
defense or otherwise) or in any manner whatsoever claim or take the benefit or
advantage of, any stay or extension law or any usury law or other law which
would prohibit or forgive any of the Parent, the Issuer and the Guarantors from
paying all or

 

-39-



--------------------------------------------------------------------------------

any portion of the principal of, premium, if any, and/or interest on the Notes
as contemplated herein, wherever enacted, now or at any time hereafter in force,
or which may affect the covenants or the performance of this Indenture; and (to
the extent that they may lawfully do so) each of the Parent, the Issuer and the
Guarantors hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

SECTION 4.04. Compliance Certificate; Notice of Default.

(a) The Issuer or the Parent shall deliver to the Trustee, within 90 days after
the end of each fiscal year, an Officers’ Certificate stating that a review of
the activities of the Parent and its Subsidiaries during such fiscal year has
been made under the supervision of the signing Officers with a view to
determining whether the Parent, the Issuer and the Guarantors have kept,
observed, performed and fulfilled their obligations under this Indenture, and
further stating, as to each such Officer signing such certificate, that to the
best of his or her knowledge, the Parent, the Issuer and the Guarantors have
kept, observed, performed and fulfilled each and every covenant contained in
this Indenture and are not in default in the performance or observance of any of
the terms, provisions and conditions hereof (or, if a Default shall have
occurred, describing all such Defaults of which he or she may have knowledge and
what action they are taking or propose to take with respect thereto) and that to
the best of his or her knowledge no event has occurred and remains in existence
by reason of which payments on account of the principal of or interest, if any,
on the Notes is prohibited or if such event has occurred, a description of the
event and what action the Parent, the Issuer and the Guarantors are taking or
propose to take with respect thereto.

(b) The Issuer shall, so long as any of the Notes are outstanding, deliver to
the Trustee, forthwith upon any Officer becoming aware of any Default, an
Officers’ Certificate specifying such Default and what action the Parent, the
Issuer and the Guarantors are taking or propose to take with respect thereto.

(c) The Issuer’s fiscal year currently ends on December 31. The Issuer shall
provide written notice to the Trustee of any change in its fiscal year. Failure
to provide any such Notice will not constitute a Default under this Indenture.

SECTION 4.05. Taxes.

The Parent, the Issuer and the Guarantors shall, and shall cause each of their
Subsidiaries to, pay prior to delinquency all material Taxes except as contested
in good faith and by appropriate proceedings.

SECTION 4.06. Limitations on Additional Indebtedness.

The Parent shall not, and shall not permit any Restricted Subsidiary (including
the Issuer) to, directly or indirectly, incur any Indebtedness; provided that
the Parent, the Issuer or any Guarantor may incur additional Indebtedness if,
after giving pro forma effect thereto (including the application of the net
proceeds therefrom), the Consolidated Leverage Ratio would not exceed 3.00
to 1.00 (the “Incurrence Leverage Ratio”).

 

-40-



--------------------------------------------------------------------------------

Notwithstanding the above, each of the following, which shall be given
independent effect in whole or in part, shall be permitted (the “Permitted
Indebtedness”):

(1) Indebtedness of the Parent and any Restricted Subsidiary (including the
Issuer) under any Credit Facility, in an aggregate principal amount at any time
outstanding not to exceed $20,000,000;

(2) the Initial Notes and the Note Guarantees in respect thereof (including any
future Note Guarantee);

(3) Indebtedness of the Parent and the Restricted Subsidiaries (including the
Issuer) to the extent outstanding on the Initial Issue Date after giving effect
to the intended use of proceeds of the Initial Notes (other than Indebtedness
referred to in clause (1), (2) or (5)) in an amount not to exceed $3.0 million;

(4) Indebtedness under Hedging Obligations entered into for bona fide hedging
purposes of the Parent or any Restricted Subsidiary (including the Issuer) not
for the purpose of speculation; provided that the notional principal amount of
such Hedging Obligations at the time incurred does not exceed the principal
amount of the Indebtedness to which such Hedging Obligations relate;

(5) Indebtedness of the Parent owed to a Restricted Subsidiary (including the
Issuer) and Indebtedness of any Restricted Subsidiary (including the Issuer)
owed to the Parent or any other Restricted Subsidiary (including the Issuer);
provided, however, that upon any such Restricted Subsidiary ceasing to be a
Restricted Subsidiary or such Indebtedness being owed to any Person other than
the Parent, the Issuer or a Restricted Subsidiary, the Parent, the Issuer or
such Restricted Subsidiary, as applicable, shall be deemed to have incurred
Indebtedness not permitted by this clause (5);

(6) (a) Indebtedness in respect of bid, performance, completion, guarantee,
surety and similar bonds and assurances issued for the account of the Parent or
any Restricted Subsidiary (including the Issuer) in the ordinary course of
business, including guarantees or obligations of the Parent or any Restricted
Subsidiary (including the Issuer) with respect to letters of credit supporting
such bid, performance, completion, guarantee or surety obligations (in each case
other than for an obligation for money borrowed); and (b) Indebtedness
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business in respect of (i) workers’ compensation
claims or self-insurance, (ii) other Indebtedness with respect to reimbursement
type obligations regarding workers’ compensation claims or self-insurance or
(iii) for regulatory or insurance purposes;

(7) Purchase Money Indebtedness and/or Attributable Debt, in an aggregate amount
not to exceed at any time outstanding 10% of the Parent’s and its Restricted
Subsidiaries (including the Issuer) Consolidated Net Assets;

(8) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds; provided,
however, that such Indebtedness is extinguished within five Business Days of the
Parent or a Restricted Subsidiary (including the Issuer), as the case may be,
being notified of such overdraft;

(9) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

 

-41-



--------------------------------------------------------------------------------

(10) Refinancing Indebtedness with respect to Indebtedness incurred pursuant to
the Incurrence Leverage Ratio or clause (2) or (3) above or this clause (10);

(11) Indemnification, adjustment of purchase price, earn-out or similar
obligations, in each case incurred or assumed in connection with the acquisition
or disposition of any business or assets of the Parent or any Restricted
Subsidiary (including the Issuer) or the acquisition, disposition, issuance or
redemption of Equity Interests of the Parent or a Restricted Subsidiary
(including the Issuer), other than guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or Equity Interests
for the purpose of financing or in contemplation of any such acquisition;
provided that in the case of a disposition, the maximum aggregate liability in
respect of all such obligations outstanding under this clause (11) shall at no
time exceed the gross proceeds or value of the consideration actually received
by the Issuer and the Restricted Subsidiaries (including the Issuer) in
connection with such disposition;

(12) Indebtedness of the Parent or any Restricted Subsidiary (including the
Issuer) that is attributable to or secured by Auction Rate Securities; provided
that the holder of such Indebtedness shall not have any recourse for the payment
thereof except to the proceeds of the Auction Rate Securities securing such
Indebtedness;

(13) Indebtedness of the Parent or any Restricted Subsidiary (including the
Issuer) in an aggregate amount not to exceed $10.0 million at any time
outstanding;

(14) Indebtedness consisting of Guarantees of Indebtedness otherwise permitted
to be Incurred; and

(15) Acquired Indebtedness; provided, however, that at the time that Restricted
Subsidiary was acquired by the Issuer or the Parent or otherwise became a
Restricted Subsidiary and after giving effect to the incurrence of that
Indebtedness, the Issuer or the Parent would have been able to incur $1.00 of
additional Indebtedness pursuant to the Incurrence Leverage Ratio.

For purposes of determining compliance with this Section 4.06, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (1) through (15) above or is
entitled to be incurred pursuant to the Incurrence Leverage Ratio, the Issuer
shall, in its sole discretion, classify such item of Indebtedness and may divide
and classify such Indebtedness in more than one of the types of Indebtedness
described, and may later reclassify any item of Indebtedness as having been
Incurred pursuant to the Incurrence Leverage Ratio or pursuant to any of
clauses (1) through (15) above (provided that at the time of reclassification it
meets the criteria in such category or categories). Notwithstanding the
foregoing, any Indebtedness Incurred pursuant to the Incurrence Leverage Ratio
must have a greater Weighted Average Life to Maturity than the Notes and a
stated maturity that is later than the stated maturity of the Notes.

SECTION 4.07. [Intentionally left blank].

SECTION 4.08. Limitations on Restricted Payments.

The Parent shall not, and shall not permit any Restricted Subsidiary (including
the Issuer) to, directly or indirectly, make any Restricted Payment if at the
time of such Restricted Payment:

(1) a Default shall have occurred and be continuing or shall occur as a
consequence thereof;

 

-42-



--------------------------------------------------------------------------------

(2) the Parent cannot incur $1.00 of additional Indebtedness pursuant to the
Incurrence Leverage Ratio; or

(3) the amount of such Restricted Payment, (the amount so expended, if other
than in cash, to be determined in good faith by the Board of Directors) when
added to the aggregate amount of all other Restricted Payments made after the
Initial Issue Date (other than Restricted Payments made pursuant to clauses (2),
(3), (4), (7) or (8) of the next paragraph), exceeds the sum (the “Restricted
Payments Basket”) of (without duplication):

(a) 50% of Consolidated Net Income of the Parent and its Restricted Subsidiaries
(including the Issuer) for the period (taken as one accounting period)
commencing on the first day of the fiscal quarter in which the Initial Issue
Date occurs to and including the last day of the fiscal quarter ended
immediately prior to the date of such calculation for which consolidated
financial statements are internally available (or, if such Consolidated Net
Income shall be a deficit, minus 100% of such aggregate deficit), plus

(b) 100% of the aggregate net cash proceeds received by the Parent either (x) as
contributions to the common equity of the Parent after the Initial Issue Date or
(y) from the issuance and sale of Qualified Equity Interests after the Initial
Issue Date, other than (A) any such proceeds which are used to redeem Notes in
accordance with Section 6(b) of the Notes or (B) any such proceeds or assets
received from a Subsidiary, plus

(c) the aggregate amount by which Indebtedness incurred by the Parent or any
Restricted Subsidiary (including the Issuer) subsequent to the Initial Issue
Date is reduced on the Parent’s balance sheet upon the conversion or exchange
into Qualified Equity Interests of the Parent (less the amount of any cash, or
the fair value of assets, distributed by the Parent or any Restricted Subsidiary
to a Person other than the Parent or a Restricted Subsidiary upon such
conversion or exchange), plus

(d) in the case of the disposition or repayment of or liquidated return on any
Investment that was treated as a Restricted Payment made after the Initial Issue
Date, an amount (to the extent not included in the computation of Consolidated
Net Income) equal to the lesser of (i) 100% of the aggregate amount received by
the Parent or any Restricted Subsidiary (including the Issuer) in cash or other
property (valued at the Fair Market Value thereof) as the return of capital with
respect to such Investment and (ii) the amount of such Investment that was
treated as a Restricted Payment, in either case, less the cost of the
disposition of such Investment and net of taxes, plus

(e) upon a Redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary, the lesser of (i) the Fair Market Value of the Parent’s
proportionate interest in such Subsidiary immediately following such
Redesignation, and (ii) the aggregate amount of the Parent’s Investments in such
Subsidiary to the extent such Investments prior to such Redesignation had
reduced the Restricted Payments Basket and were not previously repaid or
otherwise reduced.

 

-43-



--------------------------------------------------------------------------------

The foregoing provisions, which shall be given independent effect in whole or in
part, shall not prohibit:

(1) the payment by the Parent or any Restricted Subsidiary (including the
Issuer) of any dividend within 60 days after the date of declaration thereof, if
on the date of declaration the payment would have complied with the provisions
of this Indenture;

(2) the redemption of any Equity Interests of the Parent or any Restricted
Subsidiary (including the Issuer) in exchange for, or out of the proceeds of the
substantially concurrent issuance and sale of, Qualified Equity Interests or of
a substantially concurrent capital contribution to the Parent; provided that any
proceeds from the issuance and sale of such Qualified Equity Interests shall be
excluded from the calculation of the Restricted Payments Basket;

(3) the redemption of Subordinated Indebtedness of the Parent or any Restricted
Subsidiary (including the Issuer) (a) in exchange for, or out of the proceeds of
the substantially concurrent issuance and sale of, Qualified Equity Interests,
(b) in exchange for, or out of the proceeds of the substantially concurrent
incurrence of, Refinancing Indebtedness permitted to be incurred under
Section 4.06 and the other terms of this Indenture or (c) upon a Change of
Control or in connection with an Asset Sale to the extent required by the
agreement governing such Subordinated Indebtedness, but only if the Issuer shall
have complied with Section 4.09 and Section 4.19 and purchased all Notes validly
tendered pursuant to the relevant offer prior to redeeming such Subordinated
Indebtedness; provided that any proceeds from the issuance and sale of such
Qualified Equity Interests shall be excluded from the calculation of the
Restricted Payments Basket;

(4) repurchases of Equity Interests deemed to occur upon the exercise of stock
options, warrants and other similar rights to acquire Equity Interests if the
Equity Interests represent a portion of the exercise price thereof, or payments
made pursuant to the “Buy-In” provisions of the warrants (or any successor
warrants thereto) issued on the Initial Issuance Date;

(5) the repurchase of Equity Interests of the Parent (including options,
warrants or other rights to acquire such Equity Interests) from employees,
former employees, directors, former directors, officers, former officers,
consultants or former consultants of the Parent or any of its Subsidiaries (or
Heirs or other permitted transferees of any of the foregoing), pursuant to the
terms of the agreements (including employment agreements) or plans (or
amendments thereto) approved by the Board of Directors of the Parent (or such
direct or indirect parent) under which such individuals purchase or sell or are
granted the option to purchase or sell, such Equity Interests in an aggregate
amount that shall not exceed $2.5 million in any calendar year, with unused
amounts being carried forward to the next calendar year, plus the aggregate cash
proceeds from any payments on insurance policies in which the Parent or any of
its Subsidiaries is the beneficiary with respect to any directors, officers or
employees of the Parent and its Subsidiaries which proceeds are used to purchase
the Equity Interests of the Parent or any Restricted Subsidiary (including the
Issuer) held by any of such directors, officers or employees; or

(6) Restricted Payments in an amount such that the sum of the aggregate amount
of Restricted Payments made pursuant to this clause (6) after the Initial Issue
Date does not exceed $10.0 million;

 

-44-



--------------------------------------------------------------------------------

(7) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock or of any Preferred Stock of a Restricted Subsidiary
(including the Issuer) Incurred in accordance with Section 4.06; and

(8) transactions pursuant to, in connection with, or contemplated by the
Purchase Agreement.

provided that no issuance and sale of Qualified Equity Interests used to make a
payment pursuant to clause (2) or (3)(a) above shall increase the Restricted
Payments Basket.

SECTION 4.09. Limitations on Asset Sales.

The Parent shall not, and shall not permit any Restricted Subsidiary (including
the Issuer) to, directly or indirectly, consummate any Asset Sale unless:

(1) the Parent or such Restricted Subsidiary (including the Issuer) receives
consideration at the time of such Asset Sale at least equal to the Fair Market
Value of the assets included in such Asset Sale; and

(2) at least 75% of the total consideration in such Asset Sale consists of cash
or Cash Equivalents.

For purposes of clause (2), the following shall be deemed to be cash:

(a) the amount (without duplication) of any Indebtedness (other than
Subordinated Indebtedness), accounts payable and accrued expenses of the Parent
or such Restricted Subsidiary (including the Issuer) that is expressly assumed
by the transferee in such Asset Sale and, in the case of any such Indebtedness,
with respect to which the Issuer or such Restricted Subsidiary (including the
Issuer), as the case may be, is unconditionally released by the holder of such
Indebtedness, and, in the case of any such accounts payable and accrued
expenses, that are paid in full, satisfied or discharged within 90 days of such
assumption;

(b) the amount of any notes, obligations or securities received from such
transferee that are within 90 days converted by the Parent or such Restricted
Subsidiary (including the Issuer) to cash (to the extent of the cash actually so
received); and

(c) the Fair Market Value of (i) any fixed assets (other than securities)
received by the Parent or any Restricted Subsidiary (including the Issuer) to be
used by it in a Permitted Business, (ii) Qualified Equity Interests in a Person
that is a Restricted Subsidiary or in a Person engaged in a Permitted Business
that shall become a Restricted Subsidiary immediately upon the acquisition of
such Person by the Parent or a Restricted Subsidiary (including the Issuer) or
(iii) a combination of (i) and (ii).

If at any time any non-cash consideration received by the Parent or any
Restricted Subsidiary (including the Issuer), as the case may be, in connection
with any Asset Sale is repaid or converted into or sold or otherwise disposed of
for cash (other than interest received with respect to any such non-cash
consideration), then the date of such repayment, conversion or disposition shall
be deemed to constitute the date of an Asset Sale hereunder and the Net
Available Proceeds thereof shall be applied in accordance with this
Section 4.09.

 

-45-



--------------------------------------------------------------------------------

If the Parent or any Restricted Subsidiary (including the Issuer) engages in an
Asset Sale, the Parent or such Restricted Subsidiary (including the Issuer)
shall, no later than 365 days following the consummation thereof, apply all or
any of the Net Available Proceeds therefrom to:

(1) satisfy all mandatory repayment obligations under any Credit Facility
arising by reason of such Asset Sale, and in the case of any such repayment
under any Credit Facility, effect a permanent reduction in the availability
under such Credit Facility;

(2) repay any Indebtedness which was secured by the assets sold in such Asset
Sale;

(3) (A) invest (or enter into a definitive agreement to invest) all or any part
of the Net Available Proceeds thereof in fixed assets to be used by the Parent
or any Restricted Subsidiary (including the Issuer) in a Permitted Business,
(B) acquire (or enter into a definitive agreement to acquire) Qualified Equity
Interests in a Person that is a Restricted Subsidiary or in a Person engaged in
a Permitted Business that shall become a Restricted Subsidiary immediately upon
the consummation of such acquisition, (C) capital expenditures, or (D) a
combination of (A), (B) and (C); and/or

(4) make a Net Proceeds Offer (and redeem Pari Passu Indebtedness) in accordance
with the procedures described below and in this Indenture; provided, however,
that if the Net Available Proceeds from such Asset Sale are greater than $50.0
million, the Parent or Restricted Subsidiary shall, no later than 30 days
following the consummation thereof, apply such Net Available Proceeds to item 2
above and/or to commence a Net Proceeds Offer and shall not apply the Net
Available Proceeds for any other purpose set forth above.

The amount of Net Available Proceeds not applied or invested as provided in this
paragraph for Asset Sales will constitute “Excess Proceeds.”

When the aggregate amount of Excess Proceeds equals or exceeds $10.0 million,
the Parent or the Issuer shall make an Offer to Purchase from all Holders and,
if applicable, redeem (or make an offer to do so) any Pari Passu Indebtedness of
the Parent or the Issuer or any Guarantor the provisions of which require the
Parent or the Issuer or any Guarantor to redeem such Indebtedness with the
proceeds from any Asset Sales (or offer to do so), in an aggregate principal
amount of Notes and such Pari Passu Indebtedness equal to the amount of such
Excess Proceeds as follows:

(1) the Parent or the Issuer shall (a) make an Offer to Purchase (a “Net
Proceeds Offer”) to all Holders in accordance with the procedures set forth in
this Indenture, and (b) redeem (or make an offer to do so) any such other Pari
Passu Indebtedness, pro rata in proportion to the respective principal amounts
of the Notes and such other Indebtedness required to be redeemed, the maximum
principal amount of Notes and Pari Passu Indebtedness that may be redeemed out
of the amount (the “Payment Amount”) of such Excess Proceeds;

(2) the offer price for the Notes shall be payable in cash in an amount equal
to 100% of the principal amount of the Notes tendered pursuant to a Net Proceeds
Offer, plus accrued and unpaid interest thereon, if any, to, but not including,
the date such Net Proceeds Offer is consummated (the “Offered Price”), in
accordance with the procedures set forth in this Indenture and the redemption
price for such Pari Passu Indebtedness (the “Pari Passu Indebtedness Price”)
shall be as set forth in the related documentation governing such Indebtedness;

 

-46-



--------------------------------------------------------------------------------

(3) if the aggregate Offered Price of Notes validly tendered and not withdrawn
by Holders thereof exceeds the pro rata portion of the Payment Amount allocable
to the Notes, Notes to be purchased shall be selected on a pro rata basis; and

(4) upon completion of such Net Proceeds Offer in accordance with the foregoing
provisions, the amount of Excess Proceeds with respect to which such Net
Proceeds Offer was made shall be deemed to be zero.

To the extent that the sum of the aggregate Offered Price of Notes tendered
pursuant to a Net Proceeds Offer and the aggregate Pari Passu Indebtedness Price
paid to the holders of such Pari Passu Indebtedness is less than the Payment
Amount relating thereto (such shortfall constituting a “Net Proceeds Excess”),
the Parent or the Issuer may use the Net Proceeds Excess, or a portion thereof,
for general corporate purposes, subject to the provisions of this Indenture.

The Parent and the Issuer shall comply with applicable tender offer rules,
including the requirements of Rule 14e 1 under the Exchange Act and any other
applicable laws and regulations in connection with the purchase of Notes
pursuant to a Net Proceeds Offer. To the extent that the provisions of any
securities laws or regulations conflict with this Section 4.09, the Parent and
the Issuer shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations under this Section 4.09 by
virtue of this compliance. The Issuer’s obligation to make an Offer to Purchase
shall be satisfied if a third party makes the offer in the manner and at the
times otherwise in compliance with the requirements herein.

SECTION 4.10. Limitations on Transactions with Affiliates.

The Parent shall not, and shall not permit any Restricted Subsidiary (including
the Issuer) to, directly or indirectly, in one transaction or a series of
related transactions, sell, lease, transfer or otherwise dispose of any of its
assets to, or purchase any assets from, or enter into any contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
Affiliate (an “Affiliate Transaction”), involving aggregate consideration or
value in excess of $2.5 million, unless:

(1) such Affiliate Transaction is on terms that are no less favorable to the
Parent or the Issuer or the relevant Restricted Subsidiary than those that would
reasonably have been obtained in a comparable transaction at such time on an
arm’s-length basis by the Parent, the Issuer or that Restricted Subsidiary from
a Person that is not an Affiliate of the Parent, the Issuer or that Restricted
Subsidiary; and

(2) the Parent or the Issuer delivers to the Trustee:

(a) with respect to any Affiliate Transaction involving aggregate payments or
value in excess of $10.0 million, an Officers’ Certificate certifying that such
Affiliate Transaction complies with clause (1) above and a Secretary’s
Certificate which sets forth and authenticates a resolution that has been
adopted by a majority of the Independent Directors approving such Affiliate
Transaction; and

(b) with respect to any Affiliate Transaction involving aggregate payments or
value of $35.0 million or more, the certificates described in the preceding
clause (a) and a written opinion as to the fairness of such Affiliate
Transaction to the Parent, the Issuer or such Restricted Subsidiary from a
financial point of view issued by an Independent Financial Advisor to the Board
of Directors of the Parent or the Issuer.

 

-47-



--------------------------------------------------------------------------------

The foregoing restrictions shall not apply to:

(2) transactions between or among (a) the Parent and one or more Restricted
Subsidiaries (including the Issuer) or (b) Restricted Subsidiaries (including
the Issuer);

(3) director, officer and employee compensation (including bonuses) and other
benefits (including retirement, health, stock option and other benefit plans and
reimbursement or advancement of out-of-pocket expenses, and director’s and
officer’s liability insurance) and indemnification arrangements, in each case
approved by the Board of Directors;

(4) the granting and performance of registration rights;

(5) Restricted Payments which are made in accordance with Section 4.08 and
Permitted Investments;

(6) any transaction with a joint venture or similar entity which would
constitute an Affiliate Transaction solely because the Issuer or a Restricted
Subsidiary owns an equity interest in or otherwise controls such joint venture
or similar entity and none of the other holders of equity interest of such
entity is an Affiliate of the Parent or any Restricted Subsidiary;

(7) (a) any transaction with an Affiliate where the only consideration paid by
the Issuer or any Restricted Subsidiary is Qualified Equity Interests or (b) the
issuance or sale of any Qualified Equity Interests.

(8) any transaction arising out of agreements or instruments in existence on the
Issue Date (and any amendments thereto, so long as such amendment is not
materially adverse to the holders of the Notes, taken as a whole) and any
payments made pursuant thereto;

(9) any transaction with any Person who is not an Affiliate immediately before
the consummation of such transaction that becomes an Affiliate as a result of
such transaction;

(10) transactions with Affiliates solely in their capacity as holders of
Indebtedness or Capital Stock of the Parent or any of its Subsidiaries, where
such Affiliates receive the same consideration as non-Affiliates in such
transaction; and

(11) transactions pursuant to, in connection with, or contemplated by the
Purchase Agreement.

 

-48-



--------------------------------------------------------------------------------

SECTION 4.11. Limitations on Liens.

The Parent shall not, and shall not permit any Restricted Subsidiary (including
the Issuer) to, directly or indirectly, create, incur, assume or permit or
suffer to exist any Lien (other than Permitted Liens) of any nature whatsoever
against any assets of the Parent or any Restricted Subsidiary (including the
Issuer) (including Equity Interests of a Restricted Subsidiary), whether owned
at the Initial Issue Date or thereafter acquired, which Lien secures
Indebtedness, unless contemporaneously therewith:

(1) in the case of any Lien securing an obligation that ranks pari passu with
the Notes or a Note Guarantee, effective provision is made to secure the Notes
or such Note Guarantee, as the case may be, at least equally and ratably with or
prior to such obligation with a Lien on the same collateral; and

(2) in the case of any Lien securing an obligation that is subordinated in right
of payment to the Notes or a Note Guarantee, effective provision is made to
secure the Notes or such Note Guarantee, as the case may be, with a Lien on the
same collateral that is prior to the Lien securing such subordinated obligation,

in each case, for so long as such obligation is secured by such Lien. In the
event holders are no longer entitled to such a Lien, the Lien shall be released
without any further action by the holders of the Notes.

SECTION 4.12. Conduct of Business.

The Parent shall not, and shall not permit any Restricted Subsidiary (including
the Issuer) to, engage in any business other than a Permitted Business.

SECTION 4.13. Additional Note Guarantees.

If, after the Initial Issue Date, (a) the Parent or any Restricted Subsidiary
(including the Issuer) shall acquire or create another Subsidiary (other than a
Foreign Subsidiary or a Subsidiary that has been designated an Unrestricted
Subsidiary or an Immaterial Subsidiary), (b) any Unrestricted Subsidiary is
Redesignated a Restricted Subsidiary or (c) any Foreign Subsidiary or Immaterial
Subsidiary guarantees any Indebtedness of the Issuer or the Parent (other than
pursuant to paragraph 1 of the definition of Permitted Indebtedness), then, in
each such case, the Parent and the Issuer shall cause such Restricted Subsidiary
to:

(1) execute and deliver to the Trustee (a) a supplemental indenture in form and
substance reasonably satisfactory to the Trustee pursuant to which such
Restricted Subsidiary shall unconditionally guarantee all of the Issuer’s
obligations under the Notes and this Indenture and (b) a notation of guarantee
in respect of its Note Guarantee; and

(2) deliver to the Trustee one or more Opinions of Counsel that such
supplemental indenture (a) has been duly authorized, executed and delivered by
such Restricted Subsidiary and (b) constitutes a valid and legally binding
obligation of such Restricted Subsidiary in accordance with its terms.

SECTION 4.14. Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries.

The Parent shall not, and shall not permit any Restricted Subsidiary (including
the Issuer) to, directly or indirectly, create or otherwise cause or permit to
exist or become effective any consensual encumbrance or consensual restriction
on the ability of any Restricted Subsidiary (including the Issuer) to:

(a) pay dividends or make any other distributions on or in respect of its Equity
Interests;

(b) make loans or advances or pay any Indebtedness or other obligation owed to
the Parent or any other Restricted Subsidiary (including the Issuer); or

 

-49-



--------------------------------------------------------------------------------

(c) transfer any of its assets to the Parent or any other Restricted Subsidiary
(including the Issuer);

except for:

(1) encumbrances or restrictions existing under or by reason of applicable law,
regulation or order;

(2) encumbrances or restrictions existing under this Indenture, the Notes and
the Note Guarantees;

(3) non-assignment or subletting provisions of any contract or any lease entered
into in the ordinary course of business;

(4) restrictions relating to any Lien permitted under this Indenture that
affects only Property subject to such Lien;

(5) restrictions imposed on assets to be sold under any agreement to sell assets
(including capital stock) permitted under this Indenture to any Person pending
the closing of such sale;

(6) any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired;

(7) any other agreement governing Indebtedness entered into after the Initial
Issue Date that contains encumbrances and restrictions that are not in the good
faith and reasonable judgment of the Parent’s or the Issuer’s Board of
Directors, materially more restrictive, taken as a whole, with respect to any
Restricted Subsidiary than those in effect on the Initial Issue Date with
respect to that Restricted Subsidiary pursuant to agreements in effect on the
Initial Issue Date;

(8) customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(9) Purchase Money Indebtedness incurred in compliance with Section 4.06 that
impose restrictions of the nature described in clause (c) above on the acquired
assets financed by such Purchase Money Indebtedness;

(10) restrictions on cash or other deposits or net worth imposed by suppliers or
landlords under contracts entered into in the ordinary course of business;

(11) encumbrances or restrictions contained in Indebtedness permitted to be
incurred under this Indenture; provided that any such encumbrances or
restrictions do not, in the good faith and reasonable judgment of the Parent’s
or the Issuer’s Board of Directors, materially impair the Parent’s or the
Issuer’s ability to make payment on the Notes when due;

 

-50-



--------------------------------------------------------------------------------

(12) encumbrances on property at the time such property was acquired by the
Parent, the Issuer or any Restricted Subsidiary, so long as such restriction
relates solely to the property so acquired;

(13) encumbrances or restrictions existing under agreements existing on the
Initial Issue Date and as in effect on that date; and

(14) any encumbrances or restrictions imposed by any amendments, restatements,
renewals, replacements, refundings or refinancings of the contracts, instruments
or obligations referred to in clauses (1) through (13) above or any amendments,
restatements, renewals, replacements, refundings or refinancings thereof;
provided that such amendments, restatements, renewals, replacements, refundings
or refinancings are not, in the good faith and reasonable judgment of the
Parent’s or the Issuer’s Board of Directors, materially more restrictive, taken
as a whole, with respect to such encumbrances and restrictions than those prior
to such amendment, restatement, renewal, replacement, refunding or refinancing.

SECTION 4.15. Limitations on Designation of Unrestricted Subsidiaries.

The Parent and the Issuer may designate any Subsidiary (including any newly
formed or newly acquired Subsidiary) of the Parent as an “Unrestricted
Subsidiary” under this Indenture (a “Designation”) only if:

(1) no Default shall have occurred and be continuing at the time of or after
giving effect to such Designation; and

(2) the Parent or the Issuer would be permitted to make, at the time of such
Designation, (a) a Permitted Investment or (b) an Investment pursuant to the
first paragraph of Section 4.08, in either case, in an amount (the “Designation
Amount”) equal to the Fair Market Value of the Parent’s proportionate interest
in such Subsidiary on such date.

No Subsidiary shall be Designated as an “Unrestricted Subsidiary” unless such
Subsidiary:

(1) has no Indebtedness other than Non-Recourse Debt;

(2) is a Person with respect to which neither the Parent, nor the Issuer nor any
Restricted Subsidiary has any direct or indirect obligation (a) to subscribe for
additional Equity Interests or (b) to maintain or preserve the Person’s
financial condition or to cause the Person to achieve any specified levels of
operating results; and

(3) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Issuer or any Restricted Subsidiary, except
for any guarantee given solely to support the pledge by the Issuer or any
Restricted Subsidiary of the Equity Interests of such Unrestricted Subsidiary,
which guarantee is not recourse to the Issuer or any Restricted Subsidiary.

 

-51-



--------------------------------------------------------------------------------

The Issuer may redesignate an Unrestricted Subsidiary as a Restricted Subsidiary
(a “Redesignation”) only if:

(3) no Default shall have occurred and be continuing at the time of and after
giving effect to such Redesignation; and

(4) all Liens, Indebtedness and Investments of such Unrestricted Subsidiary
outstanding immediately following such Redesignation would, if incurred or made
at such time, have been permitted to be incurred or made for all purposes of
this Indenture.

All Designations and Redesignations must be evidenced by resolutions of the
Board of Directors of the Parent or the Issuer, delivered to the Trustee,
certifying compliance with the foregoing provisions.

SECTION 4.16. Limitations on Sale and Leaseback Transactions.

The Parent shall not, and shall not permit any Restricted Subsidiary (including
the Issuer) to, directly or indirectly, enter into any Sale and Leaseback
Transaction; provided that the Parent or any Restricted Subsidiary (including
the Issuer) may enter into a Sale and Leaseback Transaction if:

(1) the Parent or such Restricted Subsidiary (including the Issuer) could have
(a) incurred the Indebtedness in the amount of the Attributable Indebtedness
attributable to such Sale and Leaseback Transaction pursuant to Section 4.06 and
(b) incurred a Lien to secure such Indebtedness without equally and ratably
securing the Notes pursuant to Section 4.11;

(2) the gross cash proceeds of such Sale and Leaseback Transaction are at least
equal to the Fair Market Value of the asset that is the subject of such Sale and
Leaseback Transaction; and

(3) the transfer of assets in such Sale and Leaseback Transaction is permitted
by, and the Issuer or the applicable Restricted Subsidiary applies the proceeds
of such transaction in accordance with, Section 4.09.

SECTION 4.17. Maintenance of Properties; Compliance with Law.

(a) The Parent shall, and shall cause each of its Restricted Subsidiaries
(including the Issuer) to, at all times cause all properties used or useful in
the conduct of their business to be maintained and kept in good condition,
repair and working order (reasonable wear and tear excepted), and shall cause to
be made all reasonably necessary repairs, renewals, replacements, necessary
betterments and necessary improvements thereto, all as in the judgment of the
Parent or the Issuer may be reasonably necessary so that the business carried on
in connection therewith may be properly conducted, provided that nothing in this
Section shall prevent the Parent, the Issuer or any Restricted Subsidiary from
discontinuing the use, operation or maintenance of any of such properties or
disposing of any of them, if such discontinuance or disposal is, in the
reasonable judgment of the Parent or the Issuer, desirable in the conduct of the
business of the Parent, the Issuer or any Restricted Subsidiary.

(b) The Issuer shall, and shall cause each of its Subsidiaries to, comply with
all statutes, laws, ordinances or government rules and regulations to which they
are subject, non-compliance with which would materially adversely affect the
business, earnings, properties, assets or financial condition of the Parent and
its Subsidiaries taken as a whole.

 

-52-



--------------------------------------------------------------------------------

SECTION 4.18. Legal Existence.

Subject to Article Five, the Parent and the Issuer shall do or cause to be done
all things necessary to preserve and keep in full force and effect its legal
existence, and the corporate, partnership or other existence of each Restricted
Subsidiary (including the Issuer), in accordance with the respective
organizational documents (as the same may be amended from time to time) of each
Restricted Subsidiary and the rights (charter and statutory), licenses and
franchises of the Parent and its Restricted Subsidiaries (including the Issuer);
provided that the Parent and the Issuer shall not be required to preserve any
such right, license or franchise, or the corporate, partnership or other
existence of any of its Restricted Subsidiaries (including the Issuer) if the
Board of Directors of the Parent or the Issuer shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
the Parent and its Restricted Subsidiaries (including the Issuer), taken as a
whole, and that the loss thereof is not adverse in any material respect to the
Holders.

SECTION 4.19. Change of Control Offer.

Upon the occurrence of a Change of Control, unless the Issuer shall have given a
notice of redemption for 100% of the aggregate principal amount of Notes
outstanding, the Issuer shall be obligated to make an offer (the “Change of
Control Offer”), and shall purchase, on a Business Day (the “Change of Control
Payment Date”) not more than 60 nor less than 30 days following the occurrence
of the Change of Control, all of the then outstanding Notes at a purchase price
(the “Change of Control Purchase Price”) (a) prior to the one (1) year
anniversary of the Initial Issue Date equal to 100% of the principal amount
thereof, plus accrued and unpaid interest, if any, thereon to the Change of
Control Payment Date, plus the Applicable Premium and (b) on and after the one
(1) year anniversary of the Initial Issue Date, equal to 101% of the principal
amount thereof, plus accrued and unpaid interest, if any, thereon to the Change
of Control Payment Date. The Change of Control Offer shall contain the
information required by an Offer to Purchase and shall otherwise meet the
requirements of an Offer to Purchase except as otherwise provided to the
contrary in this Section 4.19. The Change of Control Offer shall remain open for
at least 20 Business Days and until the close of business on the Change of
Control Payment Date.

Within 30 days following the date upon which a Change of Control occurs (the
“Change of Control Date”), the Issuer shall send, by first-class mail, a notice
to each Holder, with a copy to the Trustee, which notice shall govern the terms
of the Change of Control Offer. The notice to the Holders shall contain all
instructions and materials necessary to enable such Holders to tender Notes
pursuant to the Change of Control Offer.

Any amounts remaining after the purchase of Notes pursuant to a Change of
Control Offer shall be returned by the Trustee to the Issuer.

The Issuer’s obligation to make a Change of Control Offer shall be satisfied if
a third party (including the Parent) makes the Change of Control Offer in the
manner and at the times and otherwise in compliance with the requirements
applicable to a Change of Control Offer made by the Issuer and purchases all
Notes properly tendered and not withdrawn under the Change of Control Offer.

The Issuer shall comply with applicable tender offer rules, including the
requirements of Rule 14e l under the Exchange Act and any other applicable laws
and regulations in connection with the purchase of Notes pursuant to a Change of
Control Offer. To the extent that the provisions of any securities laws or
regulations conflict with the provisions under this Section 4.19, the Issuer
shall comply with the applicable securities laws and regulations and shall not
be deemed to have breached its obligations under this Section 4.19 by virtue of
this compliance.

 

-53-



--------------------------------------------------------------------------------

SECTION 4.20. Trigger Event.

If for any period of four consecutive fiscal quarters (each, a “Trigger Event
Measuring Period”), beginning with the fiscal quarter ending December 31, 2010,
Net Indebtedness of the Parent and the Restricted Subsidiaries (including the
Issuer) is greater than five times Consolidated Cash Flow of the Parent and the
Restricted Subsidiaries (including the Issuer) for such Trigger Event Measuring
Period (a “Trigger Event”), then not later than 50 days after the end of such
Trigger Event Measuring Period (or 95 days in the case of a Trigger Event
Measuring Period ending with the fourth quarter of a fiscal year) (the “Trigger
Event Offer Date”), the Issuer shall be obligated to make an Offer to Purchase
all of the then outstanding Notes, and any such repurchase pursuant to this
Section 4.20 shall be made on a Business Day (the “Trigger Event Payment Date”)
not more than 60 nor less than 30 days following the Trigger Event Offer Date,
at a purchase price equal to 100% of the principal amount of the Notes to be
repurchased plus accrued and unpaid interest, if any, to the Trigger Event
Payment Date. In the event an Annual Report or Quarterly Report, as applicable,
is not filed on or before the Trigger Event Offer Date with respect to any
Trigger Event Measuring Period, then, on or before the Trigger Event Offer Date,
(i) for purposes of determining whether a Trigger Event has occurred for any
such Trigger Event Measuring Period, Net Indebtedness and Consolidated Cash Flow
will be calculated and based on internally available information of the Parent
or the Issuer on and for the applicable date and periods, which shall be
provided to a Holder upon its request and (ii) on or before the Trigger Event
Offer Date, the Parent shall publicly disclose whether or not a Trigger Event
has occurred with respect to the applicable Trigger Event Measuring Period.

ARTICLE FIVE

SUCCESSOR CORPORATION

SECTION 5.01. Limitations on Mergers, Consolidations, Etc. The Issuer shall not,
directly or indirectly, in a single transaction or a series of related
transactions, (a) consolidate or merge with or into another Person, or sell,
lease, transfer, convey or otherwise dispose of or assign all or substantially
all of the assets of the Issuer or the Issuer and the Restricted Subsidiaries
(taken as a whole) or (b) adopt a Plan of Liquidation unless, in either case:

(1) either:

(a) the Issuer will be the surviving or continuing Person; or

(b) the Person formed by or surviving such consolidation or merger or to which
such sale, lease, conveyance or other disposition shall be made (or, in the case
of a Plan of Liquidation, any Person to which assets are transferred)
(collectively, the “Successor”) is a corporation, limited liability company or
limited partnership organized and existing under the laws of any State of the
United States of America, the District of Columbia and the Successor expressly
assumes, by agreements in form and substance reasonably satisfactory to the
Trustee, all of the obligations of the Issuer under the Notes and this
Indenture;

(2) immediately prior to and immediately after giving effect to such transaction
and the assumption of the obligations as set forth in clause (1)(b) above and
the incurrence of any Indebtedness to be incurred in connection therewith, and
the use of any net proceeds therefrom on a pro forma basis, no Default shall
have occurred and be continuing; and

 

-54-



--------------------------------------------------------------------------------

(3) immediately after and giving effect to such transaction and the assumption
of the obligations set forth in clause (1)(b) above and the incurrence of any
Indebtedness to be incurred in connection therewith, and the use of any net
proceeds therefrom on a pro forma basis, (a) the Consolidated Net Worth of the
Issuer or the Successor, as the case may be, would be at least equal to the
Consolidated Net Worth of the Issuer immediately prior to such transaction or
(b) the Issuer or the Successor, as the case may be, could incur $1.00 of
additional Indebtedness pursuant to the Incurrence Leverage Ratio.

For purposes of this Section 5.01, any Indebtedness of the Successor which was
not Indebtedness of the Issuer immediately prior to the transaction shall be
deemed to have been incurred in connection with such transaction.

Except as provided in Section 10.04, neither Parent nor any Guarantor may
consolidate with or merge with or into another Person, unless:

(A) either:

(i) the Parent or such Guarantor will be the surviving or continuing Person; or

(ii) the Person formed by or surviving any such consolidation or merger is the
Parent or another Guarantor or assumes, by agreements in form and substance
reasonably satisfactory to the Trustee, all of the obligations of the Parent or
such Guarantor under the Note Guarantee of such Guarantor and this Indenture;
and

(B) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries, the Equity Interests of which constitute all or substantially all
of the properties and assets of the Issuer, will be deemed to be the transfer of
all or substantially all of the properties and assets of the Issuer.

Upon any consolidation, combination or merger of the Parent, the Issuer or a
Guarantor, or any transfer of all or substantially all of the assets of the
Parent or the Issuer in accordance with the foregoing, in which the Issuer or
such Guarantor is not the continuing obligor under the Notes or its Note
Guarantee, the surviving entity formed by such consolidation or into which the
Parent, the Issuer or such Guarantor is merged or the Person to which the
conveyance, lease or transfer is made will succeed to, and be substituted for,
and may exercise every right and power of, the Parent, the Issuer or such
Guarantor under this Indenture, the Notes and the Note Guarantees with the same
effect as if such surviving entity had been named therein as the Parent, the
Issuer or such Guarantor and, except in the case of a lease, the Parent, the
Issuer or such Guarantor, as the case may be, will be released from the
obligation to pay the principal of and interest on the Notes or in respect of
its Note Guarantee, as the case may be, and all of the Parents, the Issuer’s or
such Guarantor’s other obligations and covenants under the Notes, this Indenture
and its Note Guarantee, if applicable.

The foregoing provisions (other than clause (B)) shall not apply to any
transaction or series of transactions which constitute an Asset Sale if Parent
has complied with the covenant described under Section 4.09.

 

-55-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, (1) any Restricted Subsidiary may consolidate
with, merge with or into or convey, transfer or lease, in one transaction or a
series of transactions, all or substantially all of its assets to the Parent,
the Issuer or another Restricted Subsidiary and (2) the Parent, the Issuer or
any Restricted Subsidiary may merge with and into the Target, or vice versa,
provided that the provisions of (A)(ii) above will still be required to be
satisfied.

SECTION 5.02. Successor Person Substituted.

Upon any consolidation or merger, or any transfer of all or substantially all of
the assets of the Issuer or any Restricted Subsidiary in accordance with
Section 5.01, the successor entity formed by such consolidation or into which
the Issuer is merged or to which such transfer is made shall succeed to, and be
substituted for, and may exercise every right and power of, the Issuer or such
Restricted Subsidiary under this Indenture with the same effect as if such
successor entity had been named as the Issuer or such Restricted Subsidiary
herein, and thereafter the predecessor entity shall be relieved of all
obligations and covenants under this Indenture and the Notes.

ARTICLE SIX

DEFAULTS AND REMEDIES

SECTION 6.01. Events of Default.

Each of the following shall be an “Event of Default:”

(1) failure by the Issuer to pay interest on any of the Notes when it becomes
due and payable and the continuance of any such failure for 30 days;

(2) failure by the Issuer to pay to Holders the principal on or any other amount
(other than interest) in respect of any of the Notes when it becomes due and
payable, whether at stated maturity, upon redemption, upon purchase, upon
acceleration or otherwise, including pursuant to any Change of Control Offer or
any offer to purchase in connection with an Asset Sale or Trigger Event;

(3) failure by the Issuer to comply with Section 5.01 or in respect of its
obligations to make a Change of Control Offer, or an offer to redeem or
repurchase the Notes, if required, upon an Asset Sale or Trigger Event;

(4) failure by Parent or the Issuer to comply with any other agreement or
covenant in this Indenture and continuance of this failure for 45 days (other
than Section 4.02 which shall be 60 days) after notice of the failure has been
given to the Issuer by the Trustee or by the Holders of at least 25% of the
aggregate principal amount of the Notes then outstanding;

(5) default under any mortgage, indenture or other instrument or agreement under
which there may be issued or by which there may be secured or evidenced
Indebtedness of the Issuer or any Restricted Subsidiary, whether such
Indebtedness now exists or is incurred after the Initial Issue Date, which
default:

(a) is caused by a failure to pay at final maturity principal on such
Indebtedness within the applicable express grace period and any extensions
thereof, or

 

-56-



--------------------------------------------------------------------------------

(b) that has resulted in the acceleration of such Indebtedness prior to its
express final maturity, and

in each case, the principal amount of such Indebtedness, together with any other
Indebtedness with respect to which an event described in clause (a) or (b) has
occurred and is continuing, aggregates $20.0 million or more;

(6) one or more judgments or orders that exceed $20.0 million in the aggregate
(net of amounts covered by insurance or bonded) for the payment of money have
been entered by a court or courts of competent jurisdiction against the Parent,
the Issuer or any Restricted Subsidiary and such judgment or judgments have not
been satisfied, discharged, bonded (by providing insurance, letters of credit or
other financial assurance), stayed or stayed pending appeal, annulled or
rescinded within 60 days of being entered;

(7) the Issuer, the Parent or any Significant Subsidiary pursuant to or within
the meaning of any Bankruptcy Law:

(a) commences a voluntary case,

(b) consents to the entry of an order for relief against it in an involuntary
case,

(c) consents to the appointment of a Custodian of it or for all or substantially
all of its assets, or

(d) makes a general assignment for the benefit of its creditors;

(8) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(a) is for relief against the Issuer, the Parent or any Significant Subsidiary
as debtor in an involuntary case,

(b) appoints a Custodian of the Issuer, the Parent or any Significant Subsidiary
or a Custodian for all or substantially all of the assets of the Issuer or any
Significant Subsidiary, or

(c) orders the liquidation of the Issuer, the Parent or any Significant
Subsidiary,

and the order or decree remains unstayed and in effect for 60 days; or

(9) any Note Guarantee of any Significant Subsidiary or the Parent ceases to be
in full force and effect (other than in accordance with the terms of such Note
Guarantee and this Indenture) or is declared null and void and unenforceable or
found to be invalid or any Guarantor denies its liability under its Note
Guarantee (other than by reason of release of a Guarantor from its Note
Guarantee in accordance with the terms of this Indenture and the Note
Guarantee).

 

-57-



--------------------------------------------------------------------------------

SECTION 6.02. Acceleration and Default Rate.

If an Event of Default (other than an Event of Default specified in clause (7)
or (8) of Section 6.01), shall have occurred and be continuing, the Trustee, by
written notice to the Issuer, or the Holders of at least 25% in aggregate
principal amount of the Notes then outstanding by written notice to the Issuer
and the Trustee, may declare all amounts owing under the Notes to be due and
payable immediately. Upon such declaration of acceleration, the aggregate
principal of and accrued and unpaid interest on the outstanding Notes, plus the
Default Rate, shall immediately become due and payable; provided, however, that
after such acceleration, but before a judgment or decree based on such
acceleration, the Holders of a majority in aggregate principal amount of such
outstanding Notes may rescind and annul such acceleration if (a) the rescission
would not conflict with any order or decree, (b) the Issuer has paid or
deposited with the Trustee a sum sufficient to pay all principal, premium or
interest (including additional interest) that has become due otherwise than by
such declaration of acceleration, all sums paid or advanced by the Trustee
hereunder and the reasonable compensation, expenses, disbursements and advances
of the Trustee, its agents and counsel and any other amounts due the Trustee
under Section 7.07 and (c) all Events of Default, other than the nonpayment of
accelerated principal and interest, have been cured or waived as provided in
this Indenture. If an Event of Default specified in clause (7) or (8) of
Section 6.01 occurs, all outstanding Notes shall become due and payable without
any further action or notice. No such rescission shall affect any subsequent
default or impair any right consequent thereon.

SECTION 6.03. Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy by proceeding at law or in equity to collect the payment of
principal of, or premium, if any, and interest on the Notes or to enforce the
performance of any provision of the Notes or this Indenture and may take any
necessary action requested of it as Trustee to settle, compromise, adjust or
otherwise conclude any proceedings to which it is a party.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative. Any costs associated with actions
taken by the Trustee under this Section 6.03 shall be reimbursed to the Trustee
by the Issuer.

SECTION 6.04. Waiver of Past Defaults and Events of Default.

Subject to Sections 6.02, 6.08 and 8.02, the Holders of a majority in aggregate
principal amount of the Notes then outstanding have the right to waive any
existing Default or compliance with any provision of this Indenture or the
Notes, other than (a) a Default or Event of Default in the payment of the
principal of, or premium, if any, or interest or additional interest on, any
Note, or in the payment of the Change of Control Purchase Price (or accrued and
unpaid interest, if any, payable as herein provided, upon repurchase upon Change
of Control), (b) a Default or Event of Default described in clause (7) or (8) of
Section 6.01, or (c) any Default or Event of Default in respect of any provision
of this Indenture or the Notes which, under Section 8.02, cannot be modified or
amended without the consent of the Holder of each outstanding Notes affected.
Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

-58-



--------------------------------------------------------------------------------

SECTION 6.05. Control by Majority.

The Holders of a majority in aggregate principal amount of the Notes then
outstanding may direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any trust or power
conferred on the Trustee by this Indenture. The Trustee, however, may refuse to
follow any direction that conflicts with law or this Indenture or that the
Trustee determines may be unduly prejudicial to the rights of another Holder not
taking part in such direction, and the Trustee shall have the right to decline
to follow any such direction if the Trustee, being advised by counsel,
determines that the action so directed may not lawfully be taken or if the
Trustee in good faith shall, by a Responsible Officer, determine that the
proceedings so directed may result in costs and expenses of the Trustee for
which it has no source of payment or recovery or involve it in personal
liability; provided that the Trustee may take any other action deemed proper by
the Trustee which is not inconsistent with such direction.

SECTION 6.06. Limitation on Suits.

No Holder will have any right to institute any proceeding with respect to this
Indenture or for any remedy thereunder, unless the Trustee:

(1) has failed to act for a period of 60 days after receiving written notice of
a continuing Event of Default by such Holder and a request to act by Holders of
at least 25% in aggregate principal amount of Notes outstanding;

(2) has been offered indemnity satisfactory to it in its reasonable judgment;
and

(3) has not received from the Holders of a majority in aggregate principal
amount of the outstanding Notes a direction inconsistent with such request.

However, such limitations do not apply to a suit instituted by a Holder of any
Note for enforcement of payment of the principal of or interest on such Note on
or after the due date therefor (after giving effect to the grace period
specified in clause (1) of Section 6.01).

SECTION 6.07. No Personal Liability of Directors, Officers, Employees and
Stockholders.

No director, officer, employee, incorporator or stockholder of the Issuer will
have any liability for any obligations of the Issuer under the Notes or this
Indenture or of any Guarantor under its Note Guarantee or this Indenture or for
any claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes and the Note Guarantees.

SECTION 6.08. Rights of Holders To Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal of, or premium, if any, and interest
of the Note on or after the respective due dates expressed in the Note, or to
bring suit for the enforcement of any such payment on or after such respective
dates, is absolute and unconditional and shall not be impaired or affected
without the consent of the Holder.

SECTION 6.09. Collection Suit by Trustee.

If an Event of Default in payment of principal, premium or interest specified in
Section 6.01(1) or (2) occurs and is continuing, the Trustee may recover
judgment in its own name and as trustee of an express trust against the Issuer
or any Guarantor (or any other obligor on the Notes) for the whole amount of
unpaid principal and accrued interest remaining unpaid, together with interest
on overdue principal and, to the extent that payment of such interest is lawful,
interest on overdue installments of interest, in each case at the rate set forth
in the Notes.

 

-59-



--------------------------------------------------------------------------------

SECTION 6.10. Trustee May File Proofs of Claim.

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee and the
Holders allowed in any judicial proceedings relative to the Issuer or any
Guarantor (or any other obligor upon the Notes), its creditors or its property
and shall be entitled and empowered to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same
after deduction of its charges and expenses to the extent that any such charges
and expenses are not paid out of the estate in any such proceedings and any
custodian in any such judicial proceeding is hereby authorized by each Holder to
make such payments to the Trustee, and in the event that the Trustee shall
consent to the making of such payments directly to the Holders, to pay to the
Trustee any amount due to it for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel, and any other
amounts due the Trustee under Section 7.07.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan or
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceedings.

SECTION 6.11. Priorities.

If the Trustee collects any money pursuant to this Article Six, it shall pay out
the money in the following order:

FIRST: to the Trustee for amounts due under Section 7.07;

SECOND: to Holders for amounts due and unpaid on the Notes for principal,
premium, if any, and interest as to each, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes; and

THIRD: to the Issuer or, to the extent the Trustee collects any amount directly
from any Guarantor, to such Guarantor.

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.11.

SECTION 6.12. Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.12
does not apply to a suit by the Trustee, a suit by a Holder pursuant to
Section 6.08 or a suit by Holders of more than 10% in principal amount of the
Notes then outstanding.

 

-60-



--------------------------------------------------------------------------------

SECTION 6.13. Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every case, subject to any determination in such
proceeding, the Issuer, the Guarantors, the Trustee and the Holders shall be
restored severally and respectively to their former positions hereunder and
thereafter all rights and remedies of the Trustee and the Holders shall continue
as though no such proceeding had been instituted.

ARTICLE SEVEN

TRUSTEE

SECTION 7.01. Duties of Trustee.

(a) If an Event of Default actually known to a Responsible Officer of the
Trustee has occurred and is continuing, the Trustee shall exercise such of the
rights and powers vested in it by this Indenture and use the same degree of care
and skill in their exercise as a prudent person would exercise or use under the
same circumstances in the conduct of his or her own affairs.

(b) Except during the continuance of an Event of Default:

(1) The Trustee need perform only those duties that are specifically set forth
in this Indenture and no others.

(2) In the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture, but, in the case of any such certificates
or opinions which by any provision hereof are specifically required to be
furnished to the Trustee, the Trustee shall be under a duty to examine the same
to determine whether or not they conform on their face to the requirements of
this Indenture (but need not confirm or investigate the accuracy of mathematical
calculations or other facts stated therein).

(c) The Trustee may not be relieved from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

(1) This paragraph does not limit the effect of paragraph (b) of this
Section 7.01.

(2) The Trustee shall not be liable for any error of judgment made in good
faith, unless it is proved that the Trustee was negligent in ascertaining the
pertinent facts.

(3) The Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
the terms hereof.

(4) No provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its rights, powers or duties if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity satisfactory to it
against such risk or liability is not reasonably assured to it.

 

-61-



--------------------------------------------------------------------------------

(d) Whether or not therein expressly so provided, paragraphs (a), (b), (c) and
(e) of this Section 7.01 shall govern every provision of this Indenture that in
any way relates to the Trustee.

(e) The Trustee may refuse to perform any duty or exercise any right or power
unless it receives indemnity satisfactory to it in its sole discretion against
any loss, liability, expense or fee.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer and the Parent. Money
held in trust by the Trustee need not be segregated from other funds except to
the extent required by the law.

(g) Every provision of this Indenture relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 7.01 and to the provision of the TIA.

SECTION 7.02. Rights of Trustee.

Subject to Section 7.01:

(1) The Trustee may rely on any document reasonably believed by it to be genuine
and to have been signed or presented by the proper person. The Trustee need not
investigate any fact or matter stated in the document.

(2) Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel, or both, which shall conform to the
provisions of Section 11.05. The Trustee shall be protected and shall not be
liable for any action it takes or omits to take in good faith in reliance on
such certificate or opinion.

(3) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed by it with
due care.

(4) The Trustee shall not be liable for any action it takes or omits to take in
good faith which it reasonably believes to be authorized or within its rights or
powers; provided that the Trustee’s conduct does not constitute negligence or
willful misconduct.

(5) The Trustee may consult with counsel of its selection, and the advice or
opinion of such counsel as to matters of law shall be full and complete
authorization and protection from liability in respect of any action taken,
omitted or suffered by it hereunder in good faith and in accordance with the
advice or opinion of such counsel.

(6) The Trustee shall not be deemed to have knowledge of any Default or Event of
Default except (i) any Event of Default occurring pursuant to Section 6.01(1)
or 6.01(2) or (ii) any Event of Default of which the Trustee shall have received
written notification or otherwise obtained actual knowledge. In the absence of
such notice, the Trustee may conclusively assume there is no Default except as
aforesaid.

(7) The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture, and may refuse to perform any duty or
exercise any such rights or powers, unless it shall have been offered reasonable
security or indemnity satisfactory to it against the cost, expenses and
liabilities which may be incurred by it in connection with such exercise of its
rights or powers.

 

-62-



--------------------------------------------------------------------------------

(8) The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate (including any Officers’
Certificate), statement, instrument, opinion (including any Opinion of Counsel),
notice, request, direction, consent, order, bond, debenture, note, other
evidence of Indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled, upon reasonable notice
to the Issuer, to examine the books, records, and premises of the Issuer,
personally or by agent or attorney, at the sole cost of the Issuer. Except with
respect to Sections 4.01, 4.02 (subject to paragraph 12 below) and 4.04, the
Trustee shall have no duty to inquire as to the performance of the Issuer’s and
the Guarantors’ covenants set forth herein.

(9) The Trustee shall not be required to give any bond or surety in respect of
the performance of its powers and duties hereunder.

(10) The permissive rights of the Trustee to do things enumerated in this
Indenture shall not be construed as duties hereunder.

(11) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and to each agent, custodian and other Person employed to act
hereunder.

(12) Delivery of reports, information and documents to the Trustee under
Section 4.02 is for informational purposes only and the Trustee’s receipt of the
foregoing shall not constitute constructive notice of any information contained
therein, including the Issuer’s compliance with any of its covenants hereunder
(as which the Trustee is entitled to rely exclusively on the Officers’
Certificate).

(13) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

(14) The Trustee may request that the Issuer deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture.

(15) In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

 

-63-



--------------------------------------------------------------------------------

SECTION 7.03. Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may make loans to, accept deposits from, perform services
for or otherwise deal with either the Issuer or any Guarantor, or any Affiliates
thereof, with the same rights it would have if it were not Trustee. Any Agent
may do the same with like rights. The Trustee, however, shall be subject to
Sections 7.10 and 7.11.

SECTION 7.04. Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes or any Guarantee, it shall
not be accountable for the Issuer’s or any Guarantor’s use of the proceeds from
the sale of Notes or any money paid to the Issuer or any Guarantor pursuant to
the terms of this Indenture and it shall not be responsible for the use or
application of money received by any Paying Agent other than the Trustee. The
Trustee shall not be responsible for any statement in the Notes, Note Guarantee,
this Indenture or any other document in connection with the sale of the Notes
other than its certificate of authentication.

SECTION 7.05. Notice of Defaults.

The Trustee shall, within 30 days after the occurrence of any Default with
respect to the Notes, give the Holders notice of all uncured Defaults thereunder
known to it; provided, however, that, except in the case of an Event of Default
in payment with respect to the Notes or a Default in complying with
Section 5.01, the Trustee shall be protected in withholding such notice if and
so long as a committee of its responsible officers in good faith determines that
the withholding of such notice is in the interests of the Holders.

SECTION 7.06. Reports by Trustee to Holders.

If required by TIA § 313(a), within 60 days after May 15 of any year, commencing
May 15, 2009, the Trustee shall mail to each Holder a brief report dated as of
such May 15 that complies with TIA § 313(a). The Trustee also shall comply with
TIA § 313(b)(2). The Trustee shall also transmit by mail all reports as required
by TIA § 313(c) and TIA § 313(d).

Reports pursuant to this Section 7.06 shall be transmitted by mail:

(1) to all Holders of Notes, as the names and addresses of such Holders appear
on the Registrar’s books; and

(2) to such Holders of Notes as have, within the two years preceding such
transmission, filed their names and addresses with the Trustee for that purpose.

A copy of each report at the time of its mailing to Holders shall be filed with
the SEC and each stock exchange on which the Notes are listed. The Issuer shall
promptly notify the Trustee, and in any event within 10 Business Days, when the
Notes are listed on any stock exchange and of any delisting thereof.

 

-64-



--------------------------------------------------------------------------------

SECTION 7.07. Compensation and Indemnity.

The Issuer and the Guarantors shall pay to the Trustee and Agents from time to
time reasonable compensation for their services hereunder (which compensation
shall not be limited by any provision of law in regard to the compensation of a
trustee of an express trust). The Issuer and the Guarantors shall reimburse the
Trustee and Agents upon request for all out-of-pocket disbursements, expenses
and advances incurred or made by them in connection with their duties under this
Indenture, including the reasonable compensation, disbursements and expenses of
the Trustee’s agents and counsel.

The Issuer and the Guarantors shall jointly and severally indemnify each of the
Trustee and any predecessor Trustee and each of the Agents for, and hold each of
them harmless against, any and all loss, damage, claim, liability or expense,
including without limitation taxes (other than taxes based on the income of the
Trustee or such Agent) and reasonable attorneys’ fees and expenses incurred by
each of them in connection with the acceptance or performance of its duties
under this Indenture including the reasonable costs and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder (including, without
limitation, settlement costs). The Trustee or Agent shall notify the Issuer and
the Guarantors in writing promptly of any claim asserted against and received by
the Trustee or Agent for which it may seek indemnity. However, the failure by
the Trustee or Agent to so notify the Issuer and the Guarantors shall not
relieve the Issuer and Guarantors of their obligations hereunder except to the
extent the Issuer and the Guarantors are prejudiced thereby.

Notwithstanding the foregoing, the Issuer and the Guarantors need not reimburse
the Trustee for any expense or indemnify it against any loss or liability
determined to have been caused by the Trustee through its own negligence, bad
faith or willful misconduct. To secure the payment obligations of the Issuer and
the Guarantors in this Section 7.07, the Trustee shall have a lien prior to the
Notes on all money or property held or collected by the Trustee except such
money or property held in trust to pay principal of and interest on particular
Notes. The obligations of the Issuer and the Guarantors under this Section 7.07
to compensate and indemnify the Trustee, Agents and each predecessor Trustee and
to pay or reimburse the Trustee, Agents and each predecessor Trustee for
expenses, disbursements and advances shall survive the resignation or removal of
the Trustee and the satisfaction, discharge or other termination of this
Indenture, including any termination or rejection hereof under any Bankruptcy
Law.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(7) or (8) occurs, the expenses and the compensation
for the services are intended to constitute expenses of administration under any
Bankruptcy Law.

For purposes of this Section 7.07, the term “Trustee” shall include any trustee
appointed pursuant to this Article Seven.

SECTION 7.08. Replacement of Trustee.

The Trustee may resign by so notifying the Issuer and the Guarantors in writing.
The Holders of a majority in principal amount of the outstanding Notes may
remove the Trustee by notifying the Issuer and the removed Trustee in writing
and may appoint a successor Trustee with the Issuer’s written consent, which
consent shall not be unreasonably withheld. The Issuer may remove the Trustee at
its election if:

(1) the Trustee fails to comply with Section 7.10;

(2) the Trustee is adjudged a bankrupt or an insolvent;

(3) a receiver or other public officer takes charge of the Trustee or its
property; or

 

-65-



--------------------------------------------------------------------------------

(4) the Trustee otherwise becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuer shall promptly appoint a successor Trustee.
If a Trustee is removed with or without cause, all fees and expenses (including
the reasonable fees and expenses of counsel) of the Trustee incurred in the
administration of the trust or in performing the duties hereunder shall be paid
to the Trustee.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Issuer or the Holders
of a majority in principal amount of the outstanding Notes may petition any
court of competent jurisdiction for the appointment of a successor Trustee.

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuer. Immediately following such delivery, the
retiring Trustee shall, subject to its rights and receipt of any amounts due
under Section 7.07, transfer all property held by it as Trustee to the successor
Trustee, the resignation or removal of the retiring Trustee shall become
effective, and the successor Trustee shall have all the rights, powers and
duties of the Trustee under this Indenture. A successor Trustee shall mail
notice of its succession to each Holder. Notwithstanding replacement of the
Trustee pursuant to this Section 7.08, the Issuer obligations under Section 7.07
shall continue for the benefit of the retiring Trustee.

SECTION 7.09. Successor Trustee by Consolidation, Merger, Etc.

If the Trustee consolidates with, merges or converts into, or transfers all or
substantially all of its corporate trust assets to, another entity, subject to
Section 7.10, the successor entity without any further act shall be the
successor Trustee; provided such entity shall be otherwise qualified and
eligible under this Article Seven.

SECTION 7.10. Eligibility; Disqualification.

This Indenture shall always have a Trustee who satisfies the requirements of TIA
§§ 310(a)(1) and (2) in every respect. The Trustee (together with its corporate
parent) shall have a combined capital and surplus of at least $100,000,000 as
set forth in the most recent applicable published annual report of condition.
The Trustee shall comply with TIA § 310(b), including the provision in §
310(b)(1).

SECTION 7.11. Preferential Collection of Claims Against Issuer.

The Trustee shall comply with TIA § 311(a), excluding any creditor relationship
listed in TIA § 311(b). A Trustee who has resigned or been removed shall be
subject to TIA § 311(a) to the extent indicated therein.

SECTION 7.12. Paying Agents.

The Issuer shall cause each Paying Agent other than the Trustee to execute and
deliver to it and the Trustee an instrument in which such agent shall agree with
the Trustee, subject to the provisions of this Section 7.12:

(A) that it will hold all sums held by it as agent for the payment of principal
of, or premium, if any, or interest on, the Notes (whether such sums have been
paid to it by the Issuer or by any obligor on the Notes) in trust for the
benefit of Holders or the Trustee;

 

-66-



--------------------------------------------------------------------------------

(B) that it will at any time during the continuance of any Event of Default,
upon written request from the Trustee, deliver to the Trustee all sums so held
in trust by it together with a full accounting thereof; and

(C) that it will give the Trustee written notice within three (3) Business Days
of any failure of the Issuer (or by any obligor on the Notes) in the payment of
any installment of the principal of, premium, if any, or interest on, the Notes
when the same shall be due and payable.

ARTICLE EIGHT

AMENDMENTS, SUPPLEMENTS AND WAIVERS

SECTION 8.01. Without Consent of Holders.

The Issuer and the Trustee may amend, waive or supplement this Indenture, the
Note Guarantees or the Notes without prior notice to or consent of any Holder:

(1) to provide for the assumption of the Issuer’s or a Guarantor’s obligations
to the Holders pursuant to Section 5.01;

(2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;

(3) to cure any ambiguity, defect, mistake or inconsistency, so long as the
effect thereof is not materially adverse, taken as a whole, to the Holders;

(4) to add Note Guarantees with respect to the Notes or to secure the Notes;

(5) to release any Guarantor from any of its obligations under its Note
Guarantee or this Indenture (solely to the extent permitted by this Indenture);

(6) to qualify or maintain the qualification of this Indenture under the TIA; or

(7) to add to the covenants of the Issuer or a Guarantor for the benefit of the
Holders of the Notes or to surrender any right or power herein conferred upon
the Issuer or a Guarantor with respect to the Notes.

The Trustee is hereby authorized to join with the Issuer and the Guarantors in
the execution of any supplemental indenture authorized or permitted by the terms
of this Indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which adversely affects
its own rights, duties or immunities under this Indenture.

 

-67-



--------------------------------------------------------------------------------

SECTION 8.02. With Consent of Holders.

This Indenture or the Notes may be amended with the consent (which may include
consents obtained in connection with a tender offer or exchange offer for Notes)
of the Holders of at least a majority in aggregate principal amount of the Notes
then outstanding, and any existing Default under, or compliance with any
provision of, this Indenture may be waived (other than any continuing Default in
the payment of the principal or interest on the Notes) with the consent (which
may include consents obtained in connection with a tender offer or exchange
offer for Notes) of the Holders of a majority in aggregate principal amount of
the Notes then outstanding; provided that, without the consent of each Holder
affected, no amendment or waiver may:

(1) reduce, or change the maturity of, the principal of any Note;

(2) reduce the rate of or extend the time for payment of interest on any Note;

(3) reduce any premium payable upon optional redemption of the Notes or change
the date on which any Notes are subject to redemption (other than provisions
relating to the purchase of Notes described in Sections 4.09 and 4.19, except
that if a Change of Control, Asset Sale (which requires an offer) or Trigger
Event has occurred, no amendment or other modification of the obligation of the
Issuer to make a Change of Control Offer relating to such Change of Control,
Asset Sale (which requires an offer) or Trigger Event shall be made without the
consent of each Holder of the Notes affected);

(4) make any Note payable in money or currency other than that stated in the
Notes;

(5) modify or change any provision of this Indenture or the related definitions
to affect the ranking of the Notes or any Note Guarantee in a manner that
adversely affects the Holders;

(6) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver to this Indenture or the Notes;

(7) impair the rights of Holders to receive payments of principal of or interest
on the Notes on or after the due date therefor or to institute suit for the
enforcement of any payment on the Notes;

(8) release any Guarantor that is a Significant Subsidiary from any of its
obligations under its Note Guarantee or this Indenture, except as otherwise
permitted by this Indenture; or

(9) make any change in this Section 8.02.

After an amendment, supplement or waiver under this Section 8.02 becomes
effective, the Issuer shall mail to the Holders a notice briefly describing the
amendment, supplement or waiver.

Upon the written request of the Issuer, accompanied by a Board Resolution
authorizing the execution of any such supplemental indenture, and upon the
receipt by the Trustee of evidence reasonably satisfactory to the Trustee of the
consent of the Holders as aforesaid and upon receipt by the Trustee of the
documents described in Section 8.06, the Trustee shall join with the Issuer and
the Guarantors in the execution of such supplemental indenture unless such
supplemental indenture affects the Trustee’s own rights, duties or immunities
under this Indenture, in which case the Trustee may, but shall not be obligated
to, enter into such supplemental indenture.

 

-68-



--------------------------------------------------------------------------------

It shall not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed amendment, supplement or waiver, but
it shall be sufficient if such consent approves the substance thereof.

The Issuer shall not, and shall not permit any of its Subsidiaries to, directly
or indirectly, pay or cause to be paid any consideration to or for the benefit
of any Holder of Notes for or as an inducement to any consent, waiver or
amendment of any of their terms or provisions of this Indenture or the Notes
unless such consideration is offered to be paid and is paid to all Holders of
the Notes that consent, waiver or agree to amend in the time frame set forth in
the solicitation documents relating to such consent, waiver or agreement.

SECTION 8.03. Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes shall comply with
the TIA as then in effect.

SECTION 8.04. Revocation and Effect of Consents.

Until an amendment, supplement, waiver or other action becomes effective, a
consent to it by a Holder of a Note is a continuing consent conclusive and
binding upon such Holder and every subsequent Holder of the same Note or portion
thereof, and of any Note issued upon the transfer thereof or in exchange
therefor or in place thereof, even if notation of the consent is not made on any
such Note. Any such Holder or subsequent Holder, however, may revoke the consent
as to his Note or portion of a Note, if the Trustee receives the written notice
of revocation before the date the amendment, supplement, waiver or other action
becomes effective.

The Issuer may, but shall not be obligated to, fix a record date for the purpose
of determining the Holders entitled to consent to any amendment, supplement, or
waiver. If a record date is fixed, then, notwithstanding the preceding
paragraph, those Persons who were Holders at such record date (or their duly
designated proxies), and only such Persons, shall be entitled to consent to such
amendment, supplement, or waiver or to revoke any consent previously given,
whether or not such Persons continue to be Holders after such record date. No
such consent shall be valid or effective for more than 120 days after such
record date unless the consent of the requisite number of Holders has been
obtained.

After an amendment, supplement, waiver or other action becomes effective, it
shall bind every Holder, unless it makes a change described in any of
clauses (1) through (10) of Section 8.02. In that case the amendment,
supplement, waiver or other action shall bind each Holder of a Note who has
consented to it and every subsequent Holder of a Note or portion of a Note that
evidences the same debt as the consenting Holder’s Note.

SECTION 8.05. Notation on or Exchange of Notes.

If an amendment, supplement, or waiver changes the terms of a Note, the Trustee
(in accordance with the specific written direction of the Issuer) shall request
the Holder of the Note (in accordance with the specific written direction of the
Issuer) to deliver it to the Trustee. In such case, the Trustee shall place an
appropriate notation on the Note about the changed terms and return it to the
Holder. Alternatively, if the Issuer or the Trustee so determines, the Issuer in
exchange for the Note shall issue, the Guarantors shall endorse, and the Trustee
shall authenticate a new Note that reflects the changed terms. Failure to make
the appropriate notation or issue a new Note shall not affect the validity and
effect of such amendment, supplement or waiver.

 

-69-



--------------------------------------------------------------------------------

SECTION 8.06. Trustee To Sign Amendments, Etc.

The Trustee shall sign any amendment, supplement or waiver authorized pursuant
to this Article Eight if the amendment, supplement or waiver does not adversely
affect the rights, duties, liabilities or immunities of the Trustee. If it does,
the Trustee may, but need not, sign it. In signing or refusing to sign such
amendment, supplement or waiver the Trustee shall be provided with and, subject
to Section 7.01, shall be fully protected in relying conclusively upon an
Officers’ Certificate and an Opinion of Counsel stating, in addition to the
matters required by Section 11.04, that such amendment, supplement or waiver is
authorized or permitted by this Indenture and all conditions precedent required
hereunder to such amendment, supplement or waiver have been satisfied.

ARTICLE NINE

DISCHARGE OF INDENTURE; DEFEASANCE

SECTION 9.01. Discharge of Indenture.

The Issuer may terminate its obligations and the obligations of the Parent and
the Guarantors under the Notes, the Note Guarantees and this Indenture, except
the obligations referred to in the last paragraph of this Section 9.01, if the
Parent or the Issuer has paid or caused to be paid all sums payable by it under
this Indenture, and

(1) all the Notes that have been authenticated and delivered (except lost,
stolen or destroyed Notes which have been replaced or paid and Notes for whose
payment money has been deposited in trust or segregated and held in trust by the
Issuer and thereafter repaid to the Issuer or discharged from such trust) have
been delivered to the Trustee for cancellation, or

(2)

(a) all Notes not delivered to the Trustee for cancellation otherwise (i) have
become due and payable, (ii) will become due and payable at the maturity date,
within one year or (iii) have been or are to be called for redemption within one
year pursuant to paragraph 6 of the Notes, and, in the case of (i), or (ii), or
(iii), the Parent or the Issuer has irrevocably deposited or caused to be
deposited with the Trustee as trust funds, in trust solely for the benefit of
the Holders, U.S. legal tender, U.S. Government Obligations or a combination
thereof, in such amounts as will be sufficient (without consideration of any
reinvestment of interest) to pay and discharge the entire Indebtedness
(including all principal and accrued interest) on the Notes not theretofore
delivered to the Trustee for cancellation, or

(b) the Parent or the Issuer has delivered irrevocable instructions to the
Trustee to apply the deposited money toward the payment of the Notes at maturity
or on the date of redemption, as the case may be.

In addition, if required by the Trustee, the Parent and the Issuer must deliver
an Officers’ Certificate and an Opinion of Counsel stating that all conditions
precedent to the satisfaction and discharge of this Indenture have been complied
with.

 

-70-



--------------------------------------------------------------------------------

After such delivery, the Trustee shall acknowledge in writing the discharge of
the Issuer’s, the Parent’s and the Guarantors’ obligations under the Notes, the
Note Guarantees and this Indenture except for those surviving obligations
specified below.

Notwithstanding the satisfaction and discharge of this Indenture, the
obligations of the Issuer in Sections 7.07, 9.07 and 9.08 shall survive such
satisfaction and discharge.

SECTION 9.02. Legal Defeasance.

The Issuer may at its option, by Board Resolution of the Board of Directors of
the Issuer, be discharged from its obligations with respect to the Notes and the
Guarantors discharged from their obligations under the Note Guarantees on the
date the conditions set forth in Section 9.04 are satisfied (hereinafter, “Legal
Defeasance”). For this purpose, such Legal Defeasance means that the Issuer
shall be deemed to have paid and discharged the entire indebtedness represented
by the Notes and to have satisfied all its other obligations under such Notes
and this Indenture insofar as such Notes are concerned (and the Trustee, at the
expense of the Issuer, shall, subject to Section 9.06, execute instruments in
form and substance reasonably satisfactory to the Trustee and Issuer
acknowledging the same), except for the following, which shall survive until
otherwise terminated or discharged hereunder: (A) the rights of Holders of
outstanding Notes to receive payments in respect of the principal of and
interest on such Notes when such payments are due solely from the trust funds
described in Section 9.04 and as more fully set forth in such Section, (B) the
Issuer’s obligations with respect to such Notes under Sections 2.03, 2.04, 2.05,
2.06, 2.07, 2.08, 2.11 and 4.18, (C) the rights, powers, trusts, duties, and
immunities of the Trustee hereunder (including claims of, or payments to, the
Trustee under or pursuant to Section 7.07) and (D) this Article Nine. Subject to
compliance with this Article Nine, the Issuer may exercise its option under this
Section 9.02 with respect to the Notes notwithstanding the prior exercise of its
option under Section 9.03 with respect to the Notes.

SECTION 9.03. Covenant Defeasance.

At the option of the Issuer, pursuant to a Board Resolution of the Board of
Directors of the Issuer, (x) the Issuer and the Guarantors shall be released
from their respective obligations under Sections 4.02 (except for obligations
mandated by the TIA), 4.05 through 4.17, inclusive, 4.19 and clause (3) of the
first paragraph of Section 5.01 and (y) Section 6.01(4), (5), (6) and (9) shall
no longer apply with respect to the outstanding Notes on and after the date the
conditions set forth in Section 9.04 are satisfied (hereinafter, “Covenant
Defeasance”). For this purpose, such Covenant Defeasance means that the Issuer
and the Guarantors may omit to comply with and shall have no liability in
respect of any term, condition or limitation set forth in any such specified
Section or portion thereof, whether directly or indirectly by reason of any
reference elsewhere herein to any such specified Section or portion thereof or
by reason of any reference in any such specified Section or portion thereof to
any other provision herein or in any other document, but the remainder of this
Indenture and the Notes shall be unaffected thereby.

SECTION 9.04. Conditions to Legal Defeasance or Covenant Defeasance.

The following shall be the conditions to application of Section 9.02 or
Section 9.03 to the outstanding Notes:

(1) the Issuer must irrevocably deposit with the Trustee, as trust funds, in
trust solely for the benefit of the Holders, U.S. legal tender, U.S. Government
Obligations or a combination thereof, in such amounts as will be sufficient
(without consideration of any reinvestment of interest) in the opinion of a
nationally recognized firm of independent public accountants selected by the
Issuer, to pay the principal of and interest on the Notes on the stated date for
payment or on the redemption date of premium, if any, the principal or
installment of principal of or interest on the Notes,

 

-71-



--------------------------------------------------------------------------------

(2) in the case of Legal Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel in the United States confirming that:

(a) the Issuer has received from, or there has been published by the Internal
Revenue Service, a ruling, or

(b) since the date hereof, there has been a change in the applicable
U.S. federal income tax law,

in either case to the effect that, and based thereon this Opinion of Counsel
shall confirm that, the Holders will not recognize income, gain or loss for
U.S. federal income tax purposes as a result of the Legal Defeasance and will be
subject to U.S. federal income tax on the same amounts, in the same manner and
at the same times as would have been the case if such Legal Defeasance had not
occurred,

(3) in the case of Covenant Defeasance, the Issuer shall have delivered to the
Trustee an Opinion of Counsel in the United States confirming that the Holders
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Covenant Defeasance and will be subject to U.S. federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if the Covenant Defeasance had not occurred,

(4) no Default shall have occurred and be continuing on the date of such deposit
(other than a Default resulting from the borrowing of funds to be applied to
(x) such deposit, (y) similar contemporaneous deposits to redeem or defease
other Indebtedness and (z) costs related thereto),

(5) the Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute (a) a Default under this Indenture or (b) a default
under any other material agreement or instrument to which the Issuer or any of
its Subsidiaries is a party or by which the Issuer or any of its Subsidiaries is
bound (other than any such Default or default resulting solely from the
borrowing of funds to be applied to (x) such deposit, (y) similar
contemporaneous deposits to redeem or defease other Indebtedness and (z) costs
related thereto),

(6) the Issuer shall have delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel, each stating that all conditions precedent to the
defeasance and discharge of the Notes have been complied with as required by
this Indenture.

If the funds deposited with the Trustee to effect Covenant Defeasance are
insufficient to pay the principal of and interest on the Notes when due, then
the Issuer’s obligations and the obligations of Guarantors under this Indenture
will be revived and no such defeasance will be deemed to have occurred.

 

-72-



--------------------------------------------------------------------------------

SECTION 9.05. Deposited Money and U.S. Government Obligations To Be Held in
Trust; Other Miscellaneous Provisions.

All money and U.S. Government Obligations (including the proceeds thereof)
deposited with the Trustee pursuant to Section 9.04 in respect of the
outstanding Notes shall be held in trust and applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent, to the Holders of such Notes, of
all sums due and to become due thereon in respect of principal, premium, if any,
and accrued interest, but such money need not be segregated from other funds
except to the extent required by law.

The Issuer, the Parent and the Guarantors shall (on a joint and several basis)
pay and indemnify the Trustee against any tax, fee or other charge imposed on or
assessed against the U.S. Government Obligations deposited pursuant to
Section 9.04 or the principal, premium, if any, and interest received in respect
thereof other than any such tax, fee or other charge which by law is for the
account of the Holders of the outstanding Notes.

Anything in this Article Nine to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuer from time to time any money or U.S. Government
Obligations held by it as provided in Section 9.04 which, in the opinion of a
nationally recognized firm of independent public accountants expressed in a
written certification thereof delivered to the Trustee, are in excess of the
amount thereof which would then be required to be deposited to effect an
equivalent Legal Defeasance or Covenant Defeasance.

SECTION 9.06. Reinstatement.

If the Trustee or Paying Agent is unable to apply any money or U.S. Government
Obligations in accordance with Section 9.01, 9.02 or 9.03, as the case may be,
by reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, the Issuer’s
and each Guarantor’s obligations under this Indenture, the Notes and the Note
Guarantees shall be revived and reinstated as though no deposit had occurred
pursuant to this Article Nine until such time as the Trustee or Paying Agent is
permitted to apply all such money or U.S. Government Obligations in accordance
with Section 9.01, 9.02 or 9.03, as the case may be; provided that if the Issuer
or the Guarantors have made any payment of principal of, premium, if any, or
accrued interest on any Notes because of the reinstatement of their obligations,
the Issuer or the Guarantors, as the case may be, shall be subrogated to the
rights of the Holders of such Notes to receive such payment from the money or
U.S. Government Obligations held by the Trustee or Paying Agent.

SECTION 9.07. Moneys Held by Paying Agent.

In connection with the satisfaction and discharge of this Indenture, all moneys
then held by any Paying Agent under the provisions of this Indenture shall, upon
written demand of the Issuer, be paid to the Trustee, or if sufficient moneys
have been deposited pursuant to Section 9.04, to the Issuer (or, if such moneys
had been deposited by the Guarantors, to such Guarantors), and thereupon such
Paying Agent shall be released from all further liability with respect to such
moneys.

SECTION 9.08. Moneys Held by Trustee.

Subject to applicable law, any moneys deposited with the Trustee or any Paying
Agent or then held by the Issuer or the Guarantors in trust for the payment of
the principal of, or premium, if any, or interest on any Note that are not
applied but remain unclaimed by the Holder of such Note for one year after the
date upon which the principal of, or premium, if any, or interest on such Note
shall have respectively become due and payable shall be repaid to the Issuer
(or, if appropriate, the Guarantors), or if such moneys are then held by the
Issuer or the Guarantors in trust, such moneys shall be released from such
trust; and the Holder of such Note entitled to receive such payment shall
thereafter, as an unsecured general creditor, look only to the Issuer and the
Guarantors for the payment thereof, and all liability of the Trustee or such
Paying Agent with respect to such trust money shall thereupon cease; provided
that the

 

-73-



--------------------------------------------------------------------------------

Trustee or any such Paying Agent, before being required to make any such
repayment, may, at the expense of the Issuer and the Guarantors, either mail to
each Holder affected, at the address shown in the register of the Notes
maintained by the Registrar pursuant to Section 2.04, or cause to be published
once in a newspaper published in the English language, customarily published
each Business Day and of general circulation in the City of New York, New York,
a notice that such money remains unclaimed and that, after a date specified
therein, which shall not be less than 30 days from the date of such mailing or
publication, any unclaimed balance of such moneys then remaining will be repaid
to the Issuer. After payment to the Issuer or the Guarantors or the release of
any money held in trust by the Issuer or any Guarantors, as the case may be,
Holders entitled to the money must look only to the Issuer and the Guarantors
for payment as general creditors unless applicable abandoned property law
designates another Person.

The Trustee shall promptly and, in any event, no later that five (5) Business
Days, pay to the Issuer (or if appropriate, the Guarantors) after request
therefore any excess money held in respect of the Notes at such time in excess
of the amounts required to pay any of the Issuer’s Obligations then owing with
respect to the Notes.

ARTICLE TEN

GUARANTEE OF NOTES

SECTION 10.01. Guarantee.

Subject to the provisions of this Article Ten, the Parent and each Guarantor, by
execution of this Indenture, jointly and severally, unconditionally guarantees
(each a “Note Guarantee” and collectively the “Note Guarantees”) to each Holder
(i) the due and punctual payment of the principal of and interest on each Note,
when and as the same shall become due and payable, whether at maturity, by
acceleration or otherwise, the due and punctual payment of interest on the
overdue principal of and interest on the Notes, to the extent lawful, and the
due and punctual payment of all other Obligations and due and punctual
performance of all obligations of the Issuer to the Holders or the Trustee all
in accordance with the terms of such Note, this Indenture, and (ii) in the case
of any extension of time of payment or renewal of any Notes or any of such other
Obligations with respect to the Notes, that the same will be promptly paid in
full when due or performed in accordance with the terms of the extension or
renewal, at stated maturity, by acceleration or otherwise. The Parent and each
Guarantor, by execution of this Indenture, agrees that its obligations hereunder
shall be absolute and unconditional, irrespective of, and shall be unaffected
by, any invalidity, irregularity or unenforceability of any such Note or this
Indenture, any failure to enforce the provisions of any such Note, this
Indenture, any waiver, modification or indulgence granted to the Issuer with
respect thereto by the Holder of such Note, or any other circumstances which may
otherwise constitute a legal or equitable discharge of a surety or such
Guarantor.

The Parent and each Guarantor hereby waives diligence, presentment, demand for
payment, filing of claims with a court in the event of merger or bankruptcy of
the Issuer, any right to require a proceeding first against the Issuer, protest
or notice with respect to any such Note or the Indebtedness evidenced thereby
and all demands whatsoever, and covenants that this Note Guarantee will not be
discharged as to any such Note except by payment in full of the principal
thereof and interest thereon. The Parent and each Guarantor hereby agrees that,
as between the Parent or such Guarantor, on the one hand, and the Holders and
the Trustee, on the other hand, (i) the maturity of the Obligations guaranteed
hereby may be accelerated as provided in Article Six for the purposes of this
Note Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the Obligations guaranteed hereby,
and (ii) in the event of any declaration of acceleration of such Obligations as
provided in Article Six, such Obligations (whether or not due and payable) shall
forthwith become due and payable by the Parent and each Guarantor for the
purpose of this Note Guarantee.

 

-74-



--------------------------------------------------------------------------------

SECTION 10.02. Execution and Delivery of Guarantee.

To further evidence the Note Guarantee set forth in Section 10.01, the Parent
and each Guarantor hereby agrees that a notation of such Note Guarantee,
substantially in the form included in Exhibit G hereto, shall be endorsed on
each Note authenticated and delivered by the Trustee and such Note Guarantee
shall be executed by either manual or facsimile signature of an Officer or an
Officer of a general partner, as the case may be, of the Parent and each
Guarantor. The validity and enforceability of any Note Guarantee shall not be
affected by the fact that it is not affixed to any particular Note.

The Parent and each of the Guarantors hereby agrees that its Note Guarantee set
forth in Section 10.01 shall remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of such Note Guarantee.

If an officer of the Parent or a Guarantor whose signature is on this Indenture
or a Note Guarantee no longer holds that office at the time the Trustee
authenticates the Note on which such Note Guarantee is endorsed or at any time
thereafter, such Guarantor’s Note Guarantee of such Note shall be valid
nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of any Note Guarantee set forth in this
Indenture on behalf of the Parent and the Guarantor.

SECTION 10.03. Limitation of Guarantee.

The obligations of the Parent and each Guarantor are limited to the maximum
amount as will, after giving effect to all other contingent and fixed
liabilities of the Parent or such Guarantor and after giving effect to any
collections from or payments made by or on behalf of any other Guarantor in
respect of the obligations of the Parent or such other Guarantor under its Note
Guarantee or pursuant to its contribution obligations under this Indenture,
result in the obligations of the Parent or such Guarantor under its Note
Guarantee not constituting a fraudulent conveyance or fraudulent transfer under
federal or state law. The Parent and each Guarantor that makes a payment or
distribution under a Note Guarantee shall be entitled to a contribution from
each other Guarantor in a pro rata amount based on the Adjusted Net Assets of
the Parent and each Guarantor.

SECTION 10.04. Release of Guarantor.

Guarantor shall be released from its obligations under its Note Guarantee and
its obligations under this Indenture:

(1) in the event of a sale or other disposition of all or substantially all of
the assets of such Guarantor, by way of merger, consolidation or otherwise, or a
sale or other disposition of all of the Equity Interests of such Guarantor then
held by the Issuer and the Restricted Subsidiaries, in each case in accordance
with the terms of this Indenture; or

(2) if such Guarantor is designated as an Unrestricted Subsidiary or otherwise
ceases to be a Restricted Subsidiary, in each case in accordance with the
provisions of this Indenture, upon effectiveness of such designation or when
such Guarantor first ceases to be a Restricted Subsidiary, respectively; or

 

-75-



--------------------------------------------------------------------------------

(3) upon satisfaction and discharge of this Indenture or payment in full of the
principal of, premium, if any, accrued and unpaid interest on the Notes and all
other Obligations that are then due and payable;

and in each such case, the Issuer has delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that all conditions
precedent herein provided for relating to such transactions have been complied
with and that such release is authorized and permitted hereunder.

The Trustee shall execute any documents reasonably requested by the Issuer or a
Guarantor in order to evidence the release of such Guarantor from its
obligations under its Note Guarantee endorsed on the Notes and under this
Article Ten.

SECTION 10.05. Waiver of Subrogation.

The Parent and each Guarantor hereby irrevocably waives any claim or other
rights which it may now or hereafter acquire against the Issuer that arise from
the existence, payment, performance or enforcement of the Parent’s or such
Guarantor’s obligations under its Note Guarantee and this Indenture, including,
without limitation, any right of subrogation, reimbursement, exoneration,
indemnification, and any right to participate in any claim or remedy of any
Holder of Notes against the Issuer, whether or not such claim, remedy or right
arises in equity, or under contract, statute or common law, including, without
limitation, the right to take or receive from the Issuer, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or Notes on account of such claim or other rights. If any amount shall
be paid to the Parent’s or any Guarantor in violation of the preceding sentence
and the Notes shall not have been paid in full, such amount shall have been
deemed to have been paid to the Parent or such Guarantor for the benefit of, and
held in trust for the benefit of, the Holders, and shall forthwith be paid to
the Trustee for the benefit of such Holders to be credited and applied upon the
Notes, whether matured or unmatured, in accordance with the terms of this
Indenture. The Parent and each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated by
this Indenture and that the waiver set forth in this Section 10.05 is knowingly
made in contemplation of such benefits.

ARTICLE ELEVEN

MISCELLANEOUS

SECTION 11.01. Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with another
provision which is required to be included in this Indenture by the TIA, the
required provision shall control. If any provision of this Indenture modifies
any TIA provision that may be so modified, such TIA provision shall be deemed to
apply to this Indenture as so modified. If any provision of this Indenture
excludes any TIA provision that may be so excluded, such TIA provision shall be
excluded from this Indenture.

The provisions of TIA §§ 310 through 317 that impose duties on any Person
(including the provisions automatically deemed included unless expressly
excluded by this Indenture) are a part of and govern this Indenture, whether or
not physically contained herein.

 

-76-



--------------------------------------------------------------------------------

SECTION 11.02. Notices.

Except for notice or communications to Holders, any notice or communication
shall be given in writing and delivered in person, sent by facsimile, delivered
by commercial courier service or mailed by first-class mail, postage prepaid,
addressed as follows:

If to the Issuer or any Guarantor:

GSI GROUP CORPORATION

125 Middlesex Turnpike

Bedford, Massachusetts 01730

Attention: Chief Financial Officer

Fax Number: 781-266-5115

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attention: Michael J. Zeidel, Esq.

Fax Number: 917-777-3259

If to the Trustee:

The Bank of New York Mellon Trust Company, N.A.

222 Berkeley Street, 2nd Floor

Boston, Massachusetts 02116

Attention: Vaneta Bernard

Fax Number: 617-351-2401

Such notices or communications shall be effective when received and shall be
sufficiently given if so given within the time prescribed in this Indenture.

The Parent, the Issuer, the Guarantors or the Trustee by written notice to the
others may designate additional or different addresses for subsequent notices or
communications.

Any notice or communication mailed to a Holder shall be mailed by first-class
mail, postage prepaid, to the Holder’s address shown on the register kept by the
Registrar.

Failure to mail a notice or communication to a Holder or any defect in it shall
not affect its sufficiency with respect to other Holders. If a notice or
communication to a Holder is mailed in the manner provided above, it shall be
deemed duly given, whether or not the addressee receives it.

In case by reason of the suspension of regular mail service, or by reason of any
other cause, it shall be impossible to mail any notice as required by this
Indenture, then such method of notification as shall be made with the approval
of the Trustee shall constitute a sufficient mailing of such notice.

 

-77-



--------------------------------------------------------------------------------

SECTION 11.03. Communications by Holders with Other Holders.

Holders may communicate pursuant to TIA § 312(b) with other Holders with respect
to their rights under this Indenture or the Notes. The Parent, the Issuer, the
Guarantors, the Trustee, the Registrar and anyone else shall have the protection
of TIA § 312(c).

SECTION 11.04. Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Parent, the Issuer or any Guarantor to
the Trustee to take any action or refrain from taking any action under this
Indenture (other than the authentication of the Notes on the Initial Issuance
Date), the Issuer or such Guarantor shall furnish to the Trustee:

(1) an Officers’ Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 11.05)
stating that, in the opinion of the signers, all conditions precedent, if any,
provided for in this Indenture relating to the proposed action have been
complied with; and

(2) an Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 11.05) stating
that, in the opinion of such counsel, all such conditions precedent have been
complied with.

SECTION 11.05. Statements Required in Certificate and Opinion.

Each certificate and opinion with respect to compliance by or on behalf of the
Parent, the Issuer or any Guarantor with a condition or covenant provided for in
this Indenture (other than the Officers’ Certificate required by Section 3.01
or 4.04) shall comply with the requirements of the Trust Indenture Act and any
other requirements set forth in this Indenture and shall include:

(1) a statement that the Person making such certificate or opinion has read such
covenant or condition and the definitions herein relating thereto;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of such Person, it or he has made such
examination or investigation as is necessary to enable it or him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

(4) a statement as to whether or not, in the opinion of such Person, such
covenant or condition has been complied with; provided, however, that with
respect to such matters of fact an Opinion of Counsel may rely on an Officers’
Certificate or certificate of public officials, and provided further that an
Opinion of Counsel may have customary qualifications for opinions of the type
required.

SECTION 11.06. Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or meetings of Holders. The
Registrar and Paying Agent may make reasonable rules for their functions.

 

-78-



--------------------------------------------------------------------------------

SECTION 11.07. Business Days; Legal Holidays.

A “Business Day” is a day that is not a Legal Holiday. A “Legal Holiday” is a
Saturday, a Sunday or other day on which (i) commercial banks in the City of New
York are authorized or required by law to close or (ii) the New York Stock
Exchange is not open for trading. If a payment date is a Legal Holiday at a
place of payment, payment may be made at that place on the next succeeding day
that is not a Legal Holiday, and no interest shall accrue for the intervening
period.

SECTION 11.08. Governing Law.

This Indenture and the Notes shall be governed by and construed in accordance
with the laws of the State of New York, as applied to contracts made and
performed within the State of New York.

SECTION 11.09. No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret another indenture, loan, security or
debt agreement of the Issuer or any Subsidiary thereof. No such indenture, loan,
security or debt agreement may be used to interpret this Indenture.

SECTION 11.10. No Recourse Against Others.

No recourse for the payment of the principal of or premium, if any, or interest,
on any of the Notes, or for any claim based thereon or otherwise in respect
thereof, and no recourse under or upon any obligation, covenant or agreement of
the Parent, the Issuer or any Guarantor in this Indenture or in any supplemental
indenture, or in any of the Notes, or because of the creation of any
Indebtedness represented thereby, shall be had against any stockholder, officer,
director or employee, as such, past, present or future, of the Parent, the
Issuer or any Guarantor or of any successor corporation of the Parent, the
Issuer or any Guarantor or against the property or assets of any such
stockholder, officer, employee or director, either directly or through the
Parent, the Issuer or any Guarantor, or any successor corporation of the Parent,
the Issuer or any Guarantor, whether by virtue of any constitution, statute or
rule of law, or by the enforcement of any assessment or penalty or otherwise; it
being expressly understood that this Indenture and the Notes are solely
obligations of the Parent, the Issuer and the Guarantors, and that no such
personal liability whatever shall attach to, or is or shall be incurred by, any
stockholder, officer, employee or director of the Parent, the Issuer or any
Guarantor, or any successor corporation thereof, because of the creation of the
indebtedness hereby authorized, or under or by reason of the obligations,
covenants or agreements contained in this Indenture or the Notes or implied
therefrom, and that any and all such personal liability of, and any and all
claims against every stockholder, officer, employee and director, are hereby
expressly waived and released as a condition of, and as a consideration for, the
execution of this Indenture and the issuance of the Notes. It is understood that
this limitation on recourse is made expressly for the benefit of any such
shareholder, employee, officer or director and may be enforced by any of them.

SECTION 11.11. Successors.

All agreements of the Parent, the Issuer and the Guarantors in this Indenture
and the Notes shall bind their respective successors. All agreements of each of
the Trustee, any additional trustee and any Paying Agents in this Indenture
shall bind its successor.

 

-79-



--------------------------------------------------------------------------------

SECTION 11.12. Multiple Counterparts.

The parties may sign multiple counterparts of this Indenture. Each signed
counterpart shall be deemed an original, but all of them together represent one
and the same agreement.

SECTION 11.13. Table of Contents, Headings, Etc. The table of contents,
cross-reference Section and headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part hereof, and shall in no way modify or restrict any of the
terms or provisions hereof.

SECTION 11.14. Separability.

Each provision of this Indenture shall be considered separable and if for any
reason any provision which is not essential to the effectuation of the basic
purpose of this Indenture or the Notes shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

SECTION 11.15. Acts of Holders. Record Dates.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where it is hereby expressly required, to the Issuer. Such instrument or
instruments (and the action embodied therein and evidenced thereby) are herein
sometimes referred to as an “Act” of the Holders signing such instrument or
instruments. Proof of execution of any such instrument or of a writing
appointing any such agent shall be sufficient for any purpose of this Indenture
and (subject to Section 6.01) conclusive in favor of the Trustee and the Issuer,
if made in the manner provided in this Section.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his
authority. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner which the Trustee reasonably deems sufficient.

(c) The Issuer may, in the circumstances permitted by the Trust Indenture Act,
fix any day as the record date for the purpose of determining the Holders
entitled to give or take any request, demand, authorization, direction, notice,
consent, waiver or other action, or to vote on any action, authorized or
permitted to be given or taken by Holders. If not set by the Issuer prior to the
first solicitation of a Holder made by any Person in respect of any such action,
or, in the case of any such vote, prior to such vote, the record date for any
such action or vote shall be the 30th day (or, if later, the date of the most
recent list of Holders required to be provided pursuant to Section 7.01) prior
to such first solicitation or vote, as the case may be. With regard to any
record date, only the Holders on such date (or their duly designated proxies)
shall be entitled to give or take, or vote on, the relevant action.

(d) The ownership of the Notes shall be proved by the register of the Notes.

 

-80-



--------------------------------------------------------------------------------

(e) Any request, demand, authorization, direction, notice, consent, waiver or
other Act of the Holder of any Notes shall bind every future Holder of the same
Notes and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof in respect of anything done,
omitted or suffered to be done by the Trustee or the Issuer in reliance thereon,
whether or not notation of such action is made upon such Notes.

SECTION 11.16. Failure or Indulgence Not Waiver.

No failure or delay on the part of any Holder in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.

Section 11.15 Waiver of Jury Trial.

EACH OF THE ISSUER, THE PARENT THE GUARANTOR AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE SECURITIES OR THE TRANSACTION CONTEMPLATED HEREBY

 

-81-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Indenture to be duly executed
all as of the date and year first written above.

 

GSI GROUP CORPORATION By:   /s/ Robert L. Bowen   Name:   Robert L. Bowen  
Title:   President

GSI GROUP INC.,

as a Guarantor

By:   /s/ Daniel J. Lyne   Name:   Daniel J. Lyne   Title:   Vice President,
General Counsel and Secretary

 

S-1



--------------------------------------------------------------------------------

Guarantors:

EAGLE ACQUISITION CORPORATION,

as a Guarantor

By:   /s/ Daniel J. Lyne   Name:   Daniel J. Lyne   Title:   Secretary

 

S-2



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Trustee

By:   /s/ Vaneta Bernard   Name:   Vaneta Bernard   Title:   Vice President

 

S-3



--------------------------------------------------------------------------------

EXHIBIT A

CUSIP

GSI GROUP CORPORATION

 

No.    $

11% SENIOR NOTE DUE 2013

GSI GROUP CORPORATION, a Michigan corporation (the “Company”), for value
received, promises to pay to CEDE & CO. or registered assigns the principal sum
of $              dollars on August 15, 2013.

Interest Payment Dates: February 15 and August 15.

Record Dates: February 1 and August 1.

Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be signed manually or by
facsimile by its duly authorized officers.

 

GSI GROUP CORPORATION By:       Name:     Title:   By:       Name:     Title:  

 

Dated:_____________________    Certificate of Authentication

This is one of the 11% Senior Notes due 2013 referred to in the within-mentioned
Indenture.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee By:       Name:    
Title:  

Dated:_____________________

 

A-2



--------------------------------------------------------------------------------

[FORM OF REVERSE OF NOTE]

GSI GROUP CORPORATION

11% SENIOR NOTE DUE 2013

THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED STATES
FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND
YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY CONTACTING: GSI Group
Corporation, 125 Middlesex Turnpike, Bedford, Massachusetts 01730

Attention Robert Bowen; rbowen@gsig.com

1. Interest. GSI GROUP CORPORATION, a Michigan corporation (the “Issuer”),
promises to pay, until the principal hereof is paid or made available for
payment, interest on the principal amount set forth on the face hereof at a rate
of 11% per annum. Interest hereon will accrue from and including the most recent
date to which interest has been paid or, if no interest has been paid, from and
including August 20, 2008 to but excluding the date on which interest is paid.
Interest shall be payable in arrears on each February 15 and August 15
commencing on February 15, 2009. Interest will be computed on the basis of
a 360-day year of twelve 30-day months. The Issuer shall pay interest on overdue
principal and on overdue interest (to the full extent permitted by law) at a
rate equal to the Default Rate.

2. Method of Payment. The Issuer will pay interest hereon (except defaulted
interest) to the Persons who are registered Holders at the close of business on
February 1 or August 1 next preceding the interest payment date (whether or not
a Business Day). Holders must surrender Notes to a Paying Agent to collect
principal payments. The Issuer will pay principal and interest in money of the
United States of America that at the time of payment is legal tender for payment
of public and private debts. Interest may be paid by check mailed to the Holder
entitled thereto at the address indicated on the register maintained by the
Registrar for the Notes, provided, however, that payments on a certificated Note
will be made by wire transfer to a U.S. dollar account maintained by the payee
with a bank in the United States if such Holder elects payment by wire transfer
by giving written notice to the Trustee or the Paying Agent to such effect
designating such account no later than 30 days immediately preceding the
relevant due date for payment (or such other date as the Trustee may accept in
its discretion).

3. Paying Agent and Registrar. Initially, The Bank of New York Mellon Trust
Company, N.A. (the “Trustee”) will act as a Paying Agent and Registrar. The
Issuer may appoint and change any Paying Agent or Registrar or co-Registrar
without notice. The Issuer or any of its Affiliates may act as Paying Agent or
Registrar.

4. Indenture. The Issuer issued the Notes under an Indenture dated as of
August 20, 2008 (the “Indenture”) among the Parent as defined in the Indenture,
the Issuer, the Guarantors (as defined in the Indenture) and the Trustee. This
is one of an issue of Notes of the Issuer issued, or to be issued, under the
Indenture. The terms of the Notes include those stated in the Indenture and
those made part of the Indenture by reference to the Trust Indenture Act of 1939
(15 U.S. Code §§ 77aaa-77bbbb), as amended from time to time. The Notes are
subject to all such terms, and Holders are referred to the Indenture and such
Act for a statement of them. Capitalized and certain other terms used herein and
not otherwise defined have the meanings set forth in the Indenture.

5. [Intentionally Omitted]

 

A-3



--------------------------------------------------------------------------------

6. Optional Redemption.

(a) The Issuer, at its option, may redeem up to 50% of the aggregate principal
amount of the Notes, (including any Notes issued after the Initial Issue Date)
in whole or in part, at any time on or after the first anniversary of the
Initial Issue Date upon not less than 30 nor more than 60 days’ notice, at a
redemption price equal to 100% of the principal amount of the Notes to be
redeemed, plus accrued and unpaid interest thereon, if any, to, but not
including, the Redemption Date.

(b) At any time on or after the third anniversary of the Initial Issue Date, the
Issuer, at its option, may redeem up to 100% of the aggregate principal amount
of the Notes (including any Notes issued after the Initial Issue Date), in whole
or in part, at a redemption price equal to 100% of the principal amount of the
Notes to be redeemed, plus accrued and unpaid interest thereon, if any, to, but
not including, the Redemption Date.

(c) In the event of a redemption of fewer than all of the Notes, the Trustee
shall select the Notes to be redeemed in compliance with the requirements of the
principal national securities exchange, if any, while such Notes are listed, or
if such Notes are not then listed on a national securities exchange, on a pro
rata basis, by lot or in such other manner as the Trustee shall deem fair and
equitable. The Notes will be redeemable in whole or in part upon not less
than 30 nor more than 60 days’ prior written notice, mailed by first-class mail
to a Holder’s last address as it shall appear on the register maintained by the
Registrar of the Notes. On and after any redemption date, interest will cease to
accrue on the Notes or portions thereof called for redemption unless the Issuer
shall fail to redeem any such Note.

7. Trigger Event. If for any period of four consecutive fiscal quarters (each, a
“Trigger Event Measuring Period”), beginning with the fiscal quarter ending
December 31, 2010, Net Indebtedness of the Parent and the Restricted
Subsidiaries (including the Issuer) is greater than five times Consolidated Cash
Flow of the Parent and the Restricted Subsidiaries (including the Issuer) for
such Trigger Event Measuring Period (a “Trigger Event”), then not later than 50
days after the end of such Trigger Event Measuring Period (or 95 days in the
case of a Trigger Event Measuring Period ending with the fourth quarter of a
fiscal year) (the “Trigger Event Offer Date”), the Issuer shall be obligated to
make an Offer to Purchase all of the then outstanding Notes, and any such
repurchase pursuant to Section 4.20 shall be made on a Business Day (the
“Trigger Event Payment Date”) not more than 60 nor less than 30 days following
the Trigger Event Offer Date, at a purchase price equal to 100% of the principal
amount of the Notes to be repurchased plus accrued and unpaid interest, if any,
to the Trigger Event Payment Date. In the event an Annual Report or Quarterly
Report, as applicable, is not filed on or before the Trigger Event Offer Date
with respect to any Trigger Event Measuring Period, then, on or before the
Trigger Event Offer Date, (i) for purposes of determining whether a Trigger
Event has occurred for any such Trigger Event Measuring Period, Net Indebtedness
and Consolidated Cash Flow will be calculated and based on internally available
information of the Parent or the Issuer on and for the applicable date and
periods, which shall be provided to a Holder upon its request and (ii) on or
before the Trigger Event Offer Date, the Parent shall publicly disclose whether
or not a Trigger Event has occurred with respect to the applicable Trigger Event
Measuring Period.

8. Notice of Redemption. Notice of redemption will be mailed at least 30 days
but not more than 60 days before the Redemption Date to each Holder of Notes to
be redeemed at his registered address, except that redemption notices may be
mailed more than 60 days prior to a redemption date if the notice is issued in
connection with a satisfaction and discharge of the Indenture. On and after the
Redemption Date, unless the Issuer defaults in making the redemption payment,
interest ceases to accrue on Notes or portions thereof called for redemption.

9. Offers To Purchase. The Indenture provides that upon the occurrence of a
Change of Control or an Asset Sale and subject to further limitations contained
therein, the Issuer shall make an offer to purchase outstanding Notes in
accordance with the procedures set forth in the Indenture.

 

A-4



--------------------------------------------------------------------------------

10. Denominations, Transfer, Exchange. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000. A Holder
may transfer or exchange Notes in accordance with the Indenture. The Registrar
may require a Holder, among other things, to furnish appropriate endorsements
and transfer documents and to pay to it any taxes and fees required by law or
permitted by the Indenture. The Registrar need not register the transfer of or
exchange any Notes or portion of a Note selected for redemption, or register the
transfer of or exchange any Notes for a period of 15 days before a mailing of
notice of redemption.

11. Persons Deemed Owners. The registered Holder of this Note may be treated as
the owner of this Note for all purposes.

12. Unclaimed Money. If money for the payment of principal or interest remains
unclaimed for two years, the Trustee will pay the money back to the Issuer at
its written request. After that, Holders entitled to the money must look to the
Issuer for payment as general creditors unless an “abandoned property” law
designates another Person.

13. Amendment, Supplement, Waiver, Etc. The Parent, the Issuer, the Guarantors
and the Trustee (if a party thereto) may, without the consent of the Holders of
any outstanding Notes, amend, waive or supplement the Indenture or the Notes for
certain specified purposes, including, among other things, curing ambiguities,
defects or inconsistencies, maintaining the qualification of the Indenture under
the Trust Indenture Act of 1939, as amended, and making any change that does not
materially and adversely affect the rights of any Holder. Other amendments and
modifications of the Indenture or the Notes may be made by the Parent, the
Issuer, the Guarantors and the Trustee with the consent of the Holders of not
less than a majority of the aggregate principal amount of the outstanding Notes,
subject to certain exceptions requiring the consent of the Holders of the
particular Notes to be affected.

14. Successor Corporation. When a successor corporation assumes all the
obligations of its predecessor under the Notes and the Indenture and the
transaction complies with the terms of Article Five of the Indenture, the
predecessor corporation will, except as provided in Article Five, be released
from those obligations.

15. Defaults and Remedies. Events of Default are set forth in the Indenture.
Subject to certain limitations in the Indenture, if an Event of Default (other
than an Event of Default specified in Section 6.01(7) or (8) ) occurs and is
continuing, the Trustee or the Holders of not less than 25% in aggregate
principal amount of the outstanding Notes may, by written notice to the Trustee
and the Issuer, and the Trustee upon the request of the Holders of not less
than 25% in aggregate principal amount of the outstanding Notes shall, declare
all principal of and accrued interest (in addition to the Default Rate) on all
Notes to be immediately due and payable and such amounts shall become
immediately due and payable. If an Event of Default specified in Section 6.01(7)
or (8) occurs, the principal amount of and interest on all Notes shall ipso
facto become and be immediately due and payable without any declaration or other
act on the part of the Trustee or any Holder. Holders may not enforce the
Indenture or the Notes except as provided in the Indenture. The Trustee may
require indemnity satisfactory to it before it enforces the Indenture or the
Notes. Subject to certain limitations, Holders of a majority in principal amount
of the then outstanding Notes may direct the Trustee in its exercise of any
trust or power. The Trustee may withhold from Holders notice of any continuing
default (except a default in payment of principal, premium, if any, or interest
on the Notes or a default in the observance or performance of any of the
obligations of the Issuer under Article Five of the Indenture) if it determines
that withholding notice is in their best interests.

 

A-5



--------------------------------------------------------------------------------

16. Trustee Dealings with Issuer. The Trustee, in its individual or any other
capacity, may make loans to, accept deposits from, and perform services for the
Issuer or its Affiliates, and may otherwise deal with the Issuer or its
Affiliates, as if it were not Trustee.

17. Discharge. The Issuer’s obligations pursuant to the Indenture will be
discharged, except for obligations pursuant to certain sections thereof, subject
to the terms of the Indenture, upon the payment of all the Notes or upon the
irrevocable deposit with the Trustee of United States dollars or U.S. Government
Obligations sufficient to pay when due principal of and interest on the Notes to
maturity or redemption, as the case may be.

18. Guarantees. The Note will be entitled to the benefits of certain Note
Guarantees made for the benefit of the Holders. Reference is hereby made to the
Indenture for a statement of the respective rights, limitations of rights,
duties and obligations thereunder of the Guarantors, the Trustee and the
Holders.

19. Authentication. This Note shall not be valid until the Trustee signs the
certificate of authentication on the other side of this Note.

20. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York, as applied to contracts made and
performed within the State of New York. The Trustee, the Issuer, the Guarantors
and the Holders agree to submit to the jurisdiction of the courts of the State
of New York in any action or proceeding arising out of or relating to the
Indenture or the Notes.

21. Abbreviations. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TENANT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

The Issuer will furnish to any Holder upon written request and without charge a
copy of the Indenture. Requests may be made to:

GSI GROUP CORPORATION

125 Middlesex Turnpike

Bedford, Massachusetts 01730

Attention: Chief Financial Officer

 

A-6



--------------------------------------------------------------------------------

ASSIGNMENT

I or we assign and transfer this Note to:

(Insert assignee’s Social Security or tax I.D. number)

 

 

 

 

 

 

(Print or type name, address and zip code of assignee)

and irrevocably appoint:

 

 

 

 

Agent to transfer this Note on the books of the Issuer. The Agent may substitute
another to act for him.

 

Date:_____________________     Your Signature:             (Sign exactly as your
name appears on the other side of this Note)

Signature Guarantee:_____________________

SIGNATURE GUARANTEE

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-7



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have all or any part of this Note purchased by the
Issuer pursuant to Section 4.09, Section 4.19 or Section 4.20 of the Indenture,
check the appropriate box:

 

¨    Section 4.09    ¨    Section 4.19    ¨    Section 4.20

If you want to have only part of the Note purchased by the Issuer pursuant to
Section 4.09, Section 4.19 or Section 4.20 of the Indenture, state the amount
you elect to have purchased:

$________________________

(multiple of $1,000)

Date:___________________

 

Your Signature:       (Sign exactly as your name appears on the face of this
Note)

_________________________

Signature Guaranteed

SIGNATURE GUARANTEE

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF LEGEND FOR 144A NOTES AND OTHER NOTES

THAT ARE RESTRICTED NOTES ]

THE NOTE (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AND THE NOTE EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM. EACH PURCHASER OF THE NOTE EVIDENCED HEREBY IS HEREBY
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER OR ANOTHER
EXEMPTION UNDER THE SECURITIES ACT. THE HOLDER OF THE NOTE EVIDENCED HEREBY
AGREES FOR THE BENEFIT OF GSI GROUP CORPORATION THAT (A) SUCH NOTE MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION (1)(A) TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT), PURCHASING FOR ITS OWN ACCOUNT IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A UNDER THE SECURITIES ACT, (B) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144 OF THE SECURITIES ACT, (C) OUTSIDE THE UNITED STATES TO
A FOREIGN PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (D) TO AN “ACCREDITED INVESTOR” WITHIN
THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”) THAT IS PURCHASING AT LEAST $100,000 OF
NOTES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF AN INSTITUTIONAL ACCREDITED
INVESTOR (AND BASED UPON AN OPINION OF COUNSEL IF GSI GROUP CORPORATION SO
REQUESTS) OR (E) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, PROVIDED THAT IN THE CASE OF A TRANSFER
UNDER CLAUSE (E) SUCH TRANSFER IS SUBJECT TO THE RECEIPT BY THE TRUSTEE (AND GSI
GROUP CORPORATION, IF IT SO REQUESTS) OF A CERTIFICATION OF THE TRANSFEROR AND
AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, (2) TO GSI GROUP CORPORATION OR ANY OF ITS SUBSIDIARIES OR
(3) UNDER AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN
EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND THE INDENTURE GOVERNING
THE NOTES AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER FROM IT OF THE NOTE EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN (A) ABOVE. IF ANY RESALE OR OTHER TRANSFER OF ANY NOTE
IS PROPOSED TO BE MADE UNDER CLAUSE (A)(1)(D) ABOVE WHILE THESE TRANSFER
RESTRICTIONS ARE IN FORCE, THEN THE TRANSFEROR SHALL DELIVER A LETTER FROM THE
TRANSFEREE TO GSI GROUP CORPORATION AND THE TRUSTEE WHICH SHALL PROVIDE, AMONG
OTHER THINGS, THAT THE TRANSFEREE IS AN INSTITUTIONAL ACCREDITED INVESTOR AND
THAT IT IS ACQUIRING THE SECURITIES FOR INVESTMENT PURPOSES AND NOT FOR
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT.

 

B-1



--------------------------------------------------------------------------------

[FOR RESTRICTED NOTES THAT ARE NOT GLOBAL NOTES NOTWITHSTANDING THE FOREGOING,
THE NOTES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE NOTES PROVIDED THAT ANY RECIPIENT
AGREES TO THE TRANSFER RESTRICTIONS HEREIN. ]

 

B-2



--------------------------------------------------------------------------------

[FORM OF ASSIGNMENT FOR 144A NOTES AND OTHER NOTES

THAT ARE RESTRICTED NOTES]

I or we assign and transfer this Note to:

(Insert assignee’s Social Security or tax I.D. number)

 

 

 

 

 

 

(Print or type name, address and zip code of assignee)

and irrevocably appoint:

 

 

 

 

Agent to transfer this Note on the books of the Issuer. The Agent may substitute
another to act for him.

[Check One]

 

¨ (a)    This Note is being transferred in compliance with the exemption from
registration under the Securities Act provided by Rule 144A thereunder. or ¨ (b)
   This Note is being transferred other than in accordance with (a) above and
documents are being furnished which comply with the conditions of transfer set
forth in this Note and the Indenture.

If neither of the foregoing boxes is checked, the Trustee or Registrar shall not
be obligated to register this Note in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Sections 2.16 and 2.17 of the Indenture
shall have been satisfied.

 

Date:_____________________     Your Signature:             (Sign exactly as your
name appears on the face of this Note)

Signature Guarantee:
________________________________________________________________

SIGNATURE GUARANTEE

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

B-3



--------------------------------------------------------------------------------

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuer as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

Dated:_____________________            NOTICE: To be executed by an executive
officer

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF LEGEND FOR REGULATION S NOTE]

THE NOTE (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AND THE NOTE EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM. EACH PURCHASER OF THE NOTE EVIDENCED HEREBY IS HEREBY
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER OR ANOTHER
EXEMPTION UNDER THE SECURITIES ACT. THE HOLDER OF THE NOTE EVIDENCED HEREBY
AGREES FOR THE BENEFIT OF GSI GROUP CORPORATION THAT (A) SUCH NOTE MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION (1)(A) TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT), PURCHASING FOR ITS OWN ACCOUNT IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A UNDER THE SECURITIES ACT, (B) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144 OF THE SECURITIES ACT, (C) OUTSIDE THE UNITED STATES TO
A FOREIGN PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 OF
REGULATION S UNDER THE SECURITIES ACT, (D) TO AN “ACCREDITED INVESTOR” WITHIN
THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT (AN
“INSTITUTIONAL ACCREDITED INVESTOR”) THAT IS PURCHASING AT LEAST $100,000 OF
NOTES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF AN INSTITUTIONAL ACCREDITED
INVESTOR (AND BASED UPON AN OPINION OF COUNSEL IF GSI GROUP CORPORATION SO
REQUESTS) OR (E) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, PROVIDED THAT IN THE CASE OF A TRANSFER
UNDER CLAUSE (E) SUCH TRANSFER IS SUBJECT TO THE RECEIPT BY THE TRUSTEE (AND GSI
GROUP CORPORATION, IF IT SO REQUESTS) OF A CERTIFICATION OF THE TRANSFEROR AND
AN OPINION OF COUNSEL TO THE EFFECT THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, (2) TO GSI GROUP CORPORATION OR ANY OF ITS SUBSIDIARIES OR
(3) UNDER AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN
EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION AND THE INDENTURE GOVERNING
THE NOTES AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER FROM IT OF THE NOTE EVIDENCED HEREBY OF THE RE-SALE
RESTRICTIONS SET FORTH IN (A) ABOVE. IF ANY RESALE OR OTHER TRANSFER OF ANY NOTE
IS PROPOSED TO BE MADE UNDER CLAUSE (A)(1)(D) ABOVE WHILE THESE TRANSFER
RESTRICTIONS ARE IN FORCE, THEN THE TRANSFEROR SHALL DELIVER A LETTER FROM THE
TRANSFEREE TO GSI GROUP CORPORATION AND THE TRUSTEE WHICH SHALL PROVIDE, AMONG
OTHER THINGS, THAT THE TRANSFEREE IS AN INSTITUTIONAL ACCREDITED INVESTOR AND
THAT IT IS ACQUIRING THE SECURITIES FOR INVESTMENT PURPOSES AND NOT FOR
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT.

 

C-1



--------------------------------------------------------------------------------

[FORM OF ASSIGNMENT FOR REGULATION S NOTE]

I or we assign and transfer this Note to:

(Insert assignee’s Social Security or tax I.D. number)

 

 

 

 

 

 

(Print or type name, address and zip code of assignee)

and irrevocably appoint:

 

 

 

 

Agent to transfer this Note on the books of the Issuer. The Agent may substitute
another to act for him.

[Check One]

 

¨ (a)    This Note is being transferred in compliance with the exemption from
registration under the Securities Act provided by Rule 144A thereunder. or ¨ (b)
   This Note is being transferred other than in accordance with (a) above and
documents are being furnished which comply with the conditions of transfer set
forth in this Note and the Indenture.

If neither of the foregoing boxes is checked, the Trustee or Registrar shall not
be obligated to register this Note in the name of any person other than the
Holder hereof unless and until the conditions to any such transfer of
registration set forth herein and in Sections 2.16 and 2.17 of the Indenture
shall have been satisfied.

 

Date:_____________________     Your Signature:             (Sign exactly as your
name appears on the face of this Note)

Signature Guarantee:
________________________________________________________________

SIGNATURE GUARANTEE

Signatures must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Registrar, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Registrar in
addition to, or in substitution for, STAMP, all in accordance with the
Securities Exchange Act of 1934, as amended.

 

C-2



--------------------------------------------------------------------------------

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED

The undersigned represents and warrants that it is purchasing this Note for its
own account or an account with respect to which it exercises sole investment
discretion and that it and any such account is a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act and is aware that the
sale to it is being made in reliance on Rule 144A and acknowledges that it has
received such information regarding the Issuer as the undersigned has requested
pursuant to Rule 144A or has determined not to request such information and that
it is aware that the transferor is relying upon the undersigned’s foregoing
representations in order to claim the exemption from registration provided by
Rule 144A.

 

Dated:_____________________            NOTICE: To be executed by an executive
officer

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF LEGEND FOR GLOBAL NOTE]

Any Global Note authenticated and delivered hereunder shall bear a legend (which
would be in addition to any other legends required in the case of a Restricted
Note) in substantially the following form:

This Note is a Global Note within the meaning of the Indenture dated as of •,
2008 relating to the Notes and is registered in the name of a depository or a
nominee of a depository. This Note is not exchangeable for Notes registered in
the name of a person other than the depository or its nominee except in the
limited circumstances described in the Indenture, and no transfer of this Note
(other than a transfer of this Note as a whole by the depository to a nominee of
the depository or by a nominee of the depository to the depository or another
nominee of the depository) may be registered except in the limited circumstances
described in the Indenture.

Unless this certificate is presented by an authorized representative of the
Depository Trust Company (a New York corporation) (“DTC”) to the issuer or its
agent for registration of transfer, exchange, or payment, and any certificate
issued is registered in the name of CEDE & CO. or in such other name as it
requested by an authorized representative of DTC (and any payment is made to
CEDE & CO. or such other entity as is requested by an authorized representative
of DTC), any transfer, pledge or other use hereof for value or otherwise by or
to any Person is wrongful inasmuch as the registered owner hereof, CEDE & CO.,
has an interest herein.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

Form of Certificate To Be

Delivered in Connection with

Transfers to Non-QIB Accredited Investors

[            ]

[            ]

[            ]

Attention: [            ]

Ladies and Gentlemen:

In connection with our proposed purchase of 11% Senior Notes due 2013 (the
“Notes”) of GSI Group Corporation, a Michigan corporation (the “Issuer”), we
confirm that:

1. We understand that any subsequent transfer of the Notes is subject to certain
restrictions and conditions set forth in the Indenture dated as of August 20,
2008 relating to the Notes and we agree to be bound by, and not to resell,
pledge or otherwise transfer the Notes except in compliance with, such
restrictions and conditions and the Securities Act of 1933, as amended (the
“Securities Act”).

2. We understand that the Notes have not been registered under the Securities
Act or any other applicable securities laws, have not been and will not be
qualified for sale under the securities laws of any non-U.S. jurisdiction and
that the Notes may not be offered, sold, pledged or otherwise transferred except
as permitted in the following sentence. We agree, on our own behalf and on
behalf of any accounts for which we are acting as hereinafter stated, that if we
should sell any Notes, we will do so only (i) to the Issuer or any subsidiary
thereof, (ii) in accordance with Rule 144A under the Securities Act to a
“qualified institutional buyer” (as defined in Rule 144A), (iii) to an
institutional “accredited investor” (as defined below) that, prior to such
transfer, furnishes (or has furnished on its behalf by a U.S. broker-dealer) to
you a signed letter containing certain representations and agreements relating
to the restrictions on transfer of the Notes, (iv) outside the United States to
persons other than U.S. persons in offshore transactions meeting the
requirements of Rule 904 of Regulation S under the Securities Act, (v) pursuant
to the exemption form registration provided by Rule 144 under the Securities Act
(if applicable) or (vi) pursuant to an effective registration statement, and we
further agree to provide to any person purchasing any of the Notes from us a
notice advising such purchaser that resales of the Notes are restricted as
stated herein.

3. We understand that, on any proposed resale of any Notes, we will be required
to furnish to you and the Issuer such certifications, legal opinions and other
information as you and the Issuer may reasonably require to confirm that the
proposed sale complies with the foregoing restrictions. We further understand
that the Notes purchased by us will bear a legend to the foregoing effect.

4. We are an institutional “accredited investor” (as defined in Rule 501(a)(1),
(2), (3) or (7) under the Securities Act) and have such knowledge and experience
in financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Notes, and we and any accounts for which we are
acting each are able to bear the economic risk of our or their investment, as
the case may be.

 

E-1



--------------------------------------------------------------------------------

5. We are acquiring the Notes purchased by us for our account or for one or more
accounts (each of which is an institutional “accredited investor”) as to each of
which we exercise sole investment discretion.

6. We are not acquiring the Notes with a view toward the distribution thereof in
a transaction that would violate the Securities Act or the securities laws of
any state of the United States or any other applicable jurisdiction.

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

Very truly yours, [Name of Transferee] By:       Name:     Title:  

Date:_____________________

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

Form of Certificate To Be Delivered

in Connection with Transfers

Pursuant to Regulation S

[            ]

[            ]

[            ]

Attention: Corporate Trust Services

 

  Re: GSI Group Corporation, a Michigan corporation (the “Issuer”) 11% Senior
Notes due 2013 (the “Notes”)

Dear Sirs:

In connection with our proposed sale of $             aggregate principal amount
of the Notes, we confirm that such sale has been effected pursuant to and in
accordance with Regulation S under the U.S. Securities Act of 1933, as amended
(the “Securities Act”), and, accordingly, we represent that:

(1) the offer of the Notes was not made to a U.S. person or to a person in the
United States;

(2) either (a) at the time the buy offer was originated, the transferee was
outside the United States or we and any person acting on our behalf reasonably
believed that the transferee was outside the United States, or (b) the
transaction was executed in, on or through the facilities of a designated
off-shore securities market and neither we nor any person acting on our behalf
knows that the transaction has been pre-arranged with a buyer in the United
States;

(3) no directed selling efforts have been made in the United States in
contravention of the requirements of Rule 904(a) of Regulation S;

(4) the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act; and

(5) we have advised the transferee of the transfer restrictions applicable to
the Notes.

 

F-1



--------------------------------------------------------------------------------

You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceedings or official inquiry with respect to the
matters covered hereby. Terms used in this certificate have the meanings set
forth in Regulation S.

 

Very truly yours, [Name of Transferee] By:       Name:     Title:  

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

NOTATION OF GUARANTEE

Each of the undersigned (the “Guarantors”) hereby jointly and severally
unconditionally guarantees (this “Guarantee”), to the extent set forth in the
Indenture dated as of August 20, 2008 by and among GSI Group Corporation, as
issuer, the Guarantors, as guarantors, and The Bank of New York Mellon Trust
Company, N.A., as Trustee (as amended, restated or supplemented from time to
time, the “Indenture”), and subject to the provisions of the Indenture, (a) the
due and punctual payment of the principal of, and premium, if any, and interest
on the Notes, when and as the same shall become due and payable, whether at
maturity, by acceleration or otherwise, the due and punctual payment of interest
on overdue principal of, and premium and, to the extent permitted by law,
interest, and the due and punctual performance of all other obligations of the
Issuer to the Holders or the Trustee, all in accordance with the terms set forth
in Article Ten of the Indenture, and (b) in case of any extension of time of
payment or renewal of any Notes or any of such other obligations, that the same
will be promptly paid in full when due or performed in accordance with the terms
of the extension or renewal, whether at stated maturity, by acceleration or
otherwise.

The obligations of the Guarantors to the Holders and to the Trustee pursuant to
this Guarantee and the Indenture are expressly set forth in Article Ten of the
Indenture, and reference is hereby made to the Indenture for the precise terms
and limitations of this Guarantee. Each Holder of the Note to which this
Guarantee is endorsed, by accepting such Note, agrees to and shall be bound by
such provisions.

[Signatures on Following Pages]

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guarantee to be
signed by a duly authorized officer.

 

GSI GROUP INC. By:       Name:   Robert L. Bowen   Title:   Vice President and
Chief Financial Officer EAGLE ACQUISITION CORPORATION By:       Name:   Daniel
J. Lyne   Title:   Secretary

 

G-2